Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 1 of 184 PagelD #: 25

EXHIBIT A
1922-CC11661

MISSOURI CIRCUIT COURT
TWENTY-SECOND JUDICIAL CIRCUIT, ST. LOUIS CITY

PIKE COUNTY, MISSOURI
Plaintiff,
V.

ALLERGAN PLC
Serve: Clonshaugh Business &
Technology Park

Dublin, D17 E400, Ireland

ACTAVIS PLC
Serve: 5 Giralda Farms
Madison, NJ 07940

ACTAVIS, INC.
Serve: 5 Giralda Farms
Madison, NJ 07940

WATSON PHARMACEUTICALS, INC.

n/k/a ACTAVIS, INC.
Serve: 5 Giralda Farms
Madison, NJ 07940

WATSON LABORATORIES, INC.
Serve: Steve Anderson

29908 E. Old 50 Highway

Lee’s Summit, MO 64086

ACTAVIS LLC
Serve: 5 Giralda Farms
Madison, NJ 07940

ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.

Serve: Corporate Creations Network Inc.

12747 Olive Boulevard, Ste. 300
St. Louis, MO 63141

Nee Nee Ne Nee ee ee ee” ee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se Se

Case No.:

Division No.:

JURY TRIAL DEMANDED

INY 19°60 - BLOZ ‘80 18q019Q ~ SINCF IS JO AUD - pally AeouENde|y
TEVA PHARMACEUTICAL

INDUSTRIES, LTD.

Serve: 1090 Horsham Road
North Wales, PA 19454
Attn: Deborah Griffin

TEVA PHARMACEUTICALS USA,
INC.

Serve: Corporate Creations Network Inc.

12747 Olive Blvd., Ste. 300
St. Louis, MO 63141

CEPHALON, INC.

Serve: Corporate Creations Network Inc.

3411 Silverside Road, Tatnall
Building, Ste. 104
Wilmington, DE 19810

ENDO HEALTH SOLUTIONS INC.
Serve: The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

ENDO PHARMACEUTICALS, INC.
Serve: The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

PAR PHARMACEUTICAL
COMPANIES, INC.
Serve: C T Corporation System
28 Liberty Street
New York, NY 10005

PAR PHARMACEUTICALS, INC.
Serve: C T Corporation System

28 Liberty Street

New York, NY 10005

Ne Nee Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee” SS”

NW LS:60 - BLOZ ‘80 4OGO}IO - SINOF ‘Ig JO Allg ~ pall Apeotuojo||y
JANSSEN PHARMACEUTICALS, INC.
Serve: C T Corporation System

120 South Central Avenue

Clayton, MO 63105

ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.
Serve: C T Corporation System

120 South Central Avenue

Clayton, MO 63105

JANSSEN PHARMACEDUTICA, INC.
n/k/a JANSSEN PHARMACEUTICALS,
INC.
Serve: Missouri Secretary of State

600 West Main

Jefferson City, MO 65102

JOHNSON & JOHNSON

Serve: Attn: S.M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

RICHARD SACKLER, an individual
Serve: 25 Windrose Way
Greenwich, Connecticut 06830

THERESA SACKLER, an individual
Serve: 15 E. 62" Street
New York, New York 10065

KATHE SACKLER, an individual
Serve: 76 Clapboard Hill Road
Westport, Connecticut 06880

JONATHAN SACKLER, an individual
Serve: 75 Field Point Circle
Greenwich, Connecticut 06830

Nee Ne Ne ee ee ee ee ee ee ee es ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee Se

INY LS°60 - BLOZ ‘BO JaqoO}OQ ~ SINC} ‘Ig jo Allo - pals Ajpesivosse|y
MORTIMER D.A. SACKLER, an
individual
Serve: 8 E. 75 Street, Apt. 8

New York, New York 10021

BEVERLY SACKLER, an individual
Serve: 60 Field Point Circle
Greenwich, Connecticut 06830

DAVID SACKLER, an individual
Serve: 200 E. 66th Street, Apt. C2101
New York, New York 10065

ILENE SACKLER LEFCOURT, an

individual

Serve: c/o The Hastings Center, Inc.
71 Malcolm Gordon Rd.
Garrison, New York 20635

MALLINCKRODT, PLC

Serve: 3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18
3 AG
United Kingdom

MALLINCKRODT LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

SPECGX LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

NOVARTIS PHARMACEUTICALS
CORPORATION f/k/a SANDOZ, INC.
Serve: CSC-Lawyers Incorporating
Service Company

221 Bolivar Street

Jefferson City, MO 65101

Ne Ne ee Ne ee ee ee ee ee ee ee ee eee” ee ee ee ee ee ee ee” ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Ne Ne Se”

- SIND} IS JO AUD - pals Aypeauosoaly

INW LG:60 > BLO€ '80 JeqojpIg
MYLAN N.V.

Serve: Corporation Service Company
600 N. 2" Street, Ste. 401
Harrisburg, PA 17101

MYLAN PHARMACEUTICALS, INC.

Serve: C T Corporation System
1627 Quarrier Street
Charleston, WV 25311

MYLAN INSTITUTIONAL, INC.

Serve: C T Corporation System
208 So Lasalle Street, Ste. 814
Chicago, IL 60604

HOSPIRA, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

HIKMA PHARMACEUTICALS USA,
INC. f/k/a WEST-WARD
PHARMACEUTICALS CORP.
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

JOHN KAPOOR, an individual
Serve: 6610 N 29 Place
Phoenix, AZ 85016

MICHAEL BABICH, an individual
Serve: 18391 North 97" Place
Scottsdale, AZ 85255

AMERISOURCEBERGEN

CORPORATION

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

Ne Ne Ne Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se”

om
=

NW LG°60 - BLOZ ‘80 Jeqolog - siN©7} 71S Jo AND - pally Aypeaiuooe|:
AMERISOURCEBERGEN DRUG

CORPORATION

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH, INC.

Serve: C T Corporation
4400 Easton Commons Way, Ste. 125
Columbus, OH 43219

CARDINAL HEALTH 5, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 100, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 108, LLC
Serve: C T Corporation System
120 South Central Avenue, Ste. 400
Clayton, MO 63105

CARDINAL HEALTH 110, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 113, LLC

Serve: C T Corporation System
120 South Central Ave
Clayton, MO 63105

CARDINAL HEALTH 122, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

Nee Nee Ne Nee Ne Ne ee ee ee ee” ee ee ee ee” ee” ee” ee” ee” ee” ee ee Se” ee” ee” ee” ee” ee ee” ee” ee ee” ee ee ee” eee” ee ee” ee” ee ee” Ne” Ne”

NY 19:60 - BLOZ ‘80 JOqO}DO - SINC} ‘Js JO AND - Pall-| Ajjediuoloe|y
CARDINAL HEALTH 132, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 200, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 201, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 414, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH PHARMACY
SERVICES, LLC
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

WALMART INC. f/k/a WAL-MART
STORES, INC.
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

PHARMACY BUYING ASSOCIATION,
INC.
Serve: Nick Smock

6300 Enterprise Road

Kansas City, MO 64120

and DOES 1 through 1000,

Defendants.

Ne Ne ee ee ee ee” Se ee ee” ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee” Ne

 

NW LS:60 - BLOZ ‘BO J9qO0}9Q - SINC} ‘IS JO AD > Pally AyeouoNoaly
PETITION

Plaintiff Pike County, Missouri (“Plaintiff’ or “Pike County”), for its Petition
against Defendants ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, INC.; WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC;
NOVARTIS PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN
N.V.; MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICALS, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC. f/k/a WEST-WARD
PHARMACEUTICALS  CORP.; JOHN KAPOOR, MICHAEL  BABICH;
AMERISOURCEBERGEN CORPORATION; AMERISOURCEBERGEN DRUG

CORPORATION; CARDINAL HEALTH, INC.; CARDINAL HEALTH 5, LLC;

INY LS:60 - BLOZ ‘80 48G0}90 - SINOF Is JO ANID - palis Ajpeoiuosjoe|s
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 10 of 184 PagelD #: 34

CARDINAL HEALTH 100, INC.; CARDINAL HEALTH 108, LLC; CARDINAL
HEALTH 110, LLC; CARDINAL HEALTH 113, LLC; CARDINAL HEALTH 122, LLC;
CARDINAL HEALTH 132, LLC; CARDINAL HEALTH 200, LLC; CARDINAL
HEALTH 201, INC.; CARDINAL HEALTH 414, LLC; CARDINAL HEALTH
PHARMACY SERVICES, LLC; WALMART INC. f/k/a WAL-MART STORES, INC.;
PHARMACY BUYING ASSOCIATION, INC.; and DOES 1 through 1000, states and

alleges as follows:

NY 1S:60 - BLOZ BO 48G0}0O - SINE] Is JO All - Pall Aypesdiuosoe|3
I. INTRODUCTION

1. Opiates! are killing people every day in this country and Missourians have
not been spared. Each of the Defendants in this action engaged in an industry-wide effort
to downplay the addictive and deadly potential effects of the misuse of prescription opioids.
The opioid epidemic has hit every community in Missouri hard, including Pike County.
Pike County brings this Petition seeking redress for the societal and financial damage it has
suffered at the hands of those directly responsible for the crisis—the manufacturers and
distributors of prescription opioids.

2. This case is about corporate greed. Simply stated, each of the Defendants
put its desire for profits above the health and well-being of others across the United States.
Communities across the country, including Pike County and its citizens, have paid dearly
as a result.

3. This case is not about taking away medically-necessary opioids from the
patients who need them. Plaintiff does not ask the Court to decide whether opioids are
clinically appropriate, nor does Plaintiff seek to blame the well-meaning healthcare
providers and suppliers who prescribed opioids to their patients in good faith. Instead,
Plaintiff only asks that this Court hold the Defendants accountable for the damage they
caused to Pike County that Defendants were always in the best position to prevent.

A. The Manufacturer Defendants’ Two-Part Scheme to Increase Opioid

Sales

4. First, as part of a broader scheme to target municipalities in the United States

where the elements most conducive to opioid addiction were prevalent, Defendants

 

' The term “opiate” technically refers only to chemicals that occur naturally in the
opium plant, including morphine, codeine, thebaine and papaverine. “Opioid,” by contrast,
refers instead to compounds that have the same effect as opiates but do not occur naturally
in the opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and
oxymorphone (“semi-synthetic” opioids) as well as methadone, fentanyl, meperidine and
tramadol (“synthetic” opioids).

NY LS:60 - BLOZ ‘80 Jeqga}9Q - S]NO7 ‘IS JO AUD - pals Aljeouooe|y
ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, — INC.; WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; NOVARTIS
PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN N.V.;
MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICAL, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC.  f/k/a WEST-WARD
PHARMACEUTICALS CORP.; and the individual defendants RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; JOHN KAPOOR; and MICHAEL BABICH (“the Manufacturer
Defendants”), targeted the State of Missouri, including the citizens of Pike County. The
Manufacturer Defendants developed and engaged in a sophisticated, manipulative scheme
designed to increase the number of opioid prescriptions written across the state, including
in Pike County. Defendants’ scheme was particularly well-suited to Pike County, because
of Pike County’s rural location and, therefore, limited access to a variety of health care
resources and services that are generally offered in more populated counties. Additionally,
Pike County is home to economically and medically vulnerable populations that

Defendants knew were uniquely predisposed to opioid addiction, including the elderly.

NY LS:60 - GLOZ ‘80 JagO}Og - SINE] Ts JO AND - payly Aljesiuooa|y
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 13 of 184 PagelD #: 37

s Second, the Manufacturer Defendants dramatically increased the number of
opioid prescriptions in Pike County and across the country by (1) concealing the truth about
the risk of addiction and death associated with long-term use of their products, and
(2) pressuring their respective sales forces to deceive and encourage local prescribers to
flood Missouri—and Pike County—with an abundance of opioids. In 2017, Missouri
providers wrote 71.8 opioid prescriptions for every 100 persons compared to the United
States average rate of 58.7 prescriptions for every 100 persons.*

Figure 1: U.S. Opioid Death Rates Per 100,000 People, 2000-2016
7.0

= @= Natural and semi-synthetic 9=@= Heroin =@= Synthetic
6.0
5.0 @ 4.9*
4.0

3.0

2.0

 
   

1.0 }1.08

07
0.30

2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

* Statistically significamt at 95% level.
Source. SHADAC analysis of vital statistics data from the CDC WONDER system.

 

0.0

B. The Distributor and Pharmacy-Distributor Defendants Turned a Blind
Eye to the Manufacturers’ Scheme

6. Defendants AMERISOURCEBERGEN CORPORATION;
AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH, INC.;
CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.; CARDINAL
HEALTH 108, LLC; CARDINAL HEALTH 110, LLC; CARDINAL HEALTH 113, LLC;
CARDINAL HEALTH 122, LLC; CARDINAL HEALTH 132, LLC; CARDINAL

 

2 National Institutes of Health (“NIH”), National Institute on Drug Abuse,
Missouri Opioid Summary, DrugAbuse.gov (Mar. 2019),
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.

INV LS:60 - BLOZ ‘80 J8q0}90 - SINOT ‘Ig Jo AjID - pally Aljediuos9a/3
HEALTH 200, LLC; CARDINAL HEALTH 201, INC.; CARDINAL HEALTH 414,
LLC; and CARDINAL HEALTH PHARMACY SERVICES, LLC (the “Distributor
Defendants”) and WALMART INC. f/k/a WAL-MART STORES, INC.; and
PHARMACY BUYING ASSOCIATION, INC. (the “Pharmacy-Distributor Defendants”)
shipped prescription opioids throughout the country, including Missouri and Pike County
specifically. Rather than meet their obligations under Missouri law to report suspicious
orders of controlled substances, the Distributor and Pharmacy-Distributor Defendants
willfully ignored impossibly large orders being shipped to locations where it was
inconceivable that any legitimate medical need could have required the quantities shipped.
They failed to report these suspicious shipments despite their clear statutory and common
law obligations to do so, and in contravention of their own internal policies and procedures.
The Distributor and Pharmacy-Distributor Defendants’ breaches of their respective
reporting obligations were willful, motivated by their desire to maximize profits, and were
committed without consideration of the cost to Pike County or its citizenry.

C. The Devastating Effects of Defendants’ Conduct

7. Each of the Defendants was fully aware that its products placed patients at
an unreasonable risk of opioid-related addiction and/or death. Despite this knowledge, the
Manufacturer Defendants continue to misrepresent the risks associated with prescription
opioids and their efforts to influence physicians with the goal of increasing sales of
prescription opioids to Pike County citizens. Likewise, the Distributor and Pharmacy-
Distributor Defendants continue to breach their duties under Missouri law to monitor,
report, and prevent suspicious shipments of prescription opioids. This conduct precipitated
the opioid crisis that has ravaged Plaintiff's communities for years, and will continue to do
so for many years, even decades, to come. Defendants’ scheme has succeeded—
Defendants have made untold billions of dollars from prescription opioids. Meanwhile,

the death toll they have caused in Pike County and elsewhere is unconscionable.

NW 15:60 = BLOZ ‘80 19qG0120 - SNOT IS Jo AUD - pally Ajpeouosoay
8. Pike County dedicates substantial portions of its tax revenues to provide and
pay for a broad array of services for its population, including, but not limited to, health
care, pharmaceutical care, law enforcement, and other public services. However, as a result
of the opioid epidemic, Pike County has been significantly hampered in its ability to
continue to provide the requisite level of service in each of these categories for its citizens.
This creates a perverse dichotomy. The overburdened service areas require a greater share
of Pike County’s scarce tax dollars, while at the same time, the crisis itself decreases the
tax dollars Pike County can generate. That is because opioid addiction takes productive
members of society out of the economy, usually due to death or the inability to work.
Simply put, most who become addicted to opioids are no longer able to work, and therefore
are no longer able to care for their families, earn a paycheck or spend money in the same
way they did before they fell victim to addiction. This predictable downward spiral means
Pike County’s tax revenues have suffered. These harms are the direct and proximate result
of Defendants’ scheme to increase their profits without regard for the end users of
Defendants’ drugs, or the municipalities that must bear the brunt of the increased demand
for their services brought on by the epidemic.

9. Things were not always this way in Pike County. Though Defendants have
been manufacturing, marketing, distributing, and/or selling prescription opioids for
decades—including brand-name drugs like OxyContin, Percocet, and Duragesic, as well
as generic formulations of these drugs such as oxycodone, hydrocodone, and fentanyl—
only since the late 1990s have Defendants’ powerful narcotic painkillers been used to treat
more than just short-term, acute or cancer-related pain. Indeed, for the vast majority of the
twentieth century, Defendants’ drugs were considered too addictive and debilitating for
patients suffering from long-term (chronic) pain due to non-cancer conditions like arthritis,

fibromyalgia and migraines.°

 

3 In this Petition, “chronic pain” refers to non-cancer pain lasting three months or
longer.

INV LS:60 > BL0Z ‘80 Jaqo}OO - SINO7 "1S JO AID - pall Ayesiuo.joe|3
10. In the late 1990s, however, and continuing today, Defendants began a
sophisticated marketing and distribution scheme premised on deception to persuade
patients that opioids can and should be used to treat chronic pain. Defendants spent, and
some continue to spend, millions of dollars on promotional activities and materials that
falsely deny or trivialize the risks of opioids and overstate the benefits of opioids. As to
the risks, Defendants falsely and misleadingly: (1) downplayed the serious risk of
addiction;* (2) promoted the concept of “pseudoaddiction,” falsely claiming that signs of
addiction should be treated with more opioids; (3) exaggerated the effectiveness of
screening tools in preventing addiction; (4) claimed that opioid dependence and withdrawal
are easily managed; (5) denied the risks of higher opioid dosages; and (6) exaggerated the
effectiveness of abuse-deterrent opioid formulations to prevent abuse by—inter alia—
falsely claiming these opioids “cannot be crushed.” Defendants also falsely touted the
benefits of long-term opioid use, including its supposed ability to improve function and
quality of life, even though there was no credible evidence to support those benefits—a
fact that Defendants not only knew at all times relevant to this action, but effectively
suppressed and concealed.

11. Indeed, at all times relevant to this action, Defendants knew their
longstanding and ongoing misrepresentations of the risks and benefits of opioids were not
supported by or were directly contrary to the scientific evidence. Moreover, regulators and
the medical community at large have come to recognize the serious risks posed by opioid
pain medications. Indeed, according to recently established and widely accepted clinical

guidelines for opioid therapy, “[t]he science of opioids for chronic pain is clear: for the

 

4 Addiction is classified as a spectrum of “substance use disorders” that range from
misuse and abuse of drugs to addiction. Patients suffer negative consequences wherever
they fall on this spectrum. In this Petition, “addiction” refers to the entire range of substance
abuse disorders. (See, e.g., American Society of Addiction Medicine “ASAM”), Public
ok erie Terminology Related to the Spectrum of Unhealthy Substance Use, p.
1-2 (July 2013),
https://www.asam.org/docs/default-source/public-policy-statements/1-terminology-
spectrum-sud-7-13.pdf?sfvrsn=d93c69c2_2

NV 19:60 - BLOZ ‘80 J8qa}9Q ~ SINO7 ‘Is JO AID ~ pally Aleauooe|y
vast majority of patients, the known, serious, and too-often-fatal risks far outweigh the
unproven and transient benefits.”°

12. Opioid manufacturers, including Defendant Endo Pharmaceuticals, Inc., has
also entered into agreements with public entities that prohibit them from making many of
the misrepresentations identified in this Petition in other jurisdictions. Yet, even now,
Defendants continue to misrepresent the risks and benefits of long-term opioid use in
Missouri, including in Pike County, and continue to fail to correct their past
misrepresentations.

13. Specifically, Defendants concealed what their own internal documents and
communications show they already knew, and had known for decades: not only were
Defendants’ opioids both medically unnecessary and, in fact, life-threatening for non-
cancer patients with chronic pain, but further, none of Defendants’ representations about
the manageability or prevention of opioid addiction was true. As set forth in detail below,
for decades, the Manufacturer and Distributor Defendants have made and continue to make
a series of inaccurate claims about the risks and benefits associated with their opioids,
essentially bribing Key Opinion Leader (“KOL”) groups to substantiate the veracity of
Defendants’ false statements. In creating the illusion that prescription opioids were a low
risk treatment option for chronic pain relative to non-opioid pharmacologic approaches.
Defendants successfully targeted vulnerable patient populations like the elderly.
Defendants further tainted the sources that many healthcare providers and patients in Pike
County relied upon for guidance, including treatment guidelines, continuing medical
education programs, medical conferences and seminars, and scientific articles. As a result,
Defendants successfully transformed the way doctors treat chronic pain in Pike County,

opening the floodgates of opioid prescribing and use. This explosion in opioid

 

> Thomas R. Frieden et al., Reducing the Risks of Relief—The Opioid Prescribing
Guideline, 374 New Eng. J. Med. 1501-1504 (2016).

WY 9:60 - BLOZ ‘80 Jego}2g - SINOT "JS JO AUD ~ pellg Aljeoiuosoe|y
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 18 of 184 PagelD #: 42

prescriptions and use has padded Defendants’ profit margins at the expense of chronic pain

patients.

Number of Opioid Related Overdose Deaths in

 

Missouri
1000 914
% Total
2 800 =®=Heroin
a =@— Synthetic Opioids
5 600 —<s<Rx Opioids
g
= 400
=
= 200
0
DOD Nh Mh O_O AV O_O 0D AV AV AD nr 0D nO
)? POY GES? O* GO? GPO! 7? PO WH? OY? ob
PP PP PAP PAP PPP Praia Piah oP

Source: CDC WONDER

14. The explosion in opioid prescriptions and use caused by Defendants has led
to a public health crisis in Missouri and, in particular, Pike County. Missouri faces
skyrocketing opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. This public health crisis is a public
nuisance because it is an offense against the public order and economy and violates the
public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons. Public
rights include the public health, the public safety, the public peace, the public comfort, or
the public convenience. The effects of Defendants’ deceptive marketing scheme are
catastrophic and are only getting worse. These effects are devastating in Missouri. In
2010, Missouri had the 7" highest prescription drug overdose mortality rate in the country.
In 2016, nearly three Missourians died each day from an opioid overdose at a rate of 1 out

of every 66 deaths, a significant increase from 1 out of every 89 deaths in 2015.° In 2017,

 

6 Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in

NW LS:60 - GLOZ ‘80 18q0}90 - SINOT ‘JS JO AID - pal Aljediuosse/3
there were approximately 951 opioid or heroin-related deaths in Missouri at a rate of 16.5
deaths per 100,000 people, higher than the national rate of 14.6 deaths per 100,0000
people.’ Indeed, in February 2016, regulators acknowledged that “[t]hings are getting
worse, not better, with the epidemic of opioid misuse, abuse and dependence.”

15. There is little doubt that Defendants’ deceptive marketing and distribution
scheme has precipitated this public health crisis in Missouri, including in Pike County, by
dramatically increasing opioid prescriptions and use. An oversupply of prescription
opioids has provided a source for illicit use or sale of opioids (the supply), while the
widespread use of opioids has created a population of patients physically and
psychologically dependent on them (the demand). And when those patients can no longer
afford or legitimately obtain opioids, they often turn to the street to buy prescription opioids
or even heroin.

16. Defendants’ deceptive marketing and distribution scheme have had further
foreseeable impacts on Pike County. As a result of Defendants’ conduct, Pike County must
devote increased resources to mitigate the incidence of drug and property crimes,
committed by individuals in order to feed their opioid-related addictions. Tax dollars are
being used to maintain the public safety of places where these individuals attempt to
congregate, including parks, schools and public lands. Tax dollars are also required to
fight the infectious diseases brought on by opioid addicts. Hepatitis B and C, HIV, sexually
transmitted disease and methicillin-resistant Staphylococcus aureus (“MRSA”) have been
demonstrated to be spread by opioid abuse.

17. Defendants’ willful and wrongful conduct has further impacted Pike County

by creating a public nuisance in Pike County, which Defendants foresaw, yet deliberately

 

Missouri (January 2018),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Feb2018HealthStats_Special_Opi
oidsEconomy.pdf.

7 National Institute on Drug Abuse, Missouri Opioid Summary,
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.

NY LS:60 - BLOZ ‘BO Jaqo}Og - sINOT Is JO AUD - pally Aljeouojoe|y
ignored. Defendants were aware at all relevant times when they deceptively marketed their
products as non-addictive that such addiction would be highly difficult to overcome.

18. The role of Defendants’ deceptive marketing and distribution scheme in
causing this public health crisis has become well-recognized in recent years. In her May
2014 testimony to the Senate Caucus on International Narcotics Control on behalf of
regulators, Dr. Nora Volkow explained that “aggressive marketing by pharmaceutical
companies” is “likely to have contributed to the severity of the current prescription drug
abuse problem.”® In the years since her comments were initially published, Dr. Volkow’s
message has become the dominant view of the top experts and influencers in the medical
community, who are finally realizing just how addictive Defendants’ opioids are, and how
devastating the economic and social costs of Defendants intentional deception has been.°

19. Absent the Manufacturer Defendants’ deceptive marketing scheme and the
Distributor and Pharmacy-Distributor Defendants’ improper distribution, the opioid use,
misuse, abuse, and addiction in Pike County would not have become so widespread, and
the opioid epidemic that now exists would have been averted or much less severe.

20. By falsely downplaying the risks and grossly exaggerating the benefits of
long-term opioid use through their deceptive marketing claims, despite their knowledge of
the falsity of those claims, and by improperly distributing prescription opioids as set forth
herein, Defendants have not only engaged in false advertising and unfair competition, but
they have also created or assisted in the creation of a public nuisance.

21. Accordingly, Defendants’ conduct, both individually and collectively, has

violated and continues to violate Missouri’s public nuisance laws. Pike County does not

 

8 N. Volkow, M.D., America’s Addiction to Opioids: Heroin and Prescription Drug
Abuse, National Institute on Drug Abuse, (May 14, 2014),
https://archives.drugabuse.gov/testimonies/20 1 4/americas-addiction-to-opioids-heroin-
prescription-drug-abuse.

9 E. O’Brien, Here’s What it Would Cost to Fix the Opioid Crisis, According to 5
Experts, Time Money (Nov. 27, 2017), http://time.com/money/5032445/cost-fix-opioid-crisis/.

10

IW 19:60 - BLOZ ‘GO 18q0}90 - SINC] "IS JO AUD - pally ApeotuoNoe|y
ask this Court to weigh the risks and benefits of long-term opioid use. Instead, Pike County
seeks an order requiring Defendants to cease their unlawful promotion and distribution of
opioids, to correct their misrepresentations, and to abate the public nuisance they have
created. To redress and punish Defendants’ previous and current violations of law that
cause and continue to cause harm to Pike County and its citizens, Pike County seeks a
judgment requiring Defendants to pay civil penalties, and any fees or costs permitted under
law, in an amount to be determined at trial.

22. By this action, Pike County further seeks to recoup tax dollars spent for the
consequences of Defendants’ wrongful conduct in causing the opioid epidemic and its
impact on Pike County, and to abate the opioid nuisance so Pike County will not be
required to spend further taxpayer dollars on the epidemic wrought by Defendants.

I. PARTIES

A. Plaintiff

23. Pike County, Missouri, by and through its attorneys hereto, brings this action
so as to protect the public from false and misleading advertising, unlawful, unfair, and
fraudulent business practices, and a public nuisance. Pursuant to Missouri law, Clinton
County, Missouri is a citizen of Missouri.

24. Pike County is comprised of the cities of Bowling Green, Clarksville,
Curryville, Frankford, and Louisiana, and villages of Annada, Ashburn, Eolia, Paynesville,
and Tarrants. With a strong agricultural heritage and rich history, Pike County is home to
approximately 18,316 citizens, the majority of which are families and seniors. What makes
Pike County so appealing to its residents is its wide range of recreational activities,
including fishing, hunting, boating, and swimming. The City of Bowling Green serves as

Pike’s County Seat and hub to a thriving retail and service business community.

Il

NW 19:60 - BLOZ ‘80 J8qgo}2Q - SINO7 "IS JO AIO - pall Aljediuosoe}3
B. Manufacturer Defendants
1. Actavis/Allergan

25. Defendant Allergan plc is a public limited company incorporated in Ireland
with its principal place of business in Dublin, Ireland. Actavis ple acquired Allergan ple
in March 2015, and the combined company changed its name to Allergan plc in June 2015.
Before that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the
combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis
ple in October 2013. Defendant Actavis, LLC is a limited liability company, formed in
Delaware, headquartered in New Jersey, and, on information and belief, has members who
ate citizens of New Jersey and Pennsylvania. Defendant Watson Laboratories, Inc. is a
Nevada corporation with its principal place of business in Corona, California, and is a
wholly-owned subsidiary of Allergan ple (f/k/a Actavis, Inc., f/k/a Watson
Pharmaceuticals, Inc.). Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is registered
to do business in Missouri as a Delaware corporation with its principal place of business in
New Jersey, and was formerly known as Watson Pharma, Inc. Defendant Actavis ple is a
Delaware limited liability company with its principal place of business in Parsippany, New
Jersey. Each of these Defendants is owned by Allergan plc, which uses them to market
and sell its drugs in the United States, including in Missouri and Pike County specifically.
Upon information and belief, Allergan plc exercises control over these marketing and sales
efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.
(Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson
Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to
in this Petition as “Actavis.”’)

26.  Actavis manufactures, promotes, sells, and distributes opioids, including the
branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of

Duragesic and Opana, in the U.S. and Missouri and Pike County specifically. Actavis

12

_
=

NW L9°60 - BLOZ ‘80 J8qO19Q - SINC IS JO AULD - pally Ajpeouooey
acquired the rights to Kadian from King Pharmaceuticals, Inc., on December 30, 2008 and
began marketing Kadian in 2009.
2. Cephalon

27. Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its
principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical
Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business
in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Defendant Teva
Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned
subsidiary of Teva Ltd. in Pennsylvania. It is registered to do business in Missouri.

28. Cephalon manufactures, promotes, sells, and distributes opioids such as
Actig and Fentora in the United States, including in Missouri and Pike County specifically.
Both Actig and Fentora are over 100-times more powerful than morphine. Thus, Actiq has
been approved only for the “management of breakthrough cancer pain in patients 16 years
and older with malignancies who are already receiving and who are tolerant to around-the-
clock opioid therapy for the underlying persistent cancer pain.” Similarly, Fentora is
approved only for the “management of breakthrough pain in cancer patients 18 years of
age and older who are already receiving and who are tolerant to around-the-clock opioid
therapy for their underlying persistent cancer pain.” Neither Actiq nor Fentora are
appropriate treatments for chronic pain.

3. Teva

29.  TevaLtd., Teva USA, and Cephalon work together closely to market and sell
Cephalon products in the United States, including in Missouri and Pike County
specifically. Teva Ltd. conducts all sales and marketing activities for Cephalon in the
United States through Teva USA and has done so since its October 2011 acquisition of
Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the
public. Teva USA sells all former Cephalon branded products through its “specialty

medicines” division. The approved prescribing information and medication guide, which

13

os

IN £5:60 - LOZ ‘80 1800190 - SINC] "JS JO AND - palig Aljeotuosnoely
is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,
and directs physicians to contact Teva USA to report adverse events.

30. All of Cephalon’s promotional websites, including those for Actiq and
Fentora, display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva
USA’s sales as its own, and its year-end report for 2012—the year immediately following
the Cephalon acquisition—attributed a 22% increase in its specialty medicine sales to “the
inclusion of a full year of Cephalon’s specialty sales,” including inter alia sales of Fentora.
Through interrelated operations like these, Teva Ltd. operates in the United States through
its subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s
global markets, representing 53% of its global revenue in 2015, and, were it not for the
existence of Teva USA and Cephalon, Teva Ltd. would conduct those companies’ business
in the United States itself. Upon information and belief, Teva Ltd. directs the business
practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as
controlling shareholder. Teva has engaged in consensual commercial dealings with Pike
County’s citizens and has purposefully availed itself of the advantages of conducting
business with and within Pike County. Teva Pharmaceutical Industries, Ltd, Teva
Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon” for the
remainder of this Petition.

31. Notably, on May 26, 2019, Teva Pharmaceuticals agreed to settle its lawsuit
brought by the Oklahoma Attorney General on behalf of the State of Oklahoma for $85
million dollars which accuses Teva (and other manufacturers) of creating a public nuisance
through its production and marketing of prescription opioids.!° Pike County alleges similar

claims against Teva and its subsidiaries in this Petition.

 

10 Oklahoma Attorney General, Press Release—Attorney General Hunter
Announces Settlement with Teva Pharmaceuticals, (May 26, 2019),
http://www.oag.ok.gov/attorney-general-hunter-announces-settlement-with-teva-
pharmaceuticals.

14

INV LS°60 - BLOZ ‘80 Jeqo}9Q - sINO7 ‘Is JO AUD - pely Aljeoiuojoe|y
4. Endo/Par

32. Defendant Endo Health Solutions Inc. is a Delaware corporation with its
principal place of business in Malvern, Pennsylvania. Defendant Endo Pharmaceuticals,
Inc. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware
corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo”).

33. Endo develops, markets, and sells prescription drugs, including the brand-
name opioids Opana/Opana ER, Percodan, Percocet, and Zydone. Endo also manufactures
and sells generic opioids—i.e., oxymorphone, oxycodone, hydrocodone, morphine, and
codeine—in the United States in the U.S. and Missouri, by itself and through its
subsidiaries, Qualitest Pharmaceuticals, Inc. and Par Pharmaceuticals, Inc. Opioids made
up roughly $403 million of Endo’s overall revenue of $3 billion in 2012. Opana ER, for
instance, yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10%
of Endo’s total revenue in 2012.

34. Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,
Inc. (collectively, “Par’”) are New York corporations with their principal places of business
in New York. Par was acquired by Endo in 2015. Par is the fifth largest manufacturer of
generic pharmaceuticals in the world, including oxycodone, oxymorphone, and
hydrocodone. At all times relevant, Par manufactured and marketed prescription opioids
throughout the United States, including in Missouri and Pike County specifically. Par has
engaged in consensual commercial dealings with Pike County’s residents and has
purposefully availed itself of the advantages of conducting business with and within Pike
County. On information and belief, in 2013, Par pleaded guilty to misbranding its drugs.
For the remainder of this Petition, Endo and Par are collectively referred to as “Endo.”

5. Janssen
35. Defendant Janssen Pharmaceuticals, Inc. (formerly known as Ortho-McNeil-

Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc.) is registered to do business

15

NW LS:60 - BLOZ ‘80 J8qg0190 - SINC] ‘IS Jo ANID ~ pata Aljesiuosoa|y
in Missouri as a Pennsylvania corporation with its principal place of business in Titusville,
New Jersey, and is a wholly owned subsidiary of Defendant Johnson & Johnson (“J&J”),
a New Jersey corporation with its principal place of business in New Brunswick, New
Jersey. These entities, which are collectively referred to herein as “Janssen,” acted in
concert with one another—as agents and/or principals of one another—in connection with
the conduct described herein. J&J is the only company that owns more than 10% of Janssen
Pharmaceuticals’ stock, and corresponds with regulators regarding Janssen’s products.
Upon information and belief, J&J controls the sale and development of Janssen
Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit. The Janssen and J&J
parties are collectively referred to as “Janssen.”

36. Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
Missouri, and Pike County specifically, including the opioid Duragesic. Before 2009,
Duragesic accounted for at least $1 billion in annual sales. Until January 2015, Janssen
developed, marketed, and sold the opioids Nucynta and Nucynta ER, which also generated
substantial sales revenue for the company, accounting for $172 million in sales in 2014
alone.

6. Johnson & Johnson

37. Defendant Johnson & Johnson (“J&J’), a New Jersey corporation with its
principal place of business in New Brunswick, New Jersey, imposes a code of conduct on
Janssen as a pharmaceutical subsidiary of J&J. The “Every Day Health Care Compliance
Code of Conduct” posted on Janssen's website is a J&J company-wide document that
describes Janssen as one of the “pharmaceutical Companies of Johnson and Johnson” and
as one of the “Johnson & Johnson Pharmaceutical Affiliates.” It governs how “[a]ll
employees of Johnson & Johnson Pharmaceutical Affiliates,” including those of Janssen,
“market, sell, promote, research, develop, inform and advertise Johnson & Johnson

Pharmaceutical Affiliates' products.” All Janssen officers, directors, employees, and sales

16

NY 19:60 - BLOZ ‘80 Jeqo}9Q ~ SINO7 ‘Ig JO AUD - Pally Alpeoiuoo@|y
associates must certify that they have “read, understood and will abide by” the code of
conduct. Thus, the code of conduct governs all forms of marketing at issue in this case.

38. In addition, J&J made payments to front groups, discussed herein, who
perpetuated and disseminated Defendants’ misleading marketing messages regarding the
risks and benefits of opioids. |!

7. The Purdue Individual Defendants: Richard Sackler, Beverly
Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler,
Kathe Sackler, Mortimer D.A. Sackler, and Theresa Sackler

39. Purdue Pharma L.P. is a limited partnership organized under the laws of
Delaware. Purdue Pharma Inc. is a New York corporation with its principal place of
business in Stamford, Connecticut, and The Purdue Frederick Company is a Delaware
corporation with its principal place of business in Stamford, Connecticut (collectively,
“Purdue”).

40. Purdue manufactures, promotes, sells, and distributes opioids such as
OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,'? and Targiniq ER
in the U.S. and Missouri. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s
annual sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-
fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire
market for analgesic drugs (painkillers).

41. The Sackler family—Defendants Richard Sackler, Theresa Sackler, Kathe

Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Beverly Sackler, David Sackler, and

 

11 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member's Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial
Ties Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments
from Janssen include payments from Johnson & Johnson Health Care Systems, Inc.”).

12 Tong-acting or extended release (ER or ER/LA) opioids are designed to be taken
once or twice daily. Short-acting opioids, also known as immediate release (IR) opioids,
last for approximately 4-6 hours.

17

INV LG:60 - BLOZ ‘80 J8qO190 - SNCF Ig Jo AUD - pally Ajpestuo.noe|
Ilene Sackler Lefcourt (collectively, “the Sacklers”)}—own Purdue, and they always held a
majority of the seats on its Board. Because they controlled their own privately held drug
company, the Sacklers had the power to decide how addictive narcotics were sold.

42. Beverly Sackler, Jonathan Sackler, and Kathe Sackler reside in Connecticut.
David Sackler, Ilene Sackler Lefcourt, and Mortimer D.A. Sackler reside in New York.
Richard Sackler resides in Florida and Theresa Sackler resides in the United Kingdom.

8. Mallinckrodt/SpecGX

43. Defendant Mallinckrodt plc is an Irish public limited company headquartered
in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis,
Missouri. Mallinckrodt plc was incorporated in January 2013 for the purpose of holding
the pharmaceuticals business of Covidien plc, which was fully transferred to Mallinckrodt
in June of that year. Mallinckrodt began as a U.S.-based company, with the founding of
Mallinckrodt & Co. in 1867, Tyco International Ltd. acquired the company in 2000. In
2008, Tyco Healthcare Group separated from Tyco International Ltd. and renamed itself
Covidien.

44. Defendant Mallinckrodt LLC is a limited liability company formed in
Delaware and headquartered with its principal place of business in St. Louis, Missouri.
According to a filing with the Secretary of State, Cathi M. Ponciroli is the designated
manager of Mallinckrodt LLC, with a business address located in Hazelwood, Missouri.
Therefore, Mallinckrodt LLC is a citizen of the State of Missouri for jurisdictional
purposes. Mallinckrodt LLC is a wholly owned subsidiary of Mallinckrodt, ple.

45. Defendant SpecGX LLC (“SpecGX”) is a limited liability company formed
in Delaware and headquartered with its principal place of business in St. Louis, Missouri.
SpecGX is a wholly owned subsidiary of Mallinckrodt ple. According to the company’s
regulatory filings, Marvin Haselhorst is the designated member or manager of SpecGX
with a business address located in Webster Groves, Missouri. According to its Drug

Enforcement Agency application, SpecGX registered its address at 3600 North Second

18

NY 19°60 - BL0Z ‘80 Jeqo}0Q - SINOF IS JO AND - pally Apeouosoa|y
Street, St. Louis, Missouri 63147. Consequently, SpecGX is a citizen of the State of
Missouri for jurisdiction purposes and this matter is properly venued in St. Louis City.

46. Together, Mallinckrodt plc, Mallinckrodt LLC, and SpecGX LLC
(collectively, “Mallinckrodt”) manufacture, market, and sell drugs in the United States,
including in Missouri and Pike County specifically. As of 2012, it was the largest U.S.
supplier of opioid pain medications. In particular, it is one of the largest manufacturers of
oxycodone in the U.S.

47, Mallinckrodt currently manufactures and markets two branded opioids:
Exalgo, which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage
strengths, and Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths.
In addition, Mallinckrodt previously developed, promoted, and sold the following branded
opioid products: Magnacet, TussiCaps, and Xartemis XR.

48. While it has sought to develop its branded opioid products, Mallinckrodt has
long been a leading manufacturer of generic opioids. Mallinckrodt estimated that, in 2015,
it received approximately 25% of one regulator’s entire annual quota for controlled
substances that it manufactures. Mallinckrodt also estimated, based on health data for the
same period, that its generics claimed an approximately 23% market share of opioid and
oral solid dose medications.

49. Mallinckrodt operates a vertically integrated business in the United States:
(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily
at its facility in Hobart, New York, and (3) marketing and selling its products to drug
distributors, specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical
benefit managers that have mail-order pharmacies, and hospital buying groups throughout
the United States, including in Missouri and Pike County specifically.

9. Sandoz
50. A. subsidiary of Novartis International AG, Defendant Novartis

Pharmaceuticals Corporation f/k/a Sandoz, Inc. (“Sandoz”) is headquartered in Princeton,

19

INY LG:60 ~ BLOZ 80 40GO}0O - SINOF “Is JO AND ~ Pell | Alpeouosa|y
New Jersey and develops, manufactures, markets and distributes generic pharmaceutical
products, including fentanyl. At all times relevant, Sandoz manufactured and marketed
prescription opioids throughout the United States, including in Missouri and Pike County
specifically. On information and belief, Sandoz is a top manufacturer of fentanyl to Pike
County.

10. Mylan

51. Defendant Mylan Institutional Inc. (“Mylan Institutional”) is an Illinois
corporation headquartered in Rockford, Illinois. Mylan manufactures and markets
pharmaceutical products. Defendant Mylan Pharmaceuticals, Inc. (“Mylan
Pharmaceuticals”) is based in Morgantown, West Virginia, and is also a major
manufacturer and marketer of opioids in Pike County. Both Mylan Institutional and Mylan
Pharmaceuticals are subsidiaries of Defendant Mylan N.V., the second-largest generic and
specialty pharmaceuticals company in the world, registered in the Netherlands with
principal executive offices in Hatfield, Hertfordshire, UK and a global center in
Canonsburg, Pennsylvania. (Mylan Institutional, Mylan Pharmaceuticals, and Mylan N.V.
shall collectively be referred to as “Mylan.”) At all times relevant, Mylan manufactured
and marketed prescription opioids throughout the United States, including in Missouri and
Pike County specifically. On information and belief, Mylan is a top manufacturer of
fentanyl, oxycodone, morphine, and codeine in Pike County.

52. In 2000, Mylan agreed to pay $100 million to resolve allegations that it
conspired to deny its competitors certain necessary ingredients to manufacture several
widely-prescribed medications, including treatments for opioid use disorder and opioid
addiction. As alleged in petitions filed by thirty-two State Attorneys General and the
District of Columbia, Mylan’s conduct caused substantial price increases in, and
improperly limited the supply of, these treatments.

11. Hospira, Inc.

53. Defendant Hospira, Inc. (“Hospira’”) is a Delaware corporation with its

20

a

WY LS'60 - BLOZ ‘80 18qg0190 - SINOT IS JO AND pally Ajpeaiuonse;
principle place of business in Lake Forest, Illinois and is the former hospital-products
division of Abbott Laboratories. Hospira was the world’s largest producer of generic
injectable pharmaceuticals before being acquired by Pfizer in September 2015. Since then,
Hospira has been cited by regulatory agencies for both failing to operate its manufacturing
facilities in compliance with basic health and safety guidelines intended to prevent
microbiological contamination of Hospira’s products—including opioids—and for failing
to investigate known defects in its products.

54. At all times relevant to this action, Hospira manufactured and marketed
opioids across the county and in Missouri and Pike County specifically. On information
and belief, Hospira is a top manufacturer of fentanyl, morphine, hydromorphone,
meperidine and buprenorphine in Pike County.

12. West-Ward Pharmaceuticals Corp.

55. Defendant Hikma Pharmaceuticals USA Inc. f/k/a West-Ward
Pharmaceuticals Corp. is headquartered in Eatontown, New Jersey and manufactures,
markets and/or distributes opioids such as fentanyl and morphine. West-Ward
Pharmaceuticals Corp. (“West-Ward”) is a wholly owned subsidiary of Hikma
Pharmaceuticals plc, and represented 51% of Hikma’s group sales in 2014. Since acquiring
Baxter Healthcare Corporation’s Multi-Source Injectables division in 2011, West-Ward
has become the second largest injectable supplier by volume in the country. At all times
relevant, West-Ward manufactured and marketed prescription opioids throughout the
United States, including in Missouri and Pike County specifically.

56.  In2013, West-Ward was forced to pay penalties for shirking the company’s
legal obligation to make timely payments to drug discount programs that provide
vulnerable patient population with affordable access to pharmaceuticals, and also agreed
to pay $10,000,000 to resolve allegations that West-Ward had also been inflating
prescription drug prices since 1995, effectively overcharging some of its most vulnerable

patient populations.

21

NW 1S:60 - BLOZ ‘80 AGO} - SINE} Is JO ANID - Pally Alpeoiudso99}
13. The Insys Individual Defendants: John Kapoor and Michael
Babich

57.  Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal
place of business in Chandler, Arizona and is registered to do business in Missouri. Insys
manufactures, markets, sells and distributes nationwide several types of opioids, including
Subsys—a fentanyl sublingual spray and semi-synthetic opioid antagonist—as well as
Syndros, a cannabinoid medicine used in adults to treat common side-effects of opioid use,
particularly for patients whose nausea and vomiting have not improved with usual anti-
nausea and vomiting medicines. Subsys and Syndros were approved for widespread use
in 2012 and 2016, respectively.

58.  Subsys is indicated “for the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and are tolerant to opioid
therapy for their underlying persistent cancer pain.”!? The indication also specifies that
“Subsys is intended to be used only in the care of cancer patients and only by oncologists
and pain specialists who are knowledgeable of and skilled in the use of Schedule II opioids
to treat cancer pain.” In addition, the indication provides that “[p]atients must remain on
around-the-clock opioids when taking SUBSYS.” Subsys is contraindicated for, among
other ailments, the “[m]janagement of acute or postoperative pain including
headache/migraine and dental pain.” It is available in 100 mcg, 200 mcg, 400 mcg, 600
meg and 800 mcg dosage strengths.

59.  Insys’s revenue is derived almost entirely from Subsys. According to its
Form 10-K for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million

was derived from sales of Subsys. The majority of Insys’s sales of Subsys are through

 

3. The indication provides that “[p]atients considered opioid tolerant are those who
are taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily,
at least 25 mcg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at
least 8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily
for a week or longer.”

22

NY LS:60 - BLOZ ‘80 Jago}og - SINO7 ‘Is Jo Auld - pally Ayjeouooayy
wholesalers, including Defendants AmerisourceBergen and Cardinal Health. In 2015,
those wholesalers respectively comprised 20% and 14% of Insys’s total gross sales of
Subsys.

60. On June 7, 2019, the pharmaceutical arm of Insys formally pled guilty to
federal charges connected to allegations that the company bribed doctors to prescribe a
powerful opioid to patients who did not need it, as part of a $225 million dollar deal entered
into with the federal government in United States District Court for the District of
Massachusetts. 4

61. Defendant John Kapoor is the founder and majority owner of Insys. In
October of 2017, Kapoor was arrested and charged with various violations of fraud and
abuse laws as well as conspiracy for his alleged participation in a nationwide scheme to
bribe healthcare providers in various states, including Missouri, to prescribe Subsys. On
May 2, 2019, he was found guilty of these charges in connection with running a nation-
wide bribery scheme.'> He is a citizen of Phoenix, Arizona, and a current member of the
Board of Directors of Insys.

62. Defendant Michael Babich is the former CEO and President of Insys. In
2017, he was also arrested on charges of various violations of fraud and abuse laws as well
as conspiracy, in connection with running a nationwide bribery scheme to increase sales of
Subsys. In January 2019, Babich pleaded guilty to these charges.’® He is a citizen of

Scottsdale, Arizona.

 

4 https://www.law360.com/articles/1166925/insys-pleads-guilty-to-fraud-in-
opioid-bribe-scheme.

'S Emanuel, Gabrielle, Opioid Executive John Kapoor Found Guilty in Landmark
Bribery Case (May 2, 2019), https://www.npr.org/2019/05/02/71 134608 1/opioid-
executive-john-kapoor-found-guilty-in-landmark-bribery-case.

16 Jonathan Saltzman, Former CEO says Insys founder pushed for higher doses of
opioid, BOSTON GLOBE (Feb. 12, 2019), — https:/Avww2.bostonglobe.com/
business/2019/02/12/former-ceo-says-insys-founder-pushed-for-higher-doses-opioid/aZ,
hLcDEnayOO3dzPIFn9¢gN/story. html.

23

INY 1$:60 - BLOZ ‘80 Jeqgo}og ~ siNo7 ‘Ys JO Aug - pallg Alpeduoyoe|3
C. Distributor Defendants
1. AmerisourceBergen

63. Defendant Distributor AmerisourceBergen Drug Corporation is a publicly
traded company headquartered in Pennsylvania and incorporated under the laws of
Delaware. It is registered to do business in Missouri. Defendant Distributor
AmerisourceBergen Corporation is the parent company of AmerisourceBergen Drug
Corporation. (AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation
shall collectively be referred to as “AmerisourceBergen.”) AmerisourceBergen is in the
chain of distribution of prescription opioids. At all relevant times, AmerisourceBergen
was in the business of distributing substantial amounts of prescription opioids to providers
and retailers. AmerisourceBergen has engaged in consensual commercial dealings in Pike
County, and has purposefully availed itself of the advantages of conducting business with
and within Pike County.

2. Cardinal Health

64. Defendant Distributor Cardinal Health, Inc. is an Ohio pharmacy wholesaler
and drug distribution corporation with its headquarters located in Dublin, Ohio. Defendant
Distributor Cardinal Health 100, Inc. is an Indiana corporation with its principal place of
business located in Dublin, Ohio. Defendant Distributor Cardinal Health 108, LLC is a
limited liability company, formed in Delaware, with its principal place of business located
in LaVergne, Tennessee. Upon information and belief, at least one of Cardinal Health 108,
LLC’s members is a citizen of Ohio. Defendant Distributors Cardinal Health 110, LLC;
Cardinal Health 200, LLC; Cardinal Health 414, LLC; and Cardinal Health 5, LLC are
limited liability companies formed in Delaware, with their principal place of business in
Dublin, Ohio. Upon information and belief, at least one of Cardinal Health 110, LLC’s;
Cardinal Health 200, LLC’s; Cardinal Health 414, LLC’s; and Cardinal Health 5, LLC’s
members is a citizen of Ohio. Defendant Cardinal Health 201, Inc. is a for-profit Delaware

corporation with its principal place of business in Dublin, Ohio. Defendant Distributor

24

NY LS:60 - BLOT ‘80 Jeqgo}Ig ~ SINOF ‘IS JO AND - palid Alpesiuenoe|y
Cardinal Health 122, LLC is a limited liability company formed in Delaware, with its
principal place of business in Ellicott City, Maryland. On information and belief, at least
one of Cardinal Health 122, LLC’s members is a citizen of Ohio. Defendant Distributors
Cardinal Health 132, LLC and Cardinal Health Pharmacy Services, LLC are limited
liability companies formed in Delaware, with their principal place of business in Houston,
Texas. Upon information and belief, at least one of Cardinal Health 132, LLC’s and
Cardinal Health Pharmacy Services, LLC’s members is a citizen of Ohio. Defendant
Distributor Cardinal Health 113, LLC is a limited liability company formed in Wisconsin,
with its principal place of business in Germantown, Wisconsin. Upon information and
belief, at least one of Cardinal Health 113, LLC’s members is a citizen of Ohio. (Cardinal
Health, Inc.; Cardinal Health 100, Inc.; Cardinal Health 108, LLC; Cardinal Health 110,
LLC; Cardinal Health 200, LLC; Cardinal Health 201, Inc.; Cardinal Health 414, LLC;
Cardinal Health 5, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC; Cardinal
Health Pharmacy Services, LLC; and Cardinal Health 113, LLC are all registered to do
business in Missouri and shall collectively be referred to as “Cardinal Health.”) At all
relevant times, Cardinal Health was in the business of distributing substantial amounts of
prescription opioids to providers and retailers. Cardinal Health has engaged in consensual
commercial dealings in Pike County, and has purposefully availed itself of the advantages
of conducting business with and within Pike County. Cardinal Health is in the chain of
distribution of prescription opioids.

65. The Defendants AmerisourceBergen and Cardinal Health are collectively
referred to as the “Distributor Defendants.” Manufacturers of opioids have transferred
prescription opioids to the Distributor Defendants for years. The Distributor Defendants
dominate 85 to 90 percent of all revenues from drug distribution in the United States,
estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied opioids to
hospitals, pharmacies (including their own retail stores), doctors and other healthcare

providers, which then dispensed the drugs to patients in Missouri, including in Pike

25

NW 9°60 - BLO% ‘80 J8q40}90 - SINE "IS JO AND - pally Ajequosjos|y
County. The Distributor Defendants have had substantial contacts and business
relationships with the citizens of Pike County. The Distributor Defendants have
purposefully availed themselves of business opportunities within Pike County.

D. Pharmacy-Distributor Defendants

1. Walmart

66. Defendant Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”) is a
Delaware corporation with its principle place of business in Arkansas.

67. At all times relevant, Walmart distributed prescription opioids throughout
the United States, including in Missouri and Pike County specifically. On information and
belief, these opioids were distributed to Pike County by at least two Walmart entities—i.e.,
Wal-Mart Pharm Warehouse # 1 (located at 2252 North 8" Street in Rogers, AR) and Wal-
Mart Pharm WHSE # 45 (located at 2250 North 8" Street, Suite 102-A in Rogers, AR)—
to just one buyer in Pike County: Wal-Mart Pharmacy 10-0145, based in Bowling Green,
Missouri. On information and belief, Walmart is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, hydromorphone, morphine, methadone and buprenorphine in
Pike County. Walmart has engaged in consensual commercial dealings in Pike County,
and has purposefully availed itself of the advantages of conducting business with and
within Pike County. Walmart is in the chain of distribution of prescription opioids. As
reported by the Washington Post, there were 100,000 prescription opioid deaths between
2006 and 2012, during which time two-thirds of the 76 billion opioid pain pills to flood the

market were distributed by Walmart and just a handful of other companies.!’ In 2016,

 

'7 Scott Higham, 76 billion opioid pills: Newly released data unmasks the epidemic, The
Washington Post (July 16, 2019), https://www-.washingtonpost.com/investigations/76-
billion-opioid-pills-newly-released-federal-data-unmasks-the-
epidemic/2019/07/16/5£29fd62-a73e-1 1e9-86dd-d7f0e60391e9 story.html; see also
Walmart, CVS, Walgreens Opioid Crisis Lawsuit, VOX (July 23, 2019),
https://www.vox.com/the-goods/2019/7/23/20707179/walmart-cvs-walgreens-opioid-
crisis-lawsuit-trial.

26

oat]
3

NW LS:60 - BLOT ‘80 48qO}9Q - SINC] Ig JO Allg - pally Aljesiuoso9}
Walmart expanded its long-term prescription drug distribution agreement.'* Walmart’s
total revenue exceeded $500 billion in 2018.

68. In 2017, Walmart acknowledged the need for “a solution to the [opioid]
epidemic” and noted the epidemic has “devastated so many families and communities
across America.” !? However, on information and belief, Walmart has also paid settlements
to resolve allegations of recordkeeping violations at pharmacies in various states and has
committed and continues to commit serious and flagrant violations regarding—inter alia—
its recordkeeping and other obligations under Missouri law in connection with its
distribution of opioids to Pike County.

2. Pharmacy Buying Association, Inc.

69. Defendant Pharmacy Buying Association, Inc. (“PBA”) is a Missouri
corporation with its principal place of business in Kansas City, Missouri. PBA provides
services to community pharmacies, independent retail pharmacy chains, hospitals, and
clinics, including purchasing, inventory management, branding, and cost-efficiency
services.

70. At all times relevant, PBA distributed prescription opioids throughout the
United States, including in Missouri and Pike County specifically. On information and
belief, PBA’s share of the opioid market in Pike County is substantial, both in terms of the
number of opioid pills distributed by PBA as well as PBA’s proportional share of the
overall MME market in Pike County. PBA is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, morphine, methadone, codeine, tapentadol, dihydrocodeine,

and meperidine in Pike County.

 

18 See Chain Drug Review, Extended Agreement Adds Sourcing of Generic Drugs (May
16, 2016), https://corporate.walmart.com/newsroom/2016/05/16/mckesson-and-walmart-
announce-sourcing-agreement-for-generic-pharmaceuticals.

19 Press Release, Walmart, Walmart Supports the State of Emergency Declaration on
Opioids (Oct. 26, 2017), https://news.walmart.com/2017/10/26/walmart-supports-state-of-
emergency-declaration-on-opioids.

27

NY LS°60 - BLOZ ‘80 J@q0190 - SINOF IS Jo ANID - Palla Ayweotuosoe!y
71. The Defendants Walmart and PBA are collectively referred to as the
“Pharmacy-Distributor Defendants.” Similar to the Distributor Defendants, the Pharmacy-
Distributor Defendants have earned enormous profits by flooding the country with
prescription opioids. The Pharmacy-Distributor Defendants, having industry-specific
knowledge of the particular risks and harms of prescription opioids, failed to monitor and
report and, instead, permitted the illegal distribution and diversion of addictive prescription
opioids to patients in Missouri, including in Pike County. The Pharmacy-Distributor
Defendants have had substantial contacts and business relationships with the citizens of
Pike County. The Pharmacy-Distributor Defendants have purposefully availed themselves
of business opportunities within Pike County.

E. DOE Defendants

72. The true names and capacities, whether individual, plural, corporate,
partnership, associate, or otherwise, of DOES 1 through 1000, inclusive, are unknown to
Pike County who therefore sues said Defendants by such fictitious names. The full extent
of the facts linking such fictitiously sued Defendants is unknown to Pike County. Pike
County is informed and believes and thereon alleges that each of the Defendants designated
herein as a DOE was, and is, negligently, recklessly, and/or intentionally responsible for
the events and happenings hereinafter referred to, and thereby negligently, recklessly,
and/or intentionally legally and proximately caused the hereinafter described injuries and
damages to Pike County. Pike County will hereafter seek leave of the Court to amend this
Petition to show the fictitiously sued Defendants’ true names and capacities, after the same
have been ascertained.

Wt. JURISDICTION AND VENUE

73. This Court has subject matter jurisdiction by grant of authority under the
Constitution of the State of Missouri.

74. This Court has personal jurisdiction over Defendants. Plaintiffis a “resident”

of the State of Missouri. Defendants regularly transact business in the State of Missouri

28

INY LS:60 ~ BLOZ ‘BO 4eqo}2O - SINC} ‘Is JO AD ~ Pall Aljesiuooa|y
and engage in tortious activities, including false and misleading advertising and unlawful,
unfair, and deceptive business practices, and create or assist in the creation of a public
nuisance in Missouri, including in Pike County. Further, Defendants, individually, through
their agents, and through their co-conspirators, have placed into the stream of commerce
addictive prescription opioids, with the knowledge that those products would be marketed,
distributed, and sold in the State of Missouri. Because Defendants have regularly
transacted business activities in Missouri; have purposefully directed business activities to
Missouri; and have engaged in unlawful practices and caused injury in Missouri, this Court
also has personal jurisdiction over Defendants under the United States Constitution. Each
Defendant has promoted, marketed, sold and/or distributed prescription opioids in the State
of Missouri or directed such promotion, marketing, selling and/or distribution to the State
of Missouri.

75. Venue is proper in the Circuit Court of St. Louis City. Defendant SpecGX
registers its address within this venue located at 3600 North Second Street, St. Louis,
Missouri 63147. Pursuant to Mo. Rev. Stat. §508.010.6, Plaintiff may properly commence
and prosecute to a final judgment, within the county in which a defendant resides. Further,
SpecGX conducts business and continues to conduct business in Pike County.

76. Plaintiffs causes of action assert no federal question or statute, and therefore
do not arise under federal law. Plaintiff asserts only state law causes of action. Plaintiff
specifically denies any intent to state a cause of action arising under the laws of the United
States of America, including any claim for injunctive relief available under federal law.
IV. FACTUAL ALLEGATIONS

A. Background on Pain Medicine

77. The practice of medicine centers on informed risk management. Prescribers
must weigh the potential risks and benefits of each treatment option, as well as risk of non-
treatment. Accordingly, the safe and effective treatment of chronic pain requires that a

physician be able to weigh the relative risk of prescribing opioids against both (a) the

29

NY LS:60 - BLOT ‘80 J8q0}90 - SIND ‘JS JO AND - pallid Aljeduojyoe|3
relative benefits that may be expected during the course of opioid treatment and (b) the
risks and benefits of alternatives.

78. Opium has been recognized as a tool to relieve pain for millennia; so has the
magnitude of its potential for abuse, addiction, and its dangers. Opioids are related to
illegal drugs like opium and heroin. In fact, some types of fentanyl, a widely-distributed
opioid in the United States, have now been made illegal in China.

79. During the Civil War, opioids gained popularity among doctors and
pharmacists for their ability to reduce anxiety and relieve pain—particularly on the
battlefield—and they were popularly used in a wide variety of commercial products
ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated
300,000 people were addicted to opioids in the United States. Both the number of opioid
addicts and the difficulty in weaning patients from opioids made clear their highly addictive
nature.

80. Due to concerns about their addictive properties, opioids have been regulated
for decades. The labels for scheduled opioid drugs carry black box warnings of potential
addiction and “[s]erious, life-threatening, or fatal respiratory depression,” as the result of
an excessive dose.

81. Studies and articles from the 1970s and 1980s also made the reasons to avoid
opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
management programs; opioids’ mixed record in reducing pain long-term and failure to
improve patients’ function; greater pain complaints as most patients developed tolerance
to opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make
use of complementary treatments like physical therapy due to the side effects of opioids;
and addiction. Leading authorities discouraged, and even prohibited, the use of opioid
therapy for chronic pain.

82. Despite the fact that opioids are now routinely prescribed, there has never

been evidence of their safety and efficacy for long-term use. On the contrary, evidence

30

INW LS:60 - BLOZ ‘80 JOqOING - SINO7T Is Jo AND - pall4 Ajpeduosjae|y
shows that opioid drugs are not effective to treat chronic pain and may worsen patients’
health. Increasing duration of opioid use is strongly associated with an increasing
prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder,
or substance abuse), increased psychological distress, and greater health care utilization.

83. Opioids are highly addictive. Patients using opioids for more than a few days
can experience severe withdrawal symptoms if they stop taking the drugs, including:
anxiety, insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea,
vomiting, and tremors. Withdrawal can last so long and be so painful that it is difficult to
stop taking opioids.

84. Putting patients on opioids puts them at risk. Patients who take opioids at
higher doses and for longer periods face higher and higher risk of addiction and death.
Relative to the general population, the risk of opioid-death is 35-times higher for patients
receiving three consecutive months of opioid therapy. Each of the Defendants named in
this Petition disregarded the well-known and frightening statistics regarding opioid abuse
and chose to ignore them in the name of profits.

B. The Manufacturer Defendants’ Impact on the Perception and

Prescribing of Opioids

85. Before the Manufacturer Defendants began the marketing campaign
complained of herein, the generally accepted standards of medical practice dictated that
opioids should only be used short-term, for acute pain, or for patients nearing the end of
life. The Manufacturer Defendants changed this perception and took advantage of
addiction to make money. The Manufacturer Defendants’ marketing campaign resulted in
skyrocketing opioid prescriptions. The shocking increase in prescriptions has been a gold
mine for the Manufacturer Defendants. It has been a tragedy for patients and Pike County’s
citizenry. Pike County has lost citizens young and old to the opioid epidemic—too many
children in Pike County have lost their parents and too many parents have buried their

children. Too many grandparents are raising their grandchildren.

31

NW LS:60 - BLOZ ‘80 J8qg0}9Q - SINO7 ‘Ig JO AUD - pall Aljeouosoe|y
86. Patients who survive addiction need lengthy, difficult, and expensive
treatment. People who are addicted to opioids are often unable to work. The addiction of
parents can force their children into foster care. Babies are born addicted to opioids, a
condition known as Neonatal Abstinence Syndrome (“NAS”), because they are exposed to
the drugs in the womb. Addiction in young adults in Missouri is also on the rise. In 2017,
the peak age group for heroin- and non-heroin-involved overdose deaths was 25 to 34
compared to 2011-2015, where the peak age group for overdose deaths was 45 to 54,70
Additionally, the Manufacturer Defendants’ misconduct has imposed heavy costs on
Missourians and the citizens of Pike County at the tune of approximately $12.6 billion
dollars as of 2016.7!

C. The Manufacturer Defendants Engaged in a Deceptive Marketing

Scheme to Increase Profits

87. To profit from their highly addictive drugs, the Manufacturer Defendants
engaged in deadly and illegal practices to deceive doctors and patients. First, the
Manufacturer Defendants deceived Pike County doctors and patients to get more people
on their highly addictive drugs. Second, the Manufacturer Defendants misled them to take
higher and more dangerous doses. Third, the Manufacturer Defendants deceived them to
stay on their drugs for longer and more harmful periods of time.

88. The Manufacturer Defendants targeted vulnerable people who could be
introduced to opioids, including elderly patients and people who had never taken opioids

before. The Manufacturer Defendants targeted these vulnerable patients even though the

 

20 Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
2017 Missouri Resident Overdose Deaths, https://health.mo.gov/data/opioids/pdf/opioid-
dashboard-slide-10.pdf.

21 Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in

Missouri (January 2018),
https://www.mhanet.com/mhaimages/HID!HealthStats/Feb201 8HealthStats_Special_OpioidsEco
nomy.pdf.

32

INV 15:60 - BLOZ ‘80 18q0190 - SINC IS Jo AUD - pally Ajeoiuosoe|y
risks of long-term opioid use were significantly greater for them. Existing evidence shows
that elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk
of hospitalization, and increased vulnerability to adverse drug effects and interactions.
Clinical guidelines for opioid therapy therefore conclude that there are “special risks of
long-term opioid use for elderly patients” and recommended that prescribers use
“additional caution and increased monitoring” to minimize the risks of opioid use in elderly
patients.

89. All the while, the Manufacturer Defendants peddled falsehoods to keep
patients away from safer alternatives. Even when the Manufacturer Defendants knew
people in Pike County were addicted and dying, the Manufacturer Defendants treated
doctors and patients as “targets” to sell more drugs.

90. Each part of the scheme earned the Manufacturer Defendants more money
from opioid sales and caused more addiction and death in Pike County. And each
Manufacturer Defendant participated in and profited from the scheme in Pike County, as
set forth below.

D. The Manufacturer Defendants Funneled Misrepresentations Through

Sales Representatives, Advertisements, and Third-Parties

91. Pike County patients continue to visit emergency rooms and/or die after
taking the Manufacturer Defendants’ drugs because Pike County was subject to the
Manufacturer Defendants’ massive deceptive sales campaign. The Manufacturer
Defendants deceptively marketed their branded opioids directly to healthcare providers and
patients in Pike County. The Manufacturer Defendants also deployed sales representatives
to spread their false and misleading statements about the risks and benefits of opioids for
the treatment of long-term chronic pain throughout Missouri and, specifically, in Pike
County.

92. These representatives were the Manufacturer Defendants’ most powerful

tools of deception by using them to conduct face to face meetings with Pike County

33

14 Aypeouonoely

NW 9:60 > BLOZ ‘80 Jaqo}2Q ~ SiNO7 "IS Jo AID - ps
healthcare providers and pharmacists in an effort to promote opioids. During these sales
visits, the Manufacturer Defendants’ representatives made false and misleading claims
directly to the professionals who care for Pike County patients. The Manufacturer
Defendants assigned representatives to Pike County and gave them lists of Pike County
doctors to visit. The ‘scripts’ used by these representatives were approved and closely
monitored by Manufacturer Defendants.

93. Each of these visits cost the Manufacturer Defendants money. But the
Manufacturer Defendants made this money back many times over, because they convinced
doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high
prescribing doctors with meals, money, and gifts. The Manufacturer Defendants’ sales
representatives who generated the most prescriptions won bonuses and prizes. These
representatives have spread and continue to spread misinformation regarding the risks and
benefits of opioids to hundreds of thousands of doctors, and other healthcare providers,
including those in Pike County.

94. The Manufacturer Defendants’ representatives have been reprimanded for
their deceptive promotions. A July 2010 “Dear Doctor” letter mandated by regulators
required Actavis to acknowledge to the doctors to whom it marketed its drugs that
“Tbletween June 2009 and February 2010, Actavis sales representatives
distributed...promotional materials that...omitted and minimized serious risks associated
with [Kadian],” including the risk of “[ml]isuse, [a]buse, and [diversion of [o]pioids” and,
specifically, the risk that “[o]pioid[s] have the potential for being abused and are sought by
drug abusers and people with addiction disorders and are subject to criminal diversion.”

95. The Manufacturer Defendants also conducted and continue to conduct
advertising campaigns touting the purported benefits of their branded drugs. For example,
the Manufacturer Defendants spent more than $14 million on medical journal advertising
of opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3
million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

34

NW LS:60 - 6L0Z ‘80 Jeqgo}2Q - sINO™| "IS JO AUD - palit AlPouoNo8|y
96. A number of the Manufacturer Defendants’ branded ads deceptively
portrayed the benefits of opioids for chronic pain. For example, since at least May 21,
2011, Endo has distributed and made available on its website, opana.com, a pamphlet
promoting Opana ER with photographs depicting patients with physically demanding jobs
like construction workers and chefs, misleadingly implying that the drug would provide
long-term pain-relief and functional improvement. Purdue also ran a series of ads, called
“Pain vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic
pain patients and recommended OxyContin for each. One ad described a “54-year old
writer with osteoarthritis of the hands” and implied that OxyContin would help the writer
work more effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these
misleading representations in New York, but they continue to disseminate them in
Missouri.

97. Similarly, despite Subsys’ limited indication and the potent danger
associated with fentanyl, Insys falsely and misleadingly marketed Subsys to doctors as an
effective treatment for back pain, neck pain and other off-label breakthrough pain
conditions. As of June 2012, Insys defined “breakthrough pain” in cancer patients to
include mild pain: a “flare of mild-to-severe pain in patients with otherwise stable
persistent pain,” based on a misleading citation to a paper written by Dr. Russell
Portenoy.” Insys trained and instructed its sales representatives to use the false definition
of breakthrough pain and specifically to use a core visual aid, including the improper
definition, whenever they detailed Subsys to a healthcare provider or provider’s office.

98. According to a 2014 article in The New York Times, only 1% of prescriptions

for Subsys were written by oncologists. Approximately half the prescriptions were written

 

2 Portenoy’s paper, which was featured in the 1990 issue of Pain, actually defined
breakthrough pain as “a transitory increase in pain to greater than moderate intensity—
ie., to an intensity of ‘severe’ or ‘excruciating’) ... on a baseline pain of moderate
intensity or less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition,
prevalence and characteristics, 41(3) Pain 273-81 (July 1990).

35

IW LG'BO - GLOZ ‘BO Jaqo}OQ - SINOTF IS Jo All - pelig Aypeoiucjnoely
by pain specialists, with others, including dentists and podiatrists, writing prescriptions as
well.”

99. On September 6, 2017, Senator Claire McCaskill’s report, “Fueling an
Epidemic: Insys Therapeutics and the System Manipulation of Prior Authorization” was
published. The report found that Insys manipulated the prior authorization process 4 by
misleading pharmacy benefit managers about the role of Insys in the prior authorization
process and the presence of breakthrough cancer pain in potential Subsys patients.”

100. On September 12, 2017, Senator McCaskill convened a Roundtable

Discussion on Opioid Marketing. During the hearing, Senator McCaskill stated:

“The opioid epidemic is the direct result of a calculated marketing and sales
strategy developed in the 90’s, which delivered three simple messages to
physicians. First, that chronic pain was severely undertreated in the United
States. Second, that opioids were the best tool to address that pain. And
third, that opioids could treat pain without risk of serious addiction. As it
turns out these messages were exaggerations at best and outright lies at worst.

* * *

Our national opioid epidemic is complex, but one explanation for this crisis
is simple, pure greed.”°

 

*3 Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong
Painkiller, N.Y. TIMES (May 13, 2014),
https://www.nytimes.com/2014/05/14/business/doubts-raised-about-off-label-use-of-
subsys-a-strong-painkiller.html.

24 Prior authorization (PA) is any process by which physicians and other health care
providers must obtain advance approval from a health plan before a specific procedure,
service, device, supply or medication is delivered to the patient to qualify for payment
coverage. (American Medical Association, Prior authorization: The current landscape, p.
1 (2015), https://www.ama-assn.org/sites/ama-assn.org/files/corp/media-
browser/premium/ psa/prior-authorization-toolkit_0.pdf.

25 HSGAC Minority Staff Report, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (2017).

26 See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable,
September 12, 2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo
(last accessed Mar. 17, 2019).

36

NY 1-G°60 - BLOZ ‘80 40q0190 - SIND} "IS Jo AllD ~ pelts Ajjeowuonoe|y
101. Less than two years later, Insys’ former chief executive officer pleaded guilty
to participating in a nationwide scheme to bribe doctors in exchange for prescribing
Subsys.?”

102. The Manufacturer Defendants”® also identified doctors to serve, for payment,
on their speakers’ bureaus and to attend programs with speakers and meals paid for by the
Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors
to prescribe a particular opioid (so they might be selected to promote the drug); (2)
recognition and compensation for the doctors selected as speakers; and (3) an opportunity
to promote the drug through the speaker to his or her peers. These speakers give the false
impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by the Manufacturer Defendants. On
information and belief, these presentations conveyed misleading information, omitted
material information, and failed to correct the Manufacturer Defendants’ prior
misrepresentations about the risks and benefits of opioids.

103. Each Manufacturer Defendant devoted and continues to devote massive
resources to direct sales contacts (“detailing”) with doctors. In 2014 alone, the
Manufacturer Defendants spent $168 million on detailing branded opioids to doctors. This
amount is twice as much as the Manufacturer Defendants spent on detailing in 2000. The
amount includes $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.

104. The Manufacturer Defendants also deceptively marketed opioids in Missouri
through unbranded advertising—i.e., advertising that promotes opioid use generally but
does not name a specific opioid. This advertising was ostensibly created and disseminated

by independent third parties. But by funding, directing, reviewing, editing, and distributing

 

27 Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme,
REUTERS (Jan. 9, 2019), https://www.reuters.com/article/us-insys-opioids/former-insys-
ceo-pleads-guilty-to-opioid-kickback-scheme-idUSKCN1P312L.

28 Upon information and belief, Actavis continued to carry out speaker programs
after it acquired Kadian.

37

NW LS{6O - BLOZ ‘BO 4aqoI9g - Sino” Is Jo AyD - pelt Ayeouenosy
this unbranded advertising, the Manufacturer Defendants controlled the deceptive
messages disseminated by these third parties and acted in concert with them to falsely and
misleadingly promote opioids for the treatment of chronic pain.*?

105. The Manufacturer Defendants marketed through third-party, unbranded
advertising to avoid regulatory scrutiny because that advertising is not submitted to and
typically is not reviewed by regulators. The Manufacturer Defendants also used third-
party, unbranded advertising to give the false appearance that the deceptive messages came
from an independent and objective source. Like tobacco companies, the Manufacturer
Defendants used third parties that they funded, directed, and controlled to carry out and
conceal their scheme to deceive doctors and patients about the risks and benefits of long-
term opioid use for chronic pain.

106. The Manufacturer Defendants’ deceptive unbranded marketing often
contradicted what they said in their branded materials reviewed by regulators. For
example, Endo’s unbranded advertising contradicted its concurrent, branded advertising

for Opana ER:

 

Pain: Opioid Therapy Opana ER Advertisement
(Unbranded) (Branded)

 

 

 

 

 

2° The phrase “acted in concert” includes conspiring to achieve some end and aiding
and abetting in the commission of acts necessary to achieve some end.

38

NW LS:60 - BLOZ ‘80 18G0}9Q - SINC} Ys JO All - palis Ajpeotuosoa|y
 

“All patients treated with
opioids require careful
monitoring for signs of abuse

“People who take opioids as and addiction, since use of
prescribed usually do not opioid analgesic products
become addicted.” carries the risk of addiction

even under appropriate
medical use.”

 

 

 

 

107. The Manufacturer Defendants also spoke through a small circle of doctors
who, upon information and belief, were selected, funded, and elevated by the Manufacturer
Defendants because their public positions supported the use of opioids to treat chronic pain.
These doctors became known as “key opinion leaders” or “KOLs.” The Manufacturer
Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
talks or present continuing medical education programs (““CMEs”), and their support
helped these KOLs become respected industry experts. As they rose to prominence, these
KOLs touted the benefits of opioids to treat chronic pain, repaying the Manufacturer
Defendants by advancing their marketing goals. KOLs’ professional reputations became
dependent on continuing to promote a pro-opioid message, even in activities that were not
directly funded by the Manufacturer Defendants.

108. Pro-opioid doctors are one of the most important avenues that the
Manufacturer Defendants use to spread their false and misleading statements about the
risks and benefits of long-term opioid use for chronic pain. The Manufacturer Defendants
know that doctors rely heavily and more uncritically on their peers for guidance, and KOLs
provide the false appearance of unbiased and reliable support for chronic opioid therapy.
For example, the New York Attorney General (“NY AG”) found in its settlement with
Purdue, which is owned and controlled by the Sackler defendants, that through March
2015, the Purdue website, “In the Face of Pain,” failed to disclose that doctors who

provided testimonials on the site were paid by Purdue and concluded that Purdue’s failure

39

NY LS:60 ~ BLOZ ‘80 48q0}90 - SINOF Ig Jo AID - palig Ayeoiuosse|y
to disclose these financial connections potentially misled consumers regarding the
objectivity of the testimonials. KOLs have written, consulted on, edited, and lent their
names to books and articles, and have given speeches and CMEs supportive of chronic
opioid therapy. The Manufacturer Defendants created opportunities for KOLs to
participate in research studies Defendants suggested or chose and then cited and promoted
favorable studies or articles by their KOLs. By contrast, the Manufacturer Defendants did
not support, acknowledge, or disseminate publications of doctors unsupportive or critical
of chronic opioid therapy.

109. The Manufacturer Defendants’ KOLs also served on committees that
developed treatment guidelines that strongly encourage the use of opioids to treat chronic
pain and on the boards of pro-opioid advocacy groups and professional societies that
develop, select, and present CMEs. These guidelines and CMEs were not supported by the
scientific evidence at the time they were created, and they are not supported by the
scientific evidence today. The Manufacturer Defendants were able to direct and exert
control over each of these activities through their KOLs. The medical community at large
as well as several regulatory agencies and government entities confirm and recognize that
treatment guidelines can “change prescribing practices.”

110. The Manufacturer Defendants also entered into arrangements with seemingly
unbiased and independent patient and professional organizations to promote opioids for the
treatment of chronic pain. Under the direction and control of Defendants, these “Front
Groups”—which include, but are not limited to, the American Pain Foundation (“APF”)
and the American Academy of Pain Medicine—generated treatment guidelines, unbranded
materials, and programs that favored chronic opioid therapy. These guidelines, materials,
and programs were not supported by the evidence at the time they were created, and they
are not supported by the scientific evidence today. These Front Groups also assisted the
Manufacturer Defendants by responding to negative articles, by advocating against

regulatory changes that would limit opioid prescribing in accordance with the scientific

40

NY LS:60 - BLOT ‘80 J8qO}9Q - SINO> “IS JO AND - pally Ajjesiuonoe|y
evidence, and by conducting outreach to vulnerable patient populations targeted by the
Manufacturer Defendants.

111. These Front Groups depended on the Manufacturer Defendants for funding
and, in some cases, for survival. Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content,
and by funding their dissemination. For example, Purdue’s consulting agreement with APF
gave it direct, contractual control over APF’s work. In doing so, the Manufacturer
Defendants ensured the Groups would generate only the messages the Manufacturer
Defendants wanted to distribute. Despite this, the Front Groups held themselves out as
independent and serving the needs of their members—whether patients were suffering from
pain or doctors were treating those patients.

112. The Manufacturer Defendants worked together, through Front Groups, to
spread their deceptive messages about the risks and benefits of long-term opioid therapy.
For example, the Manufacturer Defendants combined their efforts through the Pain Care
Forum (“PCF”), which began in 2004 as an APF project. PCF is comprised of
representatives from opioid manufacturers (including Endo, Janssen/J&J, and Purdue) and
various Front Groups, almost all of which received substantial funding from the
Manufacturer Defendants. Among other projects, PCF worked to ensure that legally
mandated educational projects on opioids were not unacceptably negative and did not
require mandatory participation by prescribers, which the Manufacturer Defendants
determined would reduce prescribing. PCF also worked to address a perceived “lack of
coordination” among its members and developed “key” messages that were disseminated
in programs and industry-run websites.

E. The Manufacturer Defendants Deceived Healthcare Providers and

Patients to Get More People on Highly Addictive Drugs, at Higher
Doses, for Longer Periods

113. To convince prescribers and patients around the country, including in

4]

IY LS'60 - BLOZ ‘80 Jaqo}og - SINC" 1S Jo Allg - pens Apeoiuesjoe|2]
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 52 of 184 PagelD #: 76

EXHIBIT A
1922-CC11661

MISSOURI CIRCUIT COURT
TWENTY-SECOND JUDICIAL CIRCUIT, ST. LOUIS CITY

PIKE COUNTY, MISSOURI
Plaintiff,
V.

ALLERGAN PLC
Serve: Clonshaugh Business &
Technology Park

Dublin, D17 E400, Ireland

ACTAVIS PLC
Serve: 5 Giralda Farms
Madison, NJ 07940

ACTAVIS, INC.
Serve: 5 Giralda Farms
Madison, NJ 07940

WATSON PHARMACEUTICALS, INC.

n/k/a ACTAVIS, INC.
Serve: 5 Giralda Farms
Madison, NJ 07940

WATSON LABORATORIES, INC.
Serve: Steve Anderson

29908 E. Old 50 Highway

Lee’s Summit, MO 64086

ACTAVIS LLC
Serve: 5 Giralda Farms
Madison, NJ 07940

ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.

Serve: Corporate Creations Network Inc.

12747 Olive Boulevard, Ste. 300
St. Louis, MO 63141

Ne eee ee ee ee ee ee ee ee es ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Case No.::

Division No.:

JURY TRIAL DEMANDED

INV LS:60 - BLOZ 80 1eqO}IO - SINC} ‘Ig JO Allg ~ pally Ajeou0yse|y
TEVA PHARMACEUTICAL

INDUSTRIES, LTD.

Serve: 1090 Horsham Road
North Wales, PA 19454
Attn: Deborah Griffin

TEVA PHARMACEUTICALS USA,
INC,

Serve: Corporate Creations Network Inc.

12747 Olive Blvd., Ste. 300
St. Louis, MO 63141

CEPHALON, INC.

Serve: Corporate Creations Network Inc.

3411 Silverside Road, Tatnall
Building, Ste. 104
Wilmington, DE 19810

ENDO HEALTH SOLUTIONS INC.
Serve: The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

ENDO PHARMACEUTICALS, INC.
Serve: The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

PAR PHARMACEUTICAL
COMPANIES, INC.
Serve: C T Corporation System
28 Liberty Street
New York, NY 10005

PAR PHARMACEUTICALS, INC.
Serve: C T Corporation System

28 Liberty Street

New York, NY 10005

Ne Ne Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee es aS”

INV LS°60 - BLO? ‘BO JEqO}DO - SINC} IS JO AUD - Pally Aljesuooe|y
JANSSEN PHARMACEUTICALS, INC.
Serve: C T Corporation System

120 South Central Avenue

Clayton, MO 63105

ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.
Serve: C T Corporation System

120 South Central Avenue

Clayton, MO 63105

JANSSEN PHARMACEUTICA, INC.
n/k/a JANSSEN PHARMACEUTICALS,
INC.
Serve: Missouri Secretary of State

600 West Main

Jefferson City, MO 65102

JOHNSON & JOHNSON

Serve: Attn: S.M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

RICHARD SACKLER, an individual
Serve: 25 Windrose Way
Greenwich, Connecticut 06830

THERESA SACKLER, an individual
Serve: 15 E. 62" Street
New York, New York 10065

KATHE SACKLER, an individual
Serve: 76 Clapboard Hill Road
Westport, Connecticut 06880

JONATHAN SACKLER, an individual
Serve: 75 Field Point Circle
Greenwich, Connecticut 06830

Ne Ne Ne See Nee Nee Nee Nee Nee ee ee ee eee ee ee ee ee ae ee ee ee ee ee ee ee ee ee” ee ee” ee” ee ee” ee ee” ee Se Ee”

NW LS:60 - 6LOZ 80 JeqoINg - sINO7 ‘Is jo AUD - payi4 Ajfeouosoe|y
MORTIMER D.A. SACKLER, an
individual
Serve: 8 E. 75" Street, Apt. 8

New York, New York 10021

BEVERLY SACKLER, an individual
Serve: 60 Field Point Circle
Greenwich, Connecticut 06830

DAVID SACKLER, an individual
Serve: 200 E. 66th Street, Apt. C2101
New York, New York 10065

ILENE SACKLER LEFCOURT, an

individual

Serve: c/o The Hastings Center, Inc.
71 Malcolm Gordon Rd.
Garrison, New York 20635

MALLINCKRODT, PLC

Serve: 3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18
3 AG
United Kingdom

MALLINCKRODT LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

SPECGX LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

NOVARTIS PHARMACEUTICALS
CORPORATION f/k/a SANDOZ, INC.
Serve: CSC-Lawyers Incorporating
Service Company

221 Bolivar Street

Jefferson City, MO 65101

Ne Ne Ne Ne Ne Nee ee ee ee ee ee ee ee” ee Se ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Ne ee Se”

NW LS:60 - BLOZ '8O JaqoIDQ - sINo7 Ig Jo AUD - pally Ajeoiuonoayy
MYLAN N.V.

Serve: Corporation Service Company
600 N. 2" Street, Ste. 401
Harrisburg, PA 17101

MYLAN PHARMACEUTICALS, INC.

Serve: C T Corporation System
1627 Quarrier Street
Charleston, WV 25311

MYLAN INSTITUTIONAL, INC.

Serve: C T Corporation System
208 So Lasalle Street, Ste. 814
Chicago, IL 60604

HOSPIRA, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

HIKMA PHARMACEUTICALS USA,
INC. f/k/a WEST-WARD
PHARMACEUTICALS CORP.
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

JOHN KAPOOR, an individual
Serve: 6610 N 29" Place
Phoenix, AZ 85016

MICHAEL BABICH, an individual
Serve: 18391 North 97" Place
Scottsdale, AZ 85255

AMERISOURCEBERGEN

CORPORATION

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

Ne Ne Ne ee es ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee ee ee

IW LS:60 - BLOZ ‘8O 40q0}90 - SINT Ig Jo AIO - pels Ayeoiionoely
AMERISOURCEBERGEN DRUG

CORPORATION

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH, INC.

Serve: C T Corporation
4400 Easton Commons Way, Ste. 125
Columbus, OH 43219

CARDINAL HEALTH 5, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 100, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 108, LLC
Serve: C T Corporation System
120 South Central Avenue, Ste. 400
Clayton, MO 63105

CARDINAL HEALTH 110, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 113, LLC

Serve: C T Corporation System
120 South Central Ave
Clayton, MO 63105

CARDINAL HEALTH 122, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

Ne Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee ee ee eee eS’

INW 9°60 - BLOZ ‘80 Jeqo}OQ - SINO7 ‘Is Jo AND - pels Alfeoiuo+oa|y
CARDINAL HEALTH 132, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 200, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 201, INC.

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH 414, LLC

Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

CARDINAL HEALTH PHARMACY
SERVICES, LLC
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

WALMART INC. f/k/a WAL-MART
STORES, INC.
Serve: C T Corporation System
120 South Central Avenue
Clayton, MO 63105

PHARMACY BUYING ASSOCIATION,
INC.
Serve: Nick Smock

6300 Enterprise Road

Kansas City, MO 64120

and DOES 1 through 1000,

Defendants.

Ne Ne Nee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee SY

 

INV LS:60 - BLOZ ‘80 Jeqo}NO - SINE] “IS JO AID - pal 4 Ayeaiuosoaly
PETITION

Plaintiff Pike County, Missouri (“Plaintiff’ or “Pike County”), for its Petition
against Defendants ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, INC.; WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC;
NOVARTIS PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN
N.V.; MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICALS, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC. f/k/a WEST-WARD
PHARMACEUTICALS CORP.; JOHN KAPOOR, MICHAEL  BABICH;
AMERISOURCEBERGEN CORPORATION; AMERISOURCEBERGEN DRUG

CORPORATION; CARDINAL HEALTH, INC.; CARDINAL HEALTH 5, LLC;

INW LG)6O - BLOZ ‘80 Faqo}ag - SINC IS Jo AIO - pays Aypeoiucwyoey
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 61 of 184 PagelD #: 85

CARDINAL HEALTH 100, INC.; CARDINAL HEALTH 108, LLC; CARDINAL
HEALTH 110, LLC; CARDINAL HEALTH 113, LLC; CARDINAL HEALTH 122, LLC;
CARDINAL HEALTH 132, LLC; CARDINAL HEALTH 200, LLC; CARDINAL
HEALTH 201, INC.; CARDINAL HEALTH 414, LLC; CARDINAL HEALTH
PHARMACY SERVICES, LLC; WALMART INC. f/k/a WAL-MART STORES, INC.;
PHARMACY BUYING ASSOCIATION, INC.; and DOES 1 through 1000, states and

alleges as follows:

NW LS°60 - BLOZ ‘BO 18q019Q - SINOT IS JO AUD - pally Ayeouosos|y
I. INTRODUCTION

1. Opiates! are killing people every day in this country and Missourians have
not been spared. Each of the Defendants in this action engaged in an industry-wide effort
to downplay the addictive and deadly potential effects of the misuse of prescription opioids.
The opioid epidemic has hit every community in Missouri hard, including Pike County.
Pike County brings this Petition seeking redress for the societal and financial damage it has
suffered at the hands of those directly responsible for the crisis—the manufacturers and
distributors of prescription opioids.

2. This case is about corporate greed. Simply stated, each of the Defendants
put its desire for profits above the health and well-being of others across the United States.
Communities across the country, including Pike County and its citizens, have paid dearly
as a result.

3. This case is not about taking away medically-necessary opioids from the
patients who need them. Plaintiff does not ask the Court to decide whether opioids are
clinically appropriate, nor does Plaintiff seek to blame the well-meaning healthcare
providers and suppliers who prescribed opioids to their patients in good faith. Instead,
Plaintiff only asks that this Court hold the Defendants accountable for the damage they

caused to Pike County that Defendants were always in the best position to prevent.

A. The Manufacturer Defendants’ Two-Part Scheme to Increase Opioid
Sales
4. First, as part of a broader scheme to target municipalities in the United States

where the elements most conducive to opioid addiction were prevalent, Defendants

 

' The term “opiate” technically refers only to chemicals that occur naturally in the
opium plant, including morphine, codeine, thebaine and papaverine. “Opioid,” by contrast,
refers instead to compounds that have the same effect as opiates but do not occur naturally
in the opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and
oxymorphone (“semi-synthetic” opioids) as well as methadone, fentanyl, meperidine and
tramadol (“synthetic” opioids).

NW LS°60 - BLOZ ‘80 J9qgo}O ~ SINOT ‘Is JO AUD ~ peli Alesse}
ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, — INC.; WATSON
PHARMACRUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS USA, INC,;
CEPHALON, INC.; ENDO HEALTH SOLUTIONS  INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; NOVARTIS
PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN N.V.;
MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICAL, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC.: f/k/a WEST-WARD
PHARMACEUTICALS CORP.; and the individual defendants RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; JOHN KAPOOR; and MICHAEL BABICH (“the Manufacturer
Defendants”), targeted the State of Missouri, including the citizens of Pike County. The
Manufacturer Defendants developed and engaged in a sophisticated, manipulative scheme
designed to increase the number of opioid prescriptions written across the state, including
in Pike County. Defendants’ scheme was particularly well-suited to Pike County, because
of Pike County’s rural location and, therefore, limited access to a variety of health care
resources and services that are generally offered in more populated counties. Additionally,
Pike County is home to economically and medically vulnerable populations that

Defendants knew were uniquely predisposed to opioid addiction, including the elderly.

| APeRuOs}Oe/3

IY £S:60 ~ 6L0Z ‘80 48q0}99 - SINC} ‘Ig JO All - pelt
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 64 of 184 PagelD #: 88

5. Second, the Manufacturer Defendants dramatically increased the number of
opioid prescriptions in Pike County and across the country by (1) concealing the truth about
the risk of addiction and death associated with long-term use of their products, and
(2) pressuring their respective sales forces to deceive and encourage local prescribers to
flood Missouri—and Pike County—with an abundance of opioids. In 2017, Missouri
providers wrote 71.8 opioid prescriptions for every 100 persons compared to the United
States average rate of 58.7 prescriptions for every 100 persons.*

Figure 1: U.S. Opioid Death Rates Per 100,000 People, 2000-2016
7.0

= @= Natural and semi-synthetic 9=@= Heroin =@= Synthetic

6.0

5.0

4.0

3.0

2.0

1.0 | 1:

 

 

 

0.0 —
2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

* Statistically significamt at 95% level.
Source. SHADAC analysis of vital statistics data from the CDC WONDER system.

B. The Distributor and Pharmacy-Distributor Defendants Turned a Blind
Eye to the Manufacturers’ Scheme

6. Defendants AMERISOURCEBERGEN CORPORATION;
AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH, INC.;
CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.; CARDINAL
HEALTH 108, LLC; CARDINAL HEALTH 110, LLC; CARDINAL HEALTH 113, LLC;
CARDINAL HEALTH 122, LLC; CARDINAL HEALTH 132, LLC; CARDINAL

 

2 National Institutes of Health (“NIH”), National Institute on Drug Abuse,
Missouri Opioid Summary, DrugAbuse.gov (Mar. 2019),
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.

NY LS°60 - 6L0Z ‘80 18q0}90 - SINOT ‘IS JO AjID - pally Aljed|u0s9a/5
HEALTH 200, LLC; CARDINAL HEALTH 201, INC.; CARDINAL HEALTH 414,
LLC; and CARDINAL HEALTH PHARMACY SERVICES, LLC (the “Distributor
Defendants”) and WALMART INC. f/k/a WAL-MART STORES, INC.; and
PHARMACY BUYING ASSOCIATION, INC. (the “Pharmacy-Distributor Defendants”)
shipped prescription opioids throughout the country, including Missouri and Pike County
specifically. Rather than meet their obligations under Missouri law to report suspicious
orders of controlled substances, the Distributor and Pharmacy-Distributor Defendants
willfully ignored impossibly large orders being shipped to locations where it was
inconceivable that any legitimate medical need could have required the quantities shipped.
They failed to report these suspicious shipments despite their clear statutory and common
law obligations to do so, and in contravention of their own internal policies and procedures.
The Distributor and Pharmacy-Distributor Defendants’ breaches of their respective
reporting obligations were willful, motivated by their desire to maximize profits, and were
committed without consideration of the cost to Pike County or its citizenry.

C. The Devastating Effects of Defendants’ Conduct

7. Each of the Defendants was fully aware that its products placed patients at
an unreasonable risk of opioid-related addiction and/or death. Despite this knowledge, the
Manufacturer Defendants continue to misrepresent the risks associated with prescription
opioids and their efforts to influence physicians with the goal of increasing sales of
prescription opioids to Pike County citizens. Likewise, the Distributor and Pharmacy-
Distributor Defendants continue to breach their duties under Missouri law to monitor,
report, and prevent suspicious shipments of prescription opioids. This conduct precipitated
the opioid crisis that has ravaged Plaintiffs communities for years, and will continue to do
so for many years, even decades, to come. Defendants’ scheme has succeeded—
Defendants have made untold billions of dollars from prescription opioids. Meanwhile,

the death toll they have caused in Pike County and elsewhere is unconscionable.

NW LS:60 - BLOZ ‘80 Jaqo}90 - sino] ‘Ig Jo Allo - pally Ayeoiuoyo
8. Pike County dedicates substantial portions of its tax revenues to provide and
pay for a broad array of services for its population, including, but not limited to, health
care, pharmaceutical care, law enforcement, and other public services. However, as a result
of the opioid epidemic, Pike County has been significantly hampered in its ability to
continue to provide the requisite level of service in each of these categories for its citizens.
This creates a perverse dichotomy. The overburdened service areas require a greater share
of Pike County’s scarce tax dollars, while at the same time, the crisis itself decreases the
tax dollars Pike County can generate. That is because opioid addiction takes productive
members of society out of the economy, usually due to death or the inability to work.
Simply put, most who become addicted to opioids are no longer able to work, and therefore
are no longer able to care for their families, earn a paycheck or spend money in the same
way they did before they fell victim to addiction. This predictable downward spiral means
Pike County’s tax revenues have suffered. These harms are the direct and proximate result
of Defendants’ scheme to increase their profits without regard for the end users of
Defendants’ drugs, or the municipalities that must bear the brunt of the increased demand
for their services brought on by the epidemic.

9, Things were not always this way in Pike County. Though Defendants have
been manufacturing, marketing, distributing, and/or selling prescription opioids for
decades—including brand-name drugs like OxyContin, Percocet, and Duragesic, as well
as generic formulations of these drugs such as oxycodone, hydrocodone, and fentanyl—
only since the late 1990s have Defendants’ powerful narcotic painkillers been used to treat
more than just short-term, acute or cancer-related pain. Indeed, for the vast majority of the
twentieth century, Defendants’ drugs were considered too addictive and debilitating for
patients suffering from long-term (chronic) pain due to non-cancer conditions like arthritis,

fibromyalgia and migraines.?

 

3 In this Petition, “chronic pain” refers to non-cancer pain lasting three months or
longer.

NW LS:60 - BLOZ ‘80 Jeqo}AQ - SINE] IS JO AND - pally Alpeaiuoyoe|y
10. In the late 1990s, however, and continuing today, Defendants began a
sophisticated marketing and distribution scheme premised on deception to persuade
patients that opioids can and should be used to treat chronic pain. Defendants spent, and
some continue to spend, millions of dollars on promotional activities and materials that
falsely deny or trivialize the risks of opioids and overstate the benefits of opioids. As to
the risks, Defendants falsely and misleadingly: (1) downplayed the serious risk of
addiction;* (2) promoted the concept of “pseudoaddiction,” falsely claiming that signs of
addiction should be treated with more opioids; (3) exaggerated the effectiveness of
screening tools in preventing addiction; (4) claimed that opioid dependence and withdrawal
are easily managed; (5) denied the risks of higher opioid dosages; and (6) exaggerated the
effectiveness of abuse-deterrent opioid formulations to prevent abuse by—inter alia—
falsely claiming these opioids “cannot be crushed.” Defendants also falsely touted the
benefits of long-term opioid use, including its supposed ability to improve function and
quality of life, even though there was no credible evidence to support those benefits—a
fact that Defendants not only knew at all times relevant to this action, but effectively
suppressed and concealed.

11. Indeed, at all times relevant to this action, Defendants knew their
longstanding and ongoing misrepresentations of the risks and benefits of opioids were not
supported by or were directly contrary to the scientific evidence. Moreover, regulators and
the medical community at large have come to recognize the serious risks posed by opioid
pain medications. Indeed, according to recently established and widely accepted clinical

guidelines for opioid therapy, “[t]he science of opioids for chronic pain is clear: for the

 

4 Addiction is classified as a spectrum of “substance use disorders” that range from
misuse and abuse of drugs to addiction. Patients suffer negative consequences wherever
they fall on this spectrum. In this Petition, “addiction” refers to the entire range of substance
abuse disorders. (See, e.g., American Society of Addiction Medicine (“(ASAM”), Public
Policy Statements, Terminology Related to the Spectrum of Unhealthy Substance Use, p.
1-2 (July 2013),
https://www.asam.org/docs/default-source/public-policy-statements/1-terminology-
spectrum-sud-7-13.pdf?sfvrsn=d93c69c2_2

INV 19:60 - BLOZ ‘80 J8qo}90 - SNOT IS JO AND - palig Ajeouonoely
vast majority of patients, the known, serious, and too-often-fatal risks far outweigh the
unproven and transient benefits.”>

12. Opioid manufacturers, including Defendant Endo Pharmaceuticals, Inc., has
also entered into agreements with public entities that prohibit them from making many of
the misrepresentations identified in this Petition in other jurisdictions. Yet, even now,
Defendants continue to misrepresent the risks and benefits of long-term opioid use in
Missouri, including in Pike County, and continue to fail to correct their past
misrepresentations.

13. Specifically, Defendants concealed what their own internal documents and
communications show they already knew, and had known for decades: not only were
Defendants’ opioids both medically unnecessary and, in fact, life-threatening for non-
cancer patients with chronic pain, but further, none of Defendants’ representations about
the manageability or prevention of opioid addiction was true. As set forth in detail below,
for decades, the Manufacturer and Distributor Defendants have made and continue to make
a series of inaccurate claims about the risks and benefits associated with their opioids,
essentially bribing Key Opinion Leader (“KOL”) groups to substantiate the veracity of
Defendants’ false statements. In creating the illusion that prescription opioids were a low
risk treatment option for chronic pain relative to non-opioid pharmacologic approaches.
Defendants successfully targeted vulnerable patient populations like the elderly.
Defendants further tainted the sources that many healthcare providers and patients in Pike
County relied upon for guidance, including treatment guidelines, continuing medical
education programs, medical conferences and seminars, and scientific articles. As a result,
Defendants successfully transformed the way doctors treat chronic pain in Pike County,

opening the floodgates of opioid prescribing and use. This explosion in opioid

 

> Thomas R. Frieden et al., Reducing the Risks of Relief—The Opioid Prescribing
Guideline, 374 New Eng. J. Med. 1501-1504 (2016).

NY -S:60 - BLOZ ‘80 Jego}og - SINC} ‘Is Jo AND - pally Ajjestuojoe|y
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 69 of 184 PagelD #: 93

prescriptions and use has padded Defendants’ profit margins at the expense of chronic pain

patients.

Number of Opioid Related Overdose Deaths in

Missouri

1000 914
Total

 

wn
= 800 Heroin
a =—@=— Synthetic Opioids
‘5 600 —<=s—Rx Opioids
g
2 400
a
= 200
0
DD Nd  & OA OD nO nh VA rd 09 nO
PSY SY? PG? ES) PP? OP OY HS? OP SY? SS
PAD PP gD Pig Pgh Pig PQ" "gPraP n'a

Source: CDC WONDER

14. | The explosion in opioid prescriptions and use caused by Defendants has led
to a public health crisis in Missouri and, in particular, Pike County. Missouri faces
skyrocketing opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. This public health crisis is a public
nuisance because it is an offense against the public order and economy and violates the
public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons. Public
rights include the public health, the public safety, the public peace, the public comfort, or
the public convenience. The effects of Defendants’ deceptive marketing scheme are
catastrophic and are only getting worse. These effects are devastating in Missouri. In
2010, Missouri had the 7 highest prescription drug overdose mortality rate in the country.
In 2016, nearly three Missourians died each day from an opioid overdose at a rate of 1 out

of every 66 deaths, a significant increase from 1 out of every 89 deaths in 2015.° In 2017,

 

6 Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in

NV 15°60 - 6L0Z ‘80 18q90}90 - SINOT YS 40 AjID - pally Aljed|u0sjda/3
there were approximately 951 opioid or heroin-related deaths in Missouri at a rate of 16.5
deaths per 100,000 people, higher than the national rate of 14.6 deaths per 100,0000
people.” Indeed, in February 2016, regulators acknowledged that “[t]hings are getting
worse, not better, with the epidemic of opioid misuse, abuse and dependence.”

15. There is little doubt that Defendants’ deceptive marketing and distribution
scheme has precipitated this public health crisis in Missouri, including in Pike County, by
dramatically increasing opioid prescriptions and use. An oversupply of prescription
opioids has provided a source for illicit use or sale of opioids (the supply), while the
widespread use of opioids has created a population of patients physically and
psychologically dependent on them (the demand). And when those patients can no longer
afford or legitimately obtain opioids, they often turn to the street to buy prescription opioids
or even heroin.

16. Defendants’ deceptive marketing and distribution scheme have had further
foreseeable impacts on Pike County. As a result of Defendants’ conduct, Pike County must
devote increased resources to mitigate the incidence of drug and property crimes,
committed by individuals in order to feed their opioid-related addictions. Tax dollars are
being used to maintain the public safety of places where these individuals attempt to
congregate, including parks, schools and public lands. Tax dollars are also required to
fight the infectious diseases brought on by opioid addicts. Hepatitis B and C, HIV, sexually
transmitted disease and methicillin-resistant Staphylococcus aureus (“MRSA”) have been
demonstrated to be spread by opioid abuse.

17. Defendants’ willful and wrongful conduct has further impacted Pike County

by creating a public nuisance in Pike County, which Defendants foresaw, yet deliberately

 

Missouri (January 2018),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Feb2018HealthStats_Special_Opi
oidsEconomy.pdf.

7 National Institute on Drug Abuse, Missouri Opioid Summary,
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.

INV LS:60 - BLO% ‘80 J8qgo}9Q ~ SINC] IS JO AUD - peli Apeoiuojoa|y
ignored. Defendants were aware at all relevant times when they deceptively marketed their
products as non-addictive that such addiction would be highly difficult to overcome.

18. The role of Defendants’ deceptive marketing and distribution scheme in
causing this public health crisis has become well-recognized in recent years. In her May
2014 testimony to the Senate Caucus on International Narcotics Control on behalf of
regulators, Dr. Nora Volkow explained that “aggressive marketing by pharmaceutical
companies” is “likely to have contributed to the severity of the current prescription drug
abuse problem.”® In the years since her comments were initially published, Dr. Volkow’s
message has become the dominant view of the top experts and influencers in the medical
community, who are finally realizing just how addictive Defendants’ opioids are, and how
devastating the economic and social costs of Defendants intentional deception has been.?

19. Absent the Manufacturer Defendants’ deceptive marketing scheme and the
Distributor and Pharmacy-Distributor Defendants’ improper distribution, the opioid use,
misuse, abuse, and addiction in Pike County would not have become so widespread, and
the opioid epidemic that now exists would have been averted or much less severe.

20. By falsely downplaying the risks and grossly exaggerating the benefits of
long-term opioid use through their deceptive marketing claims, despite their knowledge of
the falsity of those claims, and by improperly distributing prescription opioids as set forth
herein, Defendants have not only engaged in false advertising and unfair competition, but
they have also created or assisted in the creation of a public nuisance.

21. Accordingly, Defendants’ conduct, both individually and collectively, has

violated and continues to violate Missouri’s public nuisance laws. Pike County does not

 

8 N. Volkow, M.D., America’s Addiction to Opioids: Heroin and Prescription Drug
Abuse, National Institute on Drug Abuse, (May 14, 2014),
https://archives.drugabuse.gov/testimonies/2014/americas-addiction-to-opioids-heroin-
prescription-drug-abuse.

° E. O’Brien, Here’s What it Would Cost to Fix the Opioid Crisis, According to 5
Experts, Time Money (Nov. 27, 2017), http://time.com/money/5032445/cost-fix-opioid-crisis/.

10

IY 19°60 ~ 602 ‘80 19q0}90 - SINOT Ig Jo AYO ~ Peyly Ajeouooa|y
ask this Court to weigh the risks and benefits of long-term opioid use. Instead, Pike County
seeks an order requiring Defendants to cease their unlawful promotion and distribution of
opioids, to correct their misrepresentations, and to abate the public nuisance they have
created. To redress and punish Defendants’ previous and current violations of law that
cause and continue to cause harm to Pike County and its citizens, Pike County seeks a
judgment requiring Defendants to pay civil penalties, and any fees or costs permitted under
law, in an amount to be determined at trial.

22. By this action, Pike County further seeks to recoup tax dollars spent for the
consequences of Defendants’ wrongful conduct in causing the opioid epidemic and its
impact on Pike County, and to abate the opioid nuisance so Pike County will not be
required to spend further taxpayer dollars on the epidemic wrought by Defendants.

Il. PARTIES

A. Plaintiff

23. Pike County, Missouri, by and through its attorneys hereto, brings this action
so as to protect the public from false and misleading advertising, unlawful, unfair, and
fraudulent business practices, and a public nuisance. Pursuant to Missouri law, Clinton
County, Missouri is a citizen of Missouri.

24. Pike County is comprised of the cities of Bowling Green, Clarksville,
Curryville, Frankford, and Louisiana, and villages of Annada, Ashburn, Eolia, Paynesville,
and Tarrants. With a strong agricultural heritage and rich history, Pike County is home to
approximately 18,316 citizens, the majority of which are families and seniors. What makes
Pike County so appealing to its residents is its wide range of recreational activities,
including fishing, hunting, boating, and swimming. The City of Bowling Green serves as

Pike’s County Seat and hub to a thriving retail and service business community.

Il

UD) - pats Apeouonoayy

3
$

INV 15:60 - BL0Z ‘80 Jegoyog - sino7 ‘Is Jo A
B. Manufacturer Defendants
1. Actavis/Allergan

25. Defendant Allergan plc is a public limited company incorporated in Ireland
with its principal place of business in Dublin, Ireland. Actavis ple acquired Allergan plc
in March 2015, and the combined company changed its name to Allergan plc in June 2015.
Before that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the
combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis
ple in October 2013. Defendant Actavis, LLC is a limited liability company, formed in
Delaware, headquartered in New Jersey, and, on information and belief, has members who
are citizens of New Jersey and Pennsylvania. Defendant Watson Laboratories, Inc. is a
Nevada corporation with its principal place of business in Corona, California, and is a
wholly-owned subsidiary of Allergan ple (f/k/a Actavis, Inc., f/k/a Watson
Pharmaceuticals, Inc.). Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is registered
to do business in Missouri as a Delaware corporation with its principal place of business in
New Jersey, and was formerly known as Watson Pharma, Inc. Defendant Actavis plc is a
Delaware limited liability company with its principal place of business in Parsippany, New
Jersey. Each of these Defendants is owned by Allergan plc, which uses them to market
and sell its drugs in the United States, including in Missouri and Pike County specifically.
Upon information and belief, Allergan ple exercises control over these marketing and sales
efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.
(Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson
Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to
in this Petition as “Actavis.”)

26.  Actavis manufactures, promotes, sells, and distributes opioids, including the
branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of

Duragesic and Opana, in the U.S. and Missouri and Pike County specifically. Actavis

12

INY LSIGO - BLOZ ‘80 JagO}NO - SINO Ig Jo AUD - polly Ayeoiucoe|y
acquired the rights to Kadian from King Pharmaceuticals, Inc., on December 30, 2008 and
began marketing Kadian in 2009.
2. Cephalon

27. Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its
principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical
Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business
in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Defendant Teva
Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned
subsidiary of Teva Ltd. in Pennsylvania. It is registered to do business in Missouri.

28. Cephalon manufactures, promotes, sells, and distributes opioids such as
Actig and Fentora in the United States, including in Missouri and Pike County specifically.
Both Actig and Fentora are over 100-times more powerful than morphine. Thus, Actiq has
been approved only for the “management of breakthrough cancer pain in patients 16 years
and older with malignancies who are already receiving and who are tolerant to around-the-
clock opioid therapy for the underlying persistent cancer pain.” Similarly, Fentora is
approved only for the “management of breakthrough pain in cancer patients 18 years of
age and older who are already receiving and who are tolerant to around-the-clock opioid
therapy for their underlying persistent cancer pain.” Neither Actiq nor Fentora are
appropriate treatments for chronic pain.

3. Teva

29.  TevaLtd., Teva USA, and Cephalon work together closely to market and sell
Cephalon products in the United States, including in Missouri and Pike County
specifically. Teva Ltd. conducts all sales and marketing activities for Cephalon in the
United States through Teva USA and has done so since its October 2011 acquisition of
Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the
public. Teva USA sells all former Cephalon branded products through its “specialty

medicines” division. The approved prescribing information and medication guide, which

13

Ayeouonoeya

ali

IW £60 - BL 0% ‘80 J8qo}OQ = sINO7 Ys jo AWO- Pp
is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,
and directs physicians to contact Teva USA to report adverse events.

30. All of Cephalon’s promotional websites, including those for Actiq and
Fentora, display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva
USA’s sales as its own, and its year-end report for 2012—the year immediately following
the Cephalon acquisition—attributed a 22% increase in its specialty medicine sales to “the
inclusion of a full year of Cephalon’s specialty sales,” including inter alia sales of Fentora.
Through interrelated operations like these, Teva Ltd. operates in the United States through
its subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s
global markets, representing 53% of its global revenue in 2015, and, were it not for the
existence of Teva USA and Cephalon, Teva Ltd. would conduct those companies’ business
in the United States itself. Upon information and belief, Teva Ltd. directs the business
practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as
controlling shareholder. Teva has engaged in consensual commercial dealings with Pike
County’s citizens and has purposefully availed itself of the advantages of conducting
business with and within Pike County. Teva Pharmaceutical Industries, Ltd., Teva
Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon” for the
remainder of this Petition.

31. Notably, on May 26, 2019, Teva Pharmaceuticals agreed to settle its lawsuit
brought by the Oklahoma Attorney General on behalf of the State of Oklahoma for $85
million dollars which accuses Teva (and other manufacturers) of creating a public nuisance
through its production and marketing of prescription opioids. '° Pike County alleges similar

claims against Teva and its subsidiaries in this Petition.

 

10 Oklahoma Attorney General, Press Release—Attorney General Hunter

Announces Settlement with Teva Pharmaceuticals, (May 26, 2019),
http:/Awww.oag.ok.gov/attorney-general-hunter-announces-settlement-with-teva-
pharmaceuticals.

14

ONOS}A

NY LS:60 - BLOZ ‘80 19qG0}9Q - SINOT ‘IS JO AUD - pelts Alfeo
4. Endo/Par

32. Defendant Endo Health Solutions Inc. is a Delaware corporation with its
principal place of business in Malvern, Pennsylvania. Defendant Endo Pharmaceuticals,
Inc. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware
corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo”).

33. | Endo develops, markets, and sells prescription drugs, including the brand-
name opioids Opana/Opana ER, Percodan, Percocet, and Zydone. Endo also manufactures
and sells generic opioids—i.e., oxymorphone, oxycodone, hydrocodone, morphine, and
codeine—in the United States in the U.S. and Missouri, by itself and through its
subsidiaries, Qualitest Pharmaceuticals, Inc. and Par Pharmaceuticals, Inc. Opioids made
up roughly $403 million of Endo’s overall revenue of $3 billion in 2012. Opana ER, for
instance, yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10%
of Endo’s total revenue in 2012.

34. Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,
Inc. (collectively, “Par”) are New York corporations with their principal places of business
in New York. Par was acquired by Endo in 2015. Par is the fifth largest manufacturer of
generic pharmaceuticals in the world, including oxycodone, oxymorphone, and
hydrocodone. At all times relevant, Par manufactured and marketed prescription opioids
throughout the United States, including in Missouri and Pike County specifically. Par has
engaged in consensual commercial dealings with Pike County’s residents and has
purposefully availed itself of the advantages of conducting business with and within Pike
County. On information and belief, in 2013, Par pleaded guilty to misbranding its drugs.
For the remainder of this Petition, Endo and Par are collectively referred to as “Endo.”

5. Janssen
35. Defendant Janssen Pharmaceuticals, Inc. (formerly known as Ortho-McNeil-

Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc.) is registered to do business

15

INW £S°60 - BLOZ ‘BO LeqO}DO - SINE} IS JO AID ~ Pell Alpediuosoe|y
in Missouri as a Pennsylvania corporation with its principal place of business in Titusville,
New Jersey, and is a wholly owned subsidiary of Defendant Johnson & Johnson (“J&J”),
a New Jersey corporation with its principal place of business in New Brunswick, New
Jersey. These entities, which are collectively referred to herein as “Janssen,” acted in
concert with one another—as agents and/or principals of one another—in connection with
the conduct described herein. J&J is the only company that owns more than 10% of Janssen
Pharmaceuticals’ stock, and corresponds with regulators regarding Janssen’s products.
Upon information and belief, J&J controls the sale and development of Janssen
Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit. The Janssen and J&J
parties are collectively referred to as “Janssen.”

36. Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
Missouri, and Pike County specifically, including the opioid Duragesic. Before 2009,
Duragesic accounted for at least $1 billion in annual sales. Until January 2015, Janssen
developed, marketed, and sold the opioids Nucynta and Nucynta ER, which also generated
substantial sales revenue for the company, accounting for $172 million in sales in 2014
alone.

6. Johnson & Johnson

37. Defendant Johnson & Johnson (“J&J”), a New Jersey corporation with its
principal place of business in New Brunswick, New Jersey, imposes a code of conduct on
Janssen as a pharmaceutical subsidiary of J&J. The “Every Day Health Care Compliance
Code of Conduct” posted on Janssen's website is a J&J company-wide document that
describes Janssen as one of the “pharmaceutical Companies of Johnson and Johnson” and
as one of the “Johnson & Johnson Pharmaceutical Affiliates.” It governs how “[alll
employees of Johnson & Johnson Pharmaceutical Affiliates,” including those of Janssen,
“market, sell, promote, research, develop, inform and advertise Johnson & Johnson

Pharmaceutical Affiliates' products.” AIl Janssen officers, directors, employees, and sales

16

NW LS:60 - BLOZ ‘80 J8qo}0Q - SINC] IS Jo ANID - pally Apeotuo.nsely
associates must certify that they have “read, understood and will abide by” the code of
conduct. Thus, the code of conduct governs all forms of marketing at issue in this case.

38. In addition, J&J made payments to front groups, discussed herein, who
perpetuated and disseminated Defendants’ misleading marketing messages regarding the
risks and benefits of opioids. |!

7. The Purdue Individual Defendants: Richard Sackler, Beverly
Sackler, David Sackler, Nene Sackler Lefcourt, Jonathan Sackler,
Kathe Sackler, Mortimer D.A. Sackler, and Theresa Sackler

39. Purdue Pharma L.P. is a limited partnership organized under the laws of
Delaware. Purdue Pharma Inc. is a New York corporation with its principal place of
business in Stamford, Connecticut, and The Purdue Frederick Company is a Delaware
corporation with its principal place of business in Stamford, Connecticut (collectively,
“Purdue”).

40. Purdue manufactures, promotes, sells, and distributes opioids such as
OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,’ and Targiniq ER
in the U.S. and Missouri. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s
annual sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-
fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire
market for analgesic drugs (painkillers).

41. The Sackler family—-Defendants Richard Sackler, Theresa Sackler, Kathe

Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Beverly Sackler, David Sackler, and

 

11 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member's Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial
Ties Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments
from Janssen include payments from Johnson & Johnson Health Care Systems, Inc.”).

12 Long-acting or extended release (ER or ER/LA) opioids are designed to be taken
once or twice daily. Short-acting opioids, also known as immediate release (IR) opioids,
last for approximately 4-6 hours.

17

NW -S:60 - 6LOZ ‘80 Jaqo}Og - SINO7} "IS JO AUD - pally Aljeduoy9e/3
Ilene Sackler Lefcourt (collectively, “the Sacklers”)—own Purdue, and they always held a
majority of the seats on its Board. Because they controlled their own privately held drug
company, the Sacklers had the power to decide how addictive narcotics were sold.

42. Beverly Sackler, Jonathan Sackler, and Kathe Sackler reside in Connecticut.
David Sackler, Ilene Sackler Lefcourt, and Mortimer D.A. Sackler reside in New York.
Richard Sackler resides in Florida and Theresa Sackler resides in the United Kingdom.

8. Mallinckrodt/SpecGX

43. Defendant Mallinckrodt plc is an Irish public limited company headquartered
in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis,
Missouri. Mallinckrodt ple was incorporated in January 2013 for the purpose of holding
the pharmaceuticals business of Covidien ple, which was fully transferred to Mallinckrodt
in June of that year. Mallinckrodt began as a U.S.-based company, with the founding of
Mallinckrodt & Co. in 1867, Tyco International Ltd. acquired the company in 2000. In
2008, Tyco Healthcare Group separated from Tyco International Ltd. and renamed itself
Covidien.

44. Defendant Mallinckrodt LLC is a limited liability company formed in
Delaware and headquartered with its principal place of business in St. Louis, Missouri.
According to a filing with the Secretary of State, Cathi M. Ponciroli is the designated
manager of Mallinckrodt LLC, with a business address located in Hazelwood, Missouri.
Therefore, Mallinckrodt LLC is a citizen of the State of Missouri for jurisdictional
purposes. Mallinckrodt LLC is a wholly owned subsidiary of Mallinckrodt, ple.

45. Defendant SpecGX LLC (“SpecGX”) is a limited liability company formed
in Delaware and headquartered with its principal place of business in St. Louis, Missouri.
SpecGX is a wholly owned subsidiary of Mallinckrodt ple. According to the company’s
regulatory filings, Marvin Haselhorst is the designated member or manager of SpecGX
with a business address located in Webster Groves, Missouri. According to its Drug

Enforcement Agency application, SpecGX registered its address at 3600 North Second

18

INW 19:60 - BLOZ ‘80 J8qgo}9O - SINOF "7S JO ANID - pall Aljeauooa}y
Street, St. Louis, Missouri 63147. Consequently, SpecGX is a citizen of the State of
Missouri for jurisdiction purposes and this matter is properly venued in St. Louis City.

46. Together, Mallinckrodt plc, Mallinckrodt LLC, and SpecGX LLC
(collectively, “Mallinckrodt”) manufacture, market, and sell drugs in the United States,
including in Missouri and Pike County specifically. As of 2012, it was the largest U.S.
supplier of opioid pain medications. In particular, it is one of the largest manufacturers of
oxycodone in the U.S.

47. Mallinckrodt currently manufactures and markets two branded opioids:
Exalgo, which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage
strengths, and Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths.
In addition, Mallinckrodt previously developed, promoted, and sold the following branded
opioid products: Magnacet, TussiCaps, and Xartemis XR.

48. While it has sought to develop its branded opioid products, Mallinckrodt has
long been a leading manufacturer of generic opioids. Mallinckrodt estimated that, in 2015,
it received approximately 25% of one regulator’s entire annual quota for controlled
substances that it manufactures. Mallinckrodt also estimated, based on health data for the
same period, that its generics claimed an approximately 23% market share of opioid and
oral solid dose medications.

49. Mallinckrodt operates a vertically integrated business in the United States:
(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily
at its facility in Hobart, New York, and (3) marketing and selling its products to drug
distributors, specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical
benefit managers that have mail-order pharmacies, and hospital buying groups throughout
the United States, including in Missouri and Pike County specifically.

9. Sandoz
50. A subsidiary of Novartis International AG, Defendant Novartis

Pharmaceuticals Corporation f/k/a Sandoz, Inc. (“Sandoz”) is headquartered in Princeton,

19

NY LS:60 ~ BLOZ ‘80 Jeqo}2Q - SINO7 ‘IS Jo AUD - pallid Aljesjuosoa|y
New Jersey and develops, manufactures, markets and distributes generic pharmaceutical
products, including fentanyl. At all times relevant, Sandoz manufactured and marketed
prescription opioids throughout the United States, including in Missouri and Pike County
specifically. On information and belief, Sandoz is a top manufacturer of fentanyl to Pike
County.

10. Mylan

51. Defendant Mylan Institutional Inc. (“Mylan Institutional”) is an Illinois
corporation headquartered in Rockford, Ilinois. Mylan manufactures and markets
pharmaceutical products. Defendant Mylan Pharmaceuticals, Inc. (“Mylan
Pharmaceuticals”) is based in Morgantown, West Virginia, and is also a major
manufacturer and marketer of opioids in Pike County. Both Mylan Institutional and Mylan
Pharmaceuticals are subsidiaries of Defendant Mylan N.V., the second-largest generic and
specialty pharmaceuticals company in the world, registered in the Netherlands with
principal executive offices in Hatfield, Hertfordshire, UK and a global center in
Canonsburg, Pennsylvania. (Mylan Institutional, Mylan Pharmaceuticals, and Mylan N.V.
shall collectively be referred to as “Mylan.”) At all times relevant, Mylan manufactured
and marketed prescription opioids throughout the United States, including in Missouri and
Pike County specifically. On information and belief, Mylan is a top manufacturer of
fentanyl, oxycodone, morphine, and codeine in Pike County.

52. In 2000, Mylan agreed to pay $100 million to resolve allegations that it
conspired to deny its competitors certain necessary ingredients to manufacture several
widely-prescribed medications, including treatments for opioid use disorder and opioid
addiction. As alleged in petitions filed by thirty-two State Attorneys General and the
District of Columbia, Mylan’s conduct caused substantial price increases in, and
improperly limited the supply of, these treatments.

11. Hospira, Inc.

53. Defendant Hospira, Inc. (“Hospira”’) is a Delaware corporation with its

20

NW LS:60 ~ BL0Z ‘80 19q0190 - SINC] "Ig Jo AUD - pally Ajeouosoa[y
principle place of business in Lake Forest, Illinois and is the former hospital-products
division of Abbott Laboratories. Hospira was the world’s largest producer of generic
injectable pharmaceuticals before being acquired by Pfizer in September 2015. Since then,
Hospira has been cited by regulatory agencies for both failing to operate its manufacturing
facilities in compliance with basic health and safety guidelines intended to prevent
microbiological contamination of Hospira’s products—including opioids—and for failing
to investigate known defects in its products.

54. At all times relevant to this action, Hospira manufactured and marketed
opioids across the county and in Missouri and Pike County specifically. On information
and belief, Hospira is a top manufacturer of fentanyl, morphine, hydromorphone,
meperidine and buprenorphine in Pike County.

12. West-Ward Pharmaceuticals Corp.

55. Defendant Hikma Pharmaceuticals USA Inc. f/k/a West-Ward
Pharmaceuticals Corp. is headquartered in Eatontown, New Jersey and manufactures,
markets and/or distributes opioids such as fentanyl and morphine. West-Ward
Pharmaceuticals Corp. (“West-Ward”) is a wholly owned subsidiary of Hikma
Pharmaceuticals plc, and represented 51% of Hikma’s group sales in 2014. Since acquiring
Baxter Healthcare Corporation’s Multi-Source Injectables division in 2011, West-Ward
has become the second largest injectable supplier by volume in the country. At all times
relevant, West-Ward manufactured and marketed prescription opioids throughout the
United States, including in Missouri and Pike County specifically.

56. In 2013, West-Ward was forced to pay penalties for shirking the company’s
legal obligation to make timely payments to drug discount programs that provide
vulnerable patient population with affordable access to pharmaceuticals, and also agreed
to pay $10,000,000 to resolve allegations that West-Ward had also been inflating
prescription drug prices since 1995, effectively overcharging some of its most vulnerable

patient populations.

21

NY £S:60 - BLOZ ‘80 J8qgO}Q ~ SINOT IS JO AND - pally Ajpeoiuo+oe|y
13. The Insys Individual Defendants: John Kapoor and Michael
Babich

57.  Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal
place of business in Chandler, Arizona and is registered to do business in Missouri. Insys
manufactures, markets, sells and distributes nationwide several types of opioids, including
Subsys—a fentanyl sublingual spray and semi-synthetic opioid antagonist—as well as
Syndros, a cannabinoid medicine used in adults to treat common side-effects of opioid use,
particularly for patients whose nausea and vomiting have not improved with usual anti-
nausea and vomiting medicines. Subsys and Syndros were approved for widespread use
in 2012 and 2016, respectively.

58.  Subsys is indicated “for the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and are tolerant to opioid
therapy for their underlying persistent cancer pain.”'? The indication also specifies that
“Subsys is intended to be used only in the care of cancer patients and only by oncologists
and pain specialists who are knowledgeable of and skilled in the use of Schedule IT opioids
to treat cancer pain.” In addition, the indication provides that “[p]atients must remain on
around-the-clock opioids when taking SUBSYS.” Subsys is contraindicated for, among
other ailments, the “[m]Janagement of acute or postoperative pain including
headache/migraine and dental pain.” It is available in 100 mcg, 200 mcg, 400 mcg, 600
mcg and 800 mcg dosage strengths.

59.  Insys’s revenue is derived almost entirely from Subsys. According to its
Form 10-K for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million

was derived from sales of Subsys. The majority of Insys’s sales of Subsys are through

 

‘3 The indication provides that “[p]atients considered opioid tolerant are those who
are taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily,
at least 25 mcg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at
least 8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily
for a week or longer.”

22

INV LS:60 - BL0Z ‘80 Jago}oQ - siNO7 ‘Ys Jo AND - peli Aljesiuojoe|S
wholesalers, including Defendants AmerisourceBergen and Cardinal Health. In 2015,
those wholesalers respectively comprised 20% and 14% of Insys’s total gross sales of
Subsys.

60. On June 7, 2019, the pharmaceutical arm of Insys formally pled guilty to
federal charges connected to allegations that the company bribed doctors to prescribe a
powerful opioid to patients who did not need it, as part of a $225 million dollar deal entered
into with the federal government in United States District Court for the District of
Massachusetts. 4

61. Defendant John Kapoor is the founder and majority owner of Insys. In
October of 2017, Kapoor was arrested and charged with various violations of fraud and
abuse laws as well as conspiracy for his alleged participation in a nationwide scheme to
bribe healthcare providers in various states, including Missouri, to prescribe Subsys. On
May 2, 2019, he was found guilty of these charges in connection with running a nation-
wide bribery scheme.!° He is a citizen of Phoenix, Arizona, and a current member of the
Board of Directors of Insys.

62. Defendant Michael Babich is the former CEO and President of Insys. In
2017, he was also arrested on charges of various violations of fraud and abuse laws as well
as conspiracy, in connection with running a nationwide bribery scheme to increase sales of
Subsys. In January 2019, Babich pleaded guilty to these charges.’® He is a citizen of

Scottsdale, Arizona.

 

M4 https://www.law360.com/articles/1 166925/insys-pleads-guilty-to-fraud-in-

opioid-bribe-scheme.

15 Emanuel, Gabrielle, Opioid Executive John Kapoor Found Guilty in Landmark
Bribery Case (May 2, 2019),  https://www.npr.org/2019/05/02/71 134608 1 /opioid-
executive-john-kapoor-found-guilty-in-landmark-bribery-case.

16 Jonathan Saltzman, Former CEO says Insys founder pushed for higher doses of
opioid, BOSTON GLOBE (Feb. 12, 2019), _ https://www2.bostonglobe.com/
business/2019/02/12/former-ceo-says-insys-founder-pushed-for-higher-doses-opioid/aZ,
hLcDEnayOO3dzPIFn9gN/story.html.

23

WY LS:60 - BLOZ ‘80 19qG0}9Q - SINE] IS 40 AYO ~ pall AlpesuoNoe|y
C. Distributor Defendants
1. AmerisourceBergen

63. Defendant Distributor AmerisourceBergen Drug Corporation is a publicly
traded company headquartered in Pennsylvania and incorporated under the laws of
Delaware. It is registered to do business in Missouri. Defendant Distributor
AmerisourceBergen Corporation is the parent company of AmerisourceBergen Drug
Corporation. (AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation
shall collectively be referred to as “AmerisourceBergen.”) AmerisourceBergen is in the
chain of distribution of prescription opioids. At all relevant times, AmerisourceBergen
was in the business of distributing substantial amounts of prescription opioids to providers
and retailers. AmerisourceBergen has engaged in consensual commercial dealings in Pike
County, and has purposefully availed itself of the advantages of conducting business with
and within Pike County.

2. Cardinal Health

64. Defendant Distributor Cardinal Health, Inc. is an Ohio pharmacy wholesaler
and drug distribution corporation with its headquarters located in Dublin, Ohio. Defendant
Distributor Cardinal Health 100, Inc. is an Indiana corporation with its principal place of
business located in Dublin, Ohio. Defendant Distributor Cardinal Health 108, LLC is a
limited liability company, formed in Delaware, with its principal place of business located
in LaVergne, Tennessee. Upon information and belief, at least one of Cardinal Health 108,
LLC’s members is a citizen of Ohio. Defendant Distributors Cardinal Health 110, LLC;
Cardinal Health 200, LLC; Cardinal Health 414, LLC; and Cardinal Health 5, LLC are
limited liability companies formed in Delaware, with their principal place of business in
Dublin, Ohio. Upon information and belief, at least one of Cardinal Health 110, LLC’s;
Cardinal Health 200, LLC’s; Cardinal Health 414, LLC’s; and Cardinal Health 5, LLC’s
members is a citizen of Ohio. Defendant Cardinal Health 201, Inc. is a for-profit Delaware

corporation with its principal place of business in Dublin, Ohio. Defendant Distributor

24

a

NW 19°60 - BLOZ ‘80 10q0100 - SINC] IS Jo AULD - pally Aijeoiuo.se|
Cardinal Health 122, LLC is a limited liability company formed in Delaware, with its
principal place of business in Ellicott City, Maryland. On information and belief, at least
one of Cardinal Health 122, LLC’s members is a citizen of Ohio. Defendant Distributors
Cardinal Health 132, LLC and Cardinal Health Pharmacy Services, LLC are limited
liability companies formed in Delaware, with their principal place of business in Houston,
Texas. Upon information and belief, at least one of Cardinal Health 132, LLC’s and
Cardinal Health Pharmacy Services, LLC’s members is a citizen of Ohio. Defendant
Distributor Cardinal Health 113, LLC is a limited liability company formed in Wisconsin,
with its principal place of business in Germantown, Wisconsin. Upon information and
belief, at least one of Cardinal Health 113, LLC’s members is a citizen of Ohio. (Cardinal
Health, Inc.; Cardinal Health 100, Inc.; Cardinal Health 108, LLC; Cardinal Health 110,
LLC; Cardinal Health 200, LLC; Cardinal Health 201, Inc.; Cardinal Health 414, LLC;
Cardinal Health 5, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC; Cardinal
Health Pharmacy Services, LLC; and Cardinal Health 113, LLC are all registered to do
business in Missouri and shall collectively be referred to as “Cardinal Health.”) At all
relevant times, Cardinal Health was in the business of distributing substantial amounts of
prescription opioids to providers and retailers. Cardinal Health has engaged in consensual
commercial dealings in Pike County, and has purposefully availed itself of the advantages
of conducting business with and within Pike County. Cardinal Health is in the chain of
distribution of prescription opioids.

65. The Defendants AmerisourceBergen and Cardinal Health are collectively
referred to as the “Distributor Defendants.” Manufacturers of opioids have transferred
prescription opioids to the Distributor Defendants for years. The Distributor Defendants
dominate 85 to 90 percent of all revenues from drug distribution in the United States,
estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied opioids to
hospitals, pharmacies (including their own retail stores), doctors and other healthcare

providers, which then dispensed the drugs to patients in Missouri, including in Pike

25

INV L@:BO - BLOZ ‘BO JOGOINN ~ SINE} IS Jo AUD - poy Aljeoiuosoe|y
County. The Distributor Defendants have had substantial contacts and business
relationships with the citizens of Pike County. The Distributor Defendants have
purposefully availed themselves of business opportunities within Pike County.

D. Pharmacy-Distributor Defendants

1. Walmart

66. Defendant Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”) is a
Delaware corporation with its principle place of business in Arkansas.

67. At all times relevant, Walmart distributed prescription opioids throughout
the United States, including in Missouri and Pike County specifically. On information and
belief, these opioids were distributed to Pike County by at least two Walmart entities—z.e.,
Wal-Mart Pharm Warehouse # 1 (located at 2252 North 8" Street in Rogers, AR) and Wal-
Mart Pharm WHSE # 45 (located at 2250 North 8" Street, Suite 102-A in Rogers, AR)—
to just one buyer in Pike County: Wal-Mart Pharmacy 10-0145, based in Bowling Green,
Missouri. On information and belief, Walmart is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, hydromorphone, morphine, methadone and buprenorphine in
Pike County. Walmart has engaged in consensual commercial dealings in Pike County,
and has purposefully availed itself of the advantages of conducting business with and
within Pike County. Walmart is in the chain of distribution of prescription opioids. As
reported by the Washington Post, there were 100,000 prescription opioid deaths between
2006 and 2012, during which time two-thirds of the 76 billion opioid pain pills to flood the

market were distributed by Walmart and just a handful of other companies.'’ In 2016,

 

'7 Scott Higham, 76 billion opioid pills: Newly released data unmasks the epidemic, The
Washington Post (July 16, 2019), https://www.washingtonpost.com/investigations/76-
billion-opioid-pills-newly-released-federal-data-unmasks-the-
epidemic/2019/07/16/5£29fd62-a73e-1 1e9-86dd-d7f0e60391e9 story.html; see also
Walmart, CVS, Walgreens Opioid Crisis Lawsuit, VOX (July 23, 2019),
https://www.vox.com/the-goods/2019/7/23/20707179/walmart-cvs-walgreens-opioid-
crisis-lawsuit-trial.

26

WY 19°60 - BLOZ ‘80 AqoIg - SINC} IS Jo AUD - polis Aypeotuo.noeyy
Walmart expanded its long-term prescription drug distribution agreement.'* Walmart’s
total revenue exceeded $500 billion in 2018.

68. In 2017, Walmart acknowledged the need for “a solution to the [opioid]
epidemic” and noted the epidemic has “devastated so many families and communities
across America.”!? However, on information and belief, Walmart has also paid settlements
to resolve allegations of recordkeeping violations at pharmacies in various states and has
committed and continues to commit serious and flagrant violations regarding—inter alia—
its recordkeeping and other obligations under Missouri law in connection with its
distribution of opioids to Pike County.

2. Pharmacy Buying Association, Inc.

69. Defendant Pharmacy Buying Association, Inc. (“PBA”) is a Missouri
corporation with its principal place of business in Kansas City, Missouri. PBA provides
services to community pharmacies, independent retail pharmacy chains, hospitals, and
clinics, including purchasing, inventory management, branding, and cost-efficiency
services.

70. At all times relevant, PBA distributed prescription opioids throughout the
United States, including in Missouri and Pike County specifically. On information and
belief, PBA’s share of the opioid market in Pike County is substantial, both in terms of the
number of opioid pills distributed by PBA as well as PBA’s proportional share of the
overall MME market in Pike County. PBA is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, morphine, methadone, codeine, tapentadol, dihydrocodeine,

and meperidine in Pike County.

 

'8 See Chain Drug Review, Extended Agreement Adds Sourcing of Generic Drugs (May
16, 2016), https://corporate.walmart.com/newsroom/2016/05/16/mckesson-and-walmart-
announce-sourcing-agreement-for-generic-pharmaceuticals.

19 Press Release, Walmart, Walmart Supports the State of Emergency Declaration on
Opioids (Oct. 26, 2017), https://news.walmart.com/2017/10/26/walmart-supports-state-of-
emergency-declaration-on-opioids.

27

NW 19:60 ~ BLOZ ‘80 Jaqgo}Ig ~ SINOF IS JO AUD - pally Aljeaiuosoa|y
71. The Defendants Walmart and PBA are collectively referred to as the
“Pharmacy-Distributor Defendants.” Similar to the Distributor Defendants, the Pharmacy-
Distributor Defendants have earned enormous profits by flooding the country with
prescription opioids. The Pharmacy-Distributor Defendants, having industry-specific
knowledge of the particular risks and harms of prescription opioids, failed to monitor and
report and, instead, permitted the illegal distribution and diversion of addictive prescription
opioids to patients in Missouri, including in Pike County. The Pharmacy-Distributor
Defendants have had substantial contacts and business relationships with the citizens of
Pike County. The Pharmacy-Distributor Defendants have purposefully availed themselves
of business opportunities within Pike County.

E. DOE Defendants

72. The true names and capacities, whether individual, plural, corporate,
partnership, associate, or otherwise, of DOES 1 through 1000, inclusive, are unknown to
Pike County who therefore sues said Defendants by such fictitious names. The full extent
of the facts linking such fictitiously sued Defendants is unknown to Pike County. Pike
County is informed and believes and thereon alleges that each of the Defendants designated
herein as a DOE was, and is, negligently, recklessly, and/or intentionally responsible for
the events and happenings hereinafter referred to, and thereby negligently, recklessly,
and/or intentionally legally and proximately caused the hereinafter described injuries and
damages to Pike County. Pike County will hereafter seek leave of the Court to amend this
Petition to show the fictitiously sued Defendants’ true names and capacities, after the same
have been ascertained.

I. JURISDICTION AND VENUE

73. This Court has subject matter jurisdiction by grant of authority under the
Constitution of the State of Missouri.

74. This Court has personal jurisdiction over Defendants. Plaintiffis a “resident”

of the State of Missouri. Defendants regularly transact business in the State of Missouri

28

INV 19:60 ~ BLOZ ‘80 Jaqgo}OQ ~ SIND "Ig JO AUD - pall4 Ajpeoiuose| 3
and engage in tortious activities, including false and misleading advertising and unlawful,
unfair, and deceptive business practices, and create or assist in the creation of a public
nuisance in Missouri, including in Pike County. Further, Defendants, individually, through
their agents, and through their co-conspirators, have placed into the stream of commerce
addictive prescription opioids, with the knowledge that those products would be marketed,
distributed, and sold in the State of Missouri. Because Defendants have regularly
transacted business activities in Missouri; have purposefully directed business activities to
Missouri; and have engaged in unlawful practices and caused injury in Missouri, this Court
also has personal jurisdiction over Defendants under the United States Constitution. Each
Defendant has promoted, marketed, sold and/or distributed prescription opioids in the State
of Missouri or directed such promotion, marketing, selling and/or distribution to the State
of Missouri.

75. Venue is proper in the Circuit Court of St. Louis City. Defendant SpecGX
registers its address within this venue located at 3600 North Second Street, St. Louis,
Missouri 63147. Pursuant to Mo. Rev. Stat. §508.010.6, Plaintiff may properly commence
and prosecute to a final judgment, within the county in which a defendant resides. Further,
SpecGX conducts business and continues to conduct business in Pike County.

76. Plaintiffs causes of action assert no federal question or statute, and therefore
do not arise under federal law. Plaintiff asserts only state law causes of action. Plaintiff
specifically denies any intent to state a cause of action arising under the laws of the United
States of America, including any claim for injunctive relief available under federal law.
IV. FACTUAL ALLEGATIONS

A. Background on Pain Medicine

77. The practice of medicine centers on informed risk management. Prescribers
must weigh the potential risks and benefits of each treatment option, as well as risk of non-
treatment. Accordingly, the safe and effective treatment of chronic pain requires that a

physician be able to weigh the relative risk of prescribing opioids against both (a) the

29

INV L960 - BLOZ ‘80 J8qgo}IQ ~ SINO> "Is JO ALO - Palld Aljeauosjoa|3
relative benefits that may be expected during the course of opioid treatment and (b) the
risks and benefits of alternatives.

78. | Opium has been recognized as a tool to relieve pain for millennia; so has the
magnitude of its potential for abuse, addiction, and its dangers. Opioids are related to
illegal drugs like opium and heroin. In fact, some types of fentanyl, a widely-distributed
opioid in the United States, have now been made illegal in China.

79. During the Civil War, opioids gained popularity among doctors and
pharmacists for their ability to reduce anxiety and relieve pain—particularly on the
battlefield—and they were popularly used in a wide variety of commercial products
ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated
300,000 people were addicted to opioids in the United States. Both the number of opioid
addicts and the difficulty in weaning patients from opioids made clear their highly addictive
nature.

80. Due to concerns about their addictive properties, opioids have been regulated
for decades. The labels for scheduled opioid drugs carry black box warnings of potential
addiction and “[s]erious, life-threatening, or fatal respiratory depression,” as the result of
an excessive dose.

81. Studies and articles from the 1970s and 1980s also made the reasons to avoid
opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
management programs; opioids’ mixed record in reducing pain long-term and failure to
improve patients’ function; greater pain complaints as most patients developed tolerance
to opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make
use of complementary treatments like physical therapy due to the side effects of opioids;
and addiction. Leading authorities discouraged, and even prohibited, the use of opioid
therapy for chronic pain.

82. Despite the fact that opioids are now routinely prescribed, there has never

been evidence of their safety and efficacy for long-term use. On the contrary, evidence

30

NV 15:60 - BL0% ‘80 Jaqoy}2Q ~ SINE “Is Jo ALO - pall4 Alfeaiuosjoe|3
shows that opioid drugs are not effective to treat chronic pain and may worsen patients’
health. Increasing duration of opioid use is strongly associated with an increasing
prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder,
or substance abuse), increased psychological distress, and greater health care utilization.

83. Opioids are highly addictive. Patients using opioids for more than a few days
can experience severe withdrawal symptoms if they stop taking the drugs, including:
anxiety, insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea,
vomiting, and tremors. Withdrawal can last so long and be so painful that it is difficult to
stop taking opioids.

84. Putting patients on opioids puts them at risk. Patients who take opioids at
higher doses and for longer periods face higher and higher risk of addiction and death.
Relative to the general population, the risk of opioid-death is 35-times higher for patients
receiving three consecutive months of opioid therapy. Each of the Defendants named in
this Petition disregarded the well-known and frightening statistics regarding opioid abuse
and chose to ignore them in the name of profits.

B. The Manufacturer Defendants’ Impact on the Perception and

Prescribing of Opioids

85. Before the Manufacturer Defendants began the marketing campaign
complained of herein, the generally accepted standards of medical practice dictated that
opioids should only be used short-term, for acute pain, or for patients nearing the end of
life. The Manufacturer Defendants changed this perception and took advantage of
addiction to make money. The Manufacturer Defendants’ marketing campaign resulted in
skyrocketing opioid prescriptions. The shocking increase in prescriptions has been a gold
mine for the Manufacturer Defendants. It has been a tragedy for patients and Pike County’s
citizenry. Pike County has lost citizens young and old to the opioid epidemic—too many
children in Pike County have lost their parents and too many parents have buried their

children. Too many grandparents are raising their grandchildren.

31

NW 15:60 - BLOZ ‘80 18G0199 - SINCT IS JO ALID ~ pally Aypeotuonoely
86. Patients who survive addiction need lengthy, difficult, and expensive
treatment. People who are addicted to opioids are often unable to work. The addiction of
parents can force their children into foster care. Babies are born addicted to opioids, a
condition known as Neonatal Abstinence Syndrome (“NAS”), because they are exposed to
the drugs in the womb. Addiction in young adults in Missouri is also on the rise. In 2017,
the peak age group for heroin- and non-heroin-involved overdose deaths was 25 to 34
compared to 2011-2015, where the peak age group for overdose deaths was 45 to 54,70
Additionally, the Manufacturer Defendants’ misconduct has imposed heavy costs on
Missourians and the citizens of Pike County at the tune of approximately $12.6 billion
dollars as of 2016.7!

C. The Manufacturer Defendants Engaged in a Deceptive Marketing

Scheme to Increase Profits

87. To profit from their highly addictive drugs, the Manufacturer Defendants
engaged in deadly and illegal practices to deceive doctors and patients. First, the
Manufacturer Defendants deceived Pike County doctors and patients to get more people
on their highly addictive drugs. Second, the Manufacturer Defendants misled them to take
higher and more dangerous doses. Third, the Manufacturer Defendants deceived them to
stay on their drugs for longer and more harmful periods of time.

88. The Manufacturer Defendants targeted vulnerable people who could be
introduced to opioids, including elderly patients and people who had never taken opioids

before. The Manufacturer Defendants targeted these vulnerable patients even though the

 

20 Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
2017 Missouri Resident Overdose Deaths, https://health.mo.gov/data/opioids/pdf/opioid-
dashboard-slide-10.pdf.

21 Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in

Missouri (January 2018),
https://www.mhanet.com/mhaimages/HID]HealthStats/Feb201 8HealthStats_Special_OpioidsEco
nomy.pdf.

32

INV 1:60 - BLOZ ‘80 JaqgoIDg - SINC Ig JO AUD - Pally Ajjeotuo.joe|
risks of long-term opioid use were significantly greater for them. Existing evidence shows
that elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk
of hospitalization, and increased vulnerability to adverse drug effects and interactions.
Clinical guidelines for opioid therapy therefore conclude that there are “special risks of
long-term opioid use for elderly patients” and recommended that prescribers use
“additional caution and increased monitoring” to minimize the risks of opioid use in elderly
patients.

89. All the while, the Manufacturer Defendants peddled falsehoods to keep
patients away from safer alternatives. Even when the Manufacturer Defendants knew
people in Pike County were addicted and dying, the Manufacturer Defendants treated
doctors and patients as “targets” to sell more drugs.

90. Each part of the scheme earned the Manufacturer Defendants more money
from opioid sales and caused more addiction and death in Pike County. And each
Manufacturer Defendant participated in and profited from the scheme in Pike County, as
set forth below.

D. The Manufacturer Defendants Funneled Misrepresentations Through

Sales Representatives, Advertisements, and Third-Parties

91. Pike County patients continue to visit emergency rooms and/or die after
taking the Manufacturer Defendants’ drugs because Pike County was subject to the
Manufacturer Defendants’ massive deceptive sales campaign. The Manufacturer
Defendants deceptively marketed their branded opioids directly to healthcare providers and
patients in Pike County. The Manufacturer Defendants also deployed sales representatives
to spread their false and misleading statements about the risks and benefits of opioids for
the treatment of long-term chronic pain throughout Missouri and, specifically, in Pike
County.

92. These representatives were the Manufacturer Defendants’ most powerful

tools of deception by using them to conduct face to face meetings with Pike County

33

NW LS:60 - BLOZ ‘80 18qo}90 - SNOT IS JO AUD - pally Aypeotuonoely
healthcare providers and pharmacists in an effort to promote opioids. During these sales
visits, the Manufacturer Defendants’ representatives made false and misleading claims
directly to the professionals who care for Pike County patients. The Manufacturer
Defendants assigned representatives to Pike County and gave them lists of Pike County
doctors to visit. The ‘scripts’ used by these representatives were approved and closely
monitored by Manufacturer Defendants.

93. Each of these visits cost the Manufacturer Defendants money. But the
Manufacturer Defendants made this money back many times over, because they convinced
doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high
prescribing doctors with meals, money, and gifts. The Manufacturer Defendants’ sales
representatives who generated the most prescriptions won bonuses and prizes. These
representatives have spread and continue to spread misinformation regarding the risks and
benefits of opioids to hundreds of thousands of doctors, and other healthcare providers,
including those in Pike County.

94. The Manufacturer Defendants’ representatives have been reprimanded for
their deceptive promotions. A July 2010 “Dear Doctor” letter mandated by regulators
required Actavis to acknowledge to the doctors to whom it marketed its drugs that
“Tbletween June 2009 and February 2010, Actavis sales representatives
distributed...promotional materials that...omitted and minimized serious risks associated
with [Kadian],” including the risk of “[mlJisuse, [a]buse, and [d]iversion of [o]pioids” and,
specifically, the risk that “[o]pioid[s] have the potential for being abused and are sought by
drug abusers and people with addiction disorders and are subject to criminal diversion.”

95. The Manufacturer Defendants also conducted and continue to conduct
advertising campaigns touting the purported benefits of their branded drugs. For example,
the Manufacturer Defendants spent more than $14 million on medical journal advertising
of opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3

million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

34

WW £960 - BLOZ ‘80 JegoINg ~ sInoy ‘Is Jo Ajig - petit Ayeaiuojoals
96. A number of the Manufacturer Defendants’ branded ads deceptively
portrayed the benefits of opioids for chronic pain. For example, since at least May 21,
2011, Endo has distributed and made available on its website, opana.com, a pamphlet
promoting Opana ER with photographs depicting patients with physically demanding jobs
like construction workers and chefs, misleadingly implying that the drug would provide
long-term pain-relief and functional improvement. Purdue also ran a series of ads, called
“Pain vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic
pain patients and recommended OxyContin for each. One ad described a “54-year old
writer with osteoarthritis of the hands” and implied that OxyContin would help the writer
work more effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these
misleading representations in New York, but they continue to disseminate them in
Missouri.

97. Similarly, despite Subsys’ limited indication and the potent danger
associated with fentanyl, Insys falsely and misleadingly marketed Subsys to doctors as an
effective treatment for back pain, neck pain and other off-label breakthrough pain
conditions. As of June 2012, Insys defined “breakthrough pain” in cancer patients to
include mild pain: a “flare of mild-to-severe pain in patients with otherwise stable
persistent pain,” based on a misleading citation to a paper written by Dr. Russell
Portenoy.”* Insys trained and instructed its sales representatives to use the false definition
of breakthrough pain and specifically to use a core visual aid, including the improper
definition, whenever they detailed Subsys to a healthcare provider or provider’s office.

98. According to a 2014 article in The New York Times, only 1% of prescriptions

for Subsys were written by oncologists. Approximately half the prescriptions were written

 

22 Portenoy’s paper, which was featured in the 1990 issue of Pain, actually defined
breakthrough pain as “a transitory increase in pain to greater than moderate intensity—
i.e., to an intensity of ‘severe’ or ‘excruciating’) ... on a baseline pain of moderate
intensity or less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition,
prevalence and characteristics, 41(3) Pain 273-81 (July 1990).

35

NW 19:60 - BLOZ ‘80 Jeqo}IQ ~ SINOT YS JO AUD - pall Aypeoauoy99|3
by pain specialists, with others, including dentists and podiatrists, writing prescriptions as
well.”

99. On September 6, 2017, Senator Claire McCaskill’s report, “Fueling an
Epidemic: Insys Therapeutics and the System Manipulation of Prior Authorization” was
published. The report found that Insys manipulated the prior authorization process 4 by
misleading pharmacy benefit managers about the role of Insys in the prior authorization
process and the presence of breakthrough cancer pain in potential Subsys patients.”

100. On September 12, 2017, Senator McCaskill convened a Roundtable

Discussion on Opioid Marketing. During the hearing, Senator McCaskill stated:

“The opioid epidemic is the direct result of a calculated marketing and sales
strategy developed in the 90’s, which delivered three simple messages to
physicians. First, that chronic pain was severely undertreated in the United
States. Second, that opioids were the best tool to address that pain. And
third, that opioids could treat pain without risk of serious addiction. As it
turns out these messages were exaggerations at best and outright lies at worst.

* * *%

Our national opioid epidemic is complex, but one explanation for this crisis
is simple, pure greed.”

 

23 Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong
Painkiller, N.Y. TIMES (May 13, 2014),
https:/Avww.nytimes.com/2014/05/14/business/doubts-raised-about-off-label-use-of-
subsys-a-strong-painkiller.html.

4 Prior authorization (PA) is any process by which physicians and other health care
providers must obtain advance approval from a health plan before a specific procedure,
service, device, supply or medication is delivered to the patient to qualify for payment
coverage. (American Medical Association, Prior authorization: The current landscape, p.
1 (2015), https://www.ama-assn.org/sites/ama-assn.org/files/corp/media-
browser/premium/ psa/prior-authorization-toolkit_0.pdf.

25 HSGAC Minority Staff Report, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (2017).

26 See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable,
September 12, 2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo
(last accessed Mar. 17, 2019).

36

NW LG°60 - BLOZ ‘80 49q0190 - SINT IS Jo AID - pall AeouoNoe|y
101. Less than two years later, Insys’ former chief executive officer pleaded guilty
to participating in a nationwide scheme to bribe doctors in exchange for prescribing
Subsys.?”

102. The Manufacturer Defendants” also identified doctors to serve, for payment,
on their speakers’ bureaus and to attend programs with speakers and meals paid for by the
Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors
to prescribe a particular opioid (so they might be selected to promote the drug); (2)
recognition and compensation for the doctors selected as speakers; and (3) an opportunity
to promote the drug through the speaker to his or her peers. These speakers give the false
impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by the Manufacturer Defendants. On
information and belief, these presentations conveyed misleading information, omitted
material information, and failed to correct the Manufacturer Defendants’ prior
misrepresentations about the risks and benefits of opioids.

103. Each Manufacturer Defendant devoted and continues to devote massive
resources to direct sales contacts (“detailing”) with doctors. In 2014 alone, the
Manufacturer Defendants spent $168 million on detailing branded opioids to doctors. This
amount is twice as much as the Manufacturer Defendants spent on detailing in 2000. The
amount includes $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.

104. The Manufacturer Defendants also deceptively marketed opioids in Missouri
through unbranded advertising—i.e., advertising that promotes opioid use generally but
does not name a specific opioid. This advertising was ostensibly created and disseminated

by independent third parties. But by funding, directing, reviewing, editing, and distributing

 

27 Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme,
REUTERS (Jan. 9, 2019), https://www.reuters.com/article/us-insys-opioids/former-insys-
ceo-pleads-guilty-to-opioid-kickback-scheme-idUSK.CN1P312L.

8 Upon information and belief, Actavis continued to carry out speaker programs
after it acquired Kadian.

37

NW LS:60 ~ BLOZ ‘80 JOgOIDO - SINOT IS JO ANID - palit Alpequooey
this unbranded advertising, the Manufacturer Defendants controlled the deceptive
messages disseminated by these third parties and acted in concert with them to falsely and
misleadingly promote opioids for the treatment of chronic pain.”?

105. The Manufacturer Defendants marketed through third-party, unbranded
advertising to avoid regulatory scrutiny because that advertising is not submitted to and
typically is not reviewed by regulators. The Manufacturer Defendants also used third-
party, unbranded advertising to give the false appearance that the deceptive messages came
from an independent and objective source. Like tobacco companies, the Manufacturer
Defendants used third parties that they funded, directed, and controlled to carry out and
conceal their scheme to deceive doctors and patients about the risks and benefits of long-
term opioid use for chronic pain.

106. The Manufacturer Defendants’ deceptive unbranded marketing often
contradicted what they said in their branded materials reviewed by regulators. For

example, Endo’s unbranded advertising contradicted its concurrent, branded advertising

for Opana ER:

 

Pain: Opioid Therapy Opana ER Advertisement
(Unbranded) (Branded)

 

 

 

 

 

29 The phrase “acted in concert” includes conspiring to achieve some end and aiding
and abetting in the commission of acts necessary to achieve some end.

38

NY LS:60 ~ BLO% ‘BO Jego}IQ - SINE} Is JO AiO - pally Ajjestuosjoe|y
 

“All patients treated with
opioids require careful
monitoring for signs of abuse

“People who take opioids as and addiction, since use of
prescribed usually do not opioid analgesic products
become addicted.” carries the risk of addiction

even under appropriate
medical use.”

 

 

 

 

107. The Manufacturer Defendants also spoke through a small circle of doctors
who, upon information and belief, were selected, funded, and elevated by the Manufacturer
Defendants because their public positions supported the use of opioids to treat chronic pain.
These doctors became known as “key opinion leaders” or “KOLs.” The Manufacturer
Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
talks or present continuing medical education programs (“CMEs”), and their support
helped these KOLs become respected industry experts. As they rose to prominence, these
KOLs touted the benefits of opioids to treat chronic pain, repaying the Manufacturer
Defendants by advancing their marketing goals. KOLs’ professional reputations became
dependent on continuing to promote a pro-opioid message, even in activities that were not
directly funded by the Manufacturer Defendants.

108. Pro-opioid doctors are one of the most important avenues that the
Manufacturer Defendants use to spread their false and misleading statements about the
risks and benefits of long-term opioid use for chronic pain. The Manufacturer Defendants
know that doctors rely heavily and more uncritically on their peers for guidance, and KOLs
provide the false appearance of unbiased and reliable support for chronic opioid therapy.
For example, the New York Attorney General (‘NY AG”) found in its settlement with
Purdue, which is owned and controlled by the Sackler defendants, that through March
2015, the Purdue website, “In the Face of Pain,” failed to disclose that doctors who

provided testimonials on the site were paid by Purdue and concluded that Purdue’s failure

39

INV 19:60 - BLOZ ‘80 18q0190 - SINOT IS Jo AULD - pally Ayjeoiuosa|y
to disclose these financial connections potentially misled consumers regarding the
objectivity of the testimonials. KOLs have written, consulted on, edited, and lent their
names to books and articles, and have given speeches and CMEs supportive of chronic
opioid therapy. The Manufacturer Defendants created opportunities for KOLs to
participate in research studies Defendants suggested or chose and then cited and promoted
favorable studies or articles by their KOLs. By contrast, the Manufacturer Defendants did
not support, acknowledge, or disseminate publications of doctors unsupportive or critical
of chronic opioid therapy.

109. The Manufacturer Defendants’ KOLs also served on committees that
developed treatment guidelines that strongly encourage the use of opioids to treat chronic
pain and on the boards of pro-opioid advocacy groups and professional societies that
develop, select, and present CMEs. These guidelines and CMEs were not supported by the
scientific evidence at the time they were created, and they are not supported by the
scientific evidence today. The Manufacturer Defendants were able to direct and exert
control over each of these activities through their KOLs. The medical community at large
as well as several regulatory agencies and government entities confirm and recognize that
treatment guidelines can “change prescribing practices.”

110. The Manufacturer Defendants also entered into arrangements with seemingly
unbiased and independent patient and professional organizations to promote opioids for the
treatment of chronic pain. Under the direction and control of Defendants, these “Front
Groups”—which include, but are not limited to, the American Pain Foundation (“APF”)
and the American Academy of Pain Medicine—generated treatment guidelines, unbranded
materials, and programs that favored chronic opioid therapy. These guidelines, materials,
and programs were not supported by the evidence at the time they were created, and they
are not supported by the scientific evidence today. These Front Groups also assisted the
Manufacturer Defendants by responding to negative articles, by advocating against

regulatory changes that would limit opioid prescribing in accordance with the scientific

40

INY LS°60 - BLOZ ‘BO 4eqgo}0Q - SINE] ‘Is JO AND - pally Apeouooaly
evidence, and by conducting outreach to vulnerable patient populations targeted by the
Manufacturer Defendants.

111. These Front Groups depended on the Manufacturer Defendants for funding
and, in some cases, for survival. Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content,
and by funding their dissemination. For example, Purdue’s consulting agreement with APF
gave it direct, contractual control over APF’s work. In doing so, the Manufacturer
Defendants ensured the Groups would generate only the messages the Manufacturer
Defendants wanted to distribute. Despite this, the Front Groups held themselves out as
independent and serving the needs of their members—whether patients were suffering from
pain or doctors were treating those patients.

112. The Manufacturer Defendants worked together, through Front Groups, to
spread their deceptive messages about the risks and benefits of long-term opioid therapy.
For example, the Manufacturer Defendants combined their efforts through the Pain Care
Forum (“PCF”), which began in 2004 as an APF project. PCF is comprised of
representatives from opioid manufacturers (including Endo, Janssen/J&J, and Purdue) and
various Front Groups, almost all of which received substantial funding from the
Manufacturer Defendants. Among other projects, PCF worked to ensure that legally
mandated educational projects on opioids were not unacceptably negative and did not
require mandatory participation by prescribers, which the Manufacturer Defendants
determined would reduce prescribing. PCF also worked to address a perceived “lack of
coordination” among its members and developed “key” messages that were disseminated
in programs and industry-run websites.

E. The Manufacturer Defendants Deceived Healthcare Providers and

Patients to Get More People on Highly Addictive Drugs, at Higher
Doses, for Longer Periods

113. To convince prescribers and patients around the country, including in

4l

INV LG:60 ~ BLOZ ‘80 Leqo}OQ - SINE} IS JO AUD - pally AljesiuoNoe|y
Missouri, that opioids can and should be used to treat chronic pain, the Manufacturer
Defendants had to convince them that long-term opioid use is both safe and beneficial. The
Manufacturer Defendants deceived those doctors and patients about the risks and benefits
of long-term opioid use. The Manufacturer Defendants, through Front Groups, KOLS, and
advertisements, made claims that were not supported by or were contrary to the scientific
evidence—most frequently, these claims downplayed the risks of addiction in order to
convince patients and doctors alike that prescription opioids should be used more regularly.
Even though pronouncements by and guidance from regulators based on that evidence
confirm that their claims were false and misleading, Pike County is informed and believes
that the Manufacturer Defendants have not corrected them and continue to spread them
today, including as set forth specifically below.
1. Deception About Addiction

114. The Manufacturer Defendants always knew that their opioids carry grave
risks of addiction and death. Instead of being honest about these risks, the Manufacturer
Defendants obscured them, including by falsely stating and implying that “appropriate
patients” won’t get addicted. To convince doctors and patients that opioids are safe, the
Manufacturer Defendants deceptively trivialized and failed to disclose the risks of long-
term opioid use, particularly the risk of addiction, through a series of misrepresentations
that have been conclusively debunked by regulators and the medical community at large.

115. First, the Manufacturer Defendants falsely claimed that the risk of addiction
is low and that addiction is unlikely to develop when opioids are prescribed, as opposed to
obtained illicitly; and failed to disclose the greater risk of addiction with prolonged use of
opioids. Some illustrative examples of these false and misleading claims that were made
by, are continuing to be made by, and/or have not been corrected by the Manufacturer
Defendants after May 21, 2011, are described below:

a. Actavis’ predecessor caused a patient education brochure to be
distributed in 2007 that claimed opioid addiction is possible, but “less
likely if you have never had an addiction problem.” Upon information

42

INV 19°60 - BLOZ ‘80 18q010O - SINC “Ig Jo AUD - pati ApeoiuoNoe|y
and belief, based on Actavis’s acquisition of its predecessor’s marketing
materials along with the rights to Kadian, Actavis continued to use this
brochure in 2009 and beyond.

. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
People Living with Pain (2007), which instructed that addiction is rare
and limited to extreme cases of unauthorized dose escalations, obtaining
duplicative opioid prescriptions from multiple sources, or theft.

. Endo sponsored a website, Painknowledge.com, which claimed in 2009
that “[p]eople who take opioids as prescribed usually do not become
addicted.” Another Endo website, PainAction.com, stated “Did you
know? Most chronic pain patients do not become addicted to the opioid
medications that are prescribed for them.”

. Endo and Cephalon distributed a pamphlet with the Endo logo entitled
Living with Someone with Chronic Pain, which stated that: “Most health
care providers who treat people with pain agree that most people do not
develop an addiction problem.” A similar statement appeared on the
Endo website www.opana.com.

Janssen/J&J reviewed, edited, approved, and distributed a patient
education guide entitled Finding Relief: Pain Management for Older
Adults (2009), which described as “myth” the claim that opioids are
addictive, and asserted as fact that “[m]any studies show that opioids are
rarely addictive when used properly for the management of chronic pain.”

Janssen ran a website, Prescriberesponsibly.com (last updated July 2,
2015), which claims that concerns about opioid addiction are
“overestimated.”

. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
& Its Management which claims that less than 1% of children prescribed
opioids will become addicted and that pain is undertreated due to
“misconceptions about opioid addiction[].”

. Detailers for Purdue, Endo, Teva and Janssen in Missouri have
minimized or omitted and continue to minimize or omit any discussion
with prescribing clinicians or their medical staff in Missouri
communities, including Pike County, about the risk of addiction; falsely
claiming that abuse-deterrent formulations “cannot be crushed,”
downplaying the potential that these opioids could be abused; and
routinely did not correct the misrepresentations noted above.

43

NW 9:60 - BLOZ ‘80 18qg0}9Q ~ SINOT IS Jo AND - pall Aljeauojoe|y
116. Moreover, Purdue, in a pamphlet for doctors, Providing Relief; Preventing
Abuse: A Reference Guide to Controlled Substance Prescribing Practices, wrote that
addiction “is not caused by drugs.” Instead, Purdue assured doctors that addiction happens
when the wrong patients get drugs and abuse them: “it is triggered in a susceptible
individual by exposure to drugs, most commonly through abuse.”*°

117. Purdue also promoted its opioids to Pike County patients with marketing that
was designed to obscure the risk of addiction and even the fact that Purdue was behind the
campaign. Purdue created a website, In the Face of Pain, that promoted pain treatment by
urging patients to “overcome” their “concerns about addiction.” Testimonials on the
website that were presented as personal stories were in fact by Purdue consultants, whom
Purdue had paid tens of thousands of dollars to promote its drugs.*!

118. Another Purdue publication, the Resource Guide for People with Pain,

falsely assured patients and doctors that opioid medications are not addictive:

“Many people living with pain and even some healthcare providers
believe that opioid medications are addictive. The truth is that
when properly prescribed by a healthcare professional and taken
as directed, these medications give relief—not a ‘high’.”*?

119. Purdue falsely denied the risk of addiction, falsely implied that addiction
requires patients to get “high,” and falsely promised that patients would not get addicted if
they took opioids as prescribed.

120. Purdue funded and distributed many more publications that were similarly

misleading. Exit Wounds misleadingly claimed: “Long experience with opioids shows that

 

30 Purdue Pharma LP, Providing Relief, Preventing Abuse (2008), pg. 12; see also
K. Nelson, Purdue Pharma lawsuit: Terms you need to know to understand OxyContin
blitz, Knox News (July 13, 2018),
https:/Awww.knoxnews.com/story/news/health/2018/07/13/purdue-pharma-lawsuit-terms-
know-understand-oxycontin-blitz/779173002/.

31 Purdue Pharma LP, Jn the Face of Pain (Oct. 24, 2011).

32 Purdue Pharma LP, Resource Guide for People with Pain, p. 8 (2009).

44

NW LS:60 - BLOZ ‘80 J8q0}90 - SINOT "IS JO AUD - pall Aljeouonoely
people who are not predisposed to addiction are unlikely to become addicted to opioid pain
medications.”

121. Responsible Opioid Prescribing told healthcare providers and patients that
only a “small minority of people seeking treatment may not be reliable or trustworthy” and
not suitable for addictive opioid drugs.*4

122. Similarly, while Janssen/J&J repeatedly disclaimed responsibility for its part
in causing the opioid crisis, insisting that “[e]verything that we have done with our products
when we’ve promoted opioid products...was appropriate and responsible,” internal
memoranda and communications between high-level executives at Janssen show the
company funded and pushed bogus research to lend false credibility to a series of
dangerous fictions, claiming that “[m]any studies show that opioids are rarely addictive
when used properly for the management of chronic pain,” and enabling “Janssen’s
representatives [to] promote[] Nucynta and Nucynta ER as safer, milder, and less addictive
than competitor opioids like OxyContin.”*°

123. In 2017, Mallinckrodt agreed to settle for $35 million, allegations regarding
excessive sales of oxycodone in Florida. According to these allegations, even though
Mallinckrodt knew that its oxycodone was being diverted for illicit use, it nonetheless
continued to incentivize and supply these suspicious sales, and it failed to notify regulators
of the suspicious orders in violation of Mallinckrodt’s legal obligations. Similarly, in 2008,

Cephalon pleaded guilty to criminal violations for its misleading promotion of Actiq and

two other drugs and agreed to pay $425 million.

 

33 Purdue Pharma LP, Exit Wounds, p. 107 (2009).
34 Purdue Pharma LP, Responsible Opioid Prescribing, p. 11 (2007).

35M. Aron, Deceptively Marketing Opioids, NITV News (Nov. 13, 2018),
https://www.njtvonline.org/news/video/state-sues-johnson-johnson-subsidiary-for-
deceptively-marketing-opioids/.

45

INV L:60 - BLOZ ‘80 JOqO}DQ - SINOT Is Jo AND - pally Aypeoiuosoaly
124. In August 2019, Johnson & Johnson was found liable of: (a) having engaged
in false and misleading marketing of both their drugs and opioids more generally; and (b)
creating, contributing to, and perpetuating a public nuisance under Oklahoma law. This
determination resulted in a $572 million verdict that represents just one year of abatement
expenses in one state.

125. Over and over, Defendants said opioids could be given to “trusted” patients
without risk of addiction. To promote their drugs, the Manufacturer Defendants pushed
the myth that addiction is a character flaw, and “trustworthy” people do not get addicted to
drugs.

126. These claims are contrary to longstanding scientific evidence and recently
established clinical guidelines for opioid therapy. These guidelines provide that there is
“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an
alternative term for opioid addiction]).” The guidelines indicate that “[o]pioid pain
medication use presents serious risks, including... opioid use disorder” and that “continuing
opioid therapy for 3 months substantially increases risk for opioid use disorder.”

127. The falsity of the Manufacturer Defendants’ claims about the low risk of
addiction was further exposed when regulators announced changes to the labels for ER/LA
opioids in 2013 and for IR opioids in 2016. These announcements emphasized that “most
opioid drugs have ‘high potential for abuse’” and that opioids “are associated with a
substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome],
addiction, overdose, and death.” Thus, because of the “known serious risks” associated
with long-term opioid use, including “risks of addiction, abuse, and misuse, even at
recommended doses, and because of the greater risks of overdose and death,” opioids
should be used only “in patients for whom alternative treatment options” like non-opioid
drugs have failed. These regulators further acknowledged that the risk is not limited to
patients who seek drugs illicitly; addiction “can occur in patients appropriately prescribed

[opioids].”

46

NW LS:60 ~ BLOZ ‘BO 4aqoO}Og - SINOT ‘Ts JO ANID - Pally Aeouooe|y
128. The New York Attorney General, in a 2016 settlement agreement with Endo,
found that opioid “use disorders appear to be highly prevalent in chronic pain patients
treated with opioids, with up to 40% of chronic pain patients treated in specialty and
primary care outpatient centers meeting the clinical criteria for an opioid use disorder.”
Endo had claimed until at least April 2012 on its www.opana.com website that “[ml]ost
healthcare providers who treat patients with pain agree that patients treated with prolonged
opioid medicines usually do not become addicted,” but the NY AG found that Endo had
no evidence for that statement. Consistent with this, Endo agreed not to “make statements
that...opioids generally are non-addictive” or “that most patients who take opioids do not
become addicted” in New York. On information and belief, Endo made similar
representations to healthcare providers and patients in and around Pike County, Missouri.
However, Endo has not yet been restricted from making these statements in Missouri.

2. Deception to Get Vulnerable Patients on Opioids

129. To expand the market for opioids, the Manufacturer Defendants also trained
their representatives to target vulnerable populations and encourage doctors to put them on
opioids, without disclosing the risks. The Manufacturer Defendants deceptively promoted
opioids for elderly patients, patients who had never taken opioids, and patients with
osteoarthritis—putting thousands of more patients at risk.

Elderly Patients

130. The Manufacturer Defendants knew that prescribing opioids to elderly
patients increase their risk of death. Elderly patients are at a greater risk of dangerous
interactions between drugs. They are also at a greater risk of respiratory depression—in
which patients suffocate and die. But the Manufacturer Defendants saw the opportunity to
earn millions of dollars by getting elderly patients on opioids because the public would pay

through Medicare. For instance, Purdue’s internal documents show it targeted “Patients

47

WY LG:60  BLOZ ‘80 JegoI9O - SIND] IS Jo AUD - pally Ajpeoiuosjoe|y
over the age of 65 as more...coverage is achieved.”*°

Opioid-Naive Patients

131. The Manufacturer Defendants also targeted patients who were not already
taking opioids, described in the field as “opioid-naive.” The Manufacturer Defendants
unfairly and deceptively marketed their drugs as appropriate treatments for opioid-naive

patients, without disclosing that they face even higher risks of overdose and death.

 

CLOSE #1

Opioid-naive (6 meg/hour):
“Doctor, either today or tomorrow, do you anticipate seeing this commercially
insured, opicid-naive patient with moderate to severe chronic pain, who you believe
would benefit from Butrans?

 

 

 

Purdue sales script from 2011

132. For instance, Purdue trained its sales reps to promote their drugs specifically
for opioid-naive patients. In training calls, Purdue managers instructed:

" “Your opportunity here is with the naive community, let’s use the naive trial to
make the case.”

» “You created an epiphany with the doctor today (potentially) by reviewing the
opiate naive patient profile. What made him more apt to write this for his
patient, being an amiable doctor, is the fact that he would not have to talk
patients out of their short-acting [opioids].”

« “This was an example of what a good call looks like...[Dr.] was particularly
interested in the RM case study of Marjorie, which generated a robust discussion
of opioid naive patients...”

133. Purdue also promoted its drugs for opioid-naive patients using the deceptive
term “first line opioid.” “First line” is a medical term for the preferred first step in treating

a patient. Opioids are not an appropriate first line therapy.

 

36 Purdue Pharma LP, Pain Products Presentation, p. 12 (Jan. 28, 2015).

48

WY LS°60 ~ BLOZ ‘80 18q0}09 - SINOT “Is JO AUD ~ pally Alfesiuosoe|y
 

Do You Have Patients Like Pam’?

Medicat history:

+ Teyex 64 woman wth hone ke bth pan ae
to ontegarthrits,

» Coren foe bath pan bas intentied aver the bat 9 meats

+ Pak g niet bewg adequately Contioied. Piya mareston
indeates moderate nevricion i1 bet fenctoadl motte

+ Moderate rpnat innpanrmert

+ Prige spin therapy uted for psa reguted it 3 bleeding dare

Current therapy:

+ Cerrenty thing buproten 200 amg, 1-7 tablets, eetey G hoon

+ Pan ts inadequately Caxtrakied on cuttend thera

Her worst pein reaches 9 @ 09 as Depot scaie (6.
Aerize prs Mortis a6 on aa 1 pom wale

«+ Het pain 6 worte in the macrungs and alter besag sedartaty
far porarts of tne

Coverage
«Hiss Meow Part D Presciption (net age

 

That 2 sepia patent surwrty ard rey a0 neceenanly echate BEE
erenddah pehew ranened
Aapettetel pent

 

 

 

 

Purdue opivid promotion from 2015"

134. The Manufacturer Defendants also found vulnerable opioid-naive patients by
targeting prescribers with the least training in the risks of opioids. The Manufacturer
Defendants determined that nurse practitioners, physician assistants, and primary care
doctors were especially responsive to sales reps, so the Manufacturer Defendants targeted
them to sell more drugs.

Osteoarthritis Patients

135. The Manufacturer Defendants knew or should have known that opioids were
not appropriate to treat nonmalignant pain in non-cancer patients, including patients
suffering from osteoarthritis. Opioids are not approved to treat osteoarthritis. For instance,
Purdue conducted a single study on osteoarthritis for Butrans, and it failed. Purdue
admitted in internal documents that its opioids “are not indicated for a specific disease”
and “it is very important that you never suggest to your HCP [health care professional] that
OxyContin is indicated for the treatment of a specific disease state such as Rheumatoid

Arthritis or Osteoarthritis.”

49

{0 AUD - pally Aljeotuojoe|3

oe

4

NY £S:60 - 6102 ‘80 Jeqo}9 ~ sjno7>
136. Nevertheless, to meet their business goals, the Manufacturer Defendants
trained their sales representatives to mislead healthcare providers and patients by
promoting opioids for osteoarthritis. For instance, a Purdue marketing presentation
concluded that its sales reps were “identifying appropriate patients” because osteoarthritis
was specifically mentioned during at least 35% of sales visits.

137. The Manufacturer Defendants also directed their sales reps to use marketing
materials that highlight patients with osteoarthritis, even though their drugs were never
indicated for that disease.

3. The Manufacturer Defendants Deceived Doctors and Patients to
Use Higher and Higher Doses

138. The impetus behind the Manufacturer Defendants’ scheme is as simple as it
is nefarious. Enticed by the exponentially greater profits that would result from increases
in opioid dose mix, the Manufacturer Defendants deceived prescribing medical
practitioners and patients across the nation—and in Pike County—about the risks and
benefits of opioids for the long-term treatment of chronic pain. The Manufacturer
Defendants dishonestly encouraged these prescribers to provide long-term opioid therapy
to patients for whom such treatment was inappropriate, such as patients suffering from
long-term chronic pain due to osteoarthritis. As set forth below, the Manufacturer
Defendants’ deceptive scheme was wildly successful, increasing the supply of highly
addictive prescription opioids, both in the State of Missouri generally and in Pike County,
specifically.

139. The Manufacturer Defendants—including, but not limited to, Defendant
Endo—also falsely instructed healthcare providers and patients in Missouri communities,
including Pike County, that the signs of addiction are actually signs of undertreated pain
and should be treated by prescribing more opioids. Defendants called this phenomenon
“nseudoaddiction”—a made-up, misleading and scientifically unsubstantiated term coined

by Dr. David Haddox, who went to work for Purdue, and popularized by Dr. Russell

50

NY LS:60 - BLOZ ‘0 1EqgO}Q - SINOT IS JO AUD - peli Aypesiue.joe|y
Portenoy, a KOL for Endo, Janssen, Teva, and Purdue. Through aggressive marketing
campaigns to Pike County prescribers and patients, the Manufacturer Defendants used the
concept of “pseudoaddiction” as a lever to mislead prescribers and their patients into
believing that certain warning signs of opioid addiction?’ were neither indicative of “true”
addiction nor cause for alarm. To the contrary, the Manufacturer Defendants repeatedly
claimed these warning signs were manifestations of undertreated pain, which should be
addressed by prescribing more opioids. Importantly, at all times relevant to this action, the
Manufacturer Defendants both knew the concept of “pseudoaddiction” was false and yet
actively sought to conceal the truth from healthcare providers and patients in Missouri and
in Pike County, sabotaging these providers’ ability to protect their patients from opioid
addiction and concomitant injuries and make informed decisions about whether or not
opioids were appropriate for their patients. Some illustrative examples of these deceptive
claims that were made by, are continuing to be made by, and/or have not been corrected by
the Manufacturer Defendants are described below:

a. Cephalon, Endo and Purdue sponsored Responsible Opioid Prescribing
(2007), which taught that behaviors such as “requesting drugs by name”,
“demanding or manipulative behavior,” seeing more than one doctor to
obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than
true addiction. Responsible Opioid Prescribing remains for sale online.

b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which
in 2009 stated: “pseudoaddiction...refers to patient behaviors that may
occur when pain is under-treated...Pseudoaddiction is different from true
addiction because such behaviors can be resolved with effective pain
management.”

c. Endo sponsored a National Initiative on Pain Control (NIPC) CME
program in 2009 titled Chronic Opioid Therapy: Understanding Risk
While Maximizing Analgesia, which promoted pseudoaddiction by
teaching that a patient’s aberrant behavior was the result of untreated
pain. Endo substantially controlled NIPC by funding NIPC projects;

 

37 Fg, demanding more opioids, engaging in manipulative behavior to obtain drugs,
requesting specific drugs, hoarding drugs during periods of reduced symptoms, using drugs
to treat another symptom, etc.

51

NY £9:60 ~ BLOZ ‘80 J@GO}Og - SINOT ‘Is JO AND ~ pally AljestuoNoa|y
developing, specifying, and reviewing content; and distributing NIPC
materials.

d. Purdue, which is owned and controlled by the Sacklers, published a
pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which
described pseudoaddiction as a concept that “emerged in the literature”
to describe the inaccurate interpretation of [drug-seeking behaviors] in
patients who have pain that has not been effectively treated.”

e. Purdue, which is owned and controlled by the Sacklers, sponsored a CME
program entitled “Path of the Patient, Managing Chronic Pain in Younger
Adults at Risk for Abuse” in 2011. In a role play exercise, a chronic pain
patient with a history of drug abuse tells his doctor that he is taking twice
as many hydrocodone pills as directed. The narrator notes that because
of pseudoaddiction, the doctor should not assume the patient is addicted
even if he persistently asks for a specific drug, seems desperate, hoards
medicine, or “overindulges in unapproved escalating doses.” The doctor
treats this patient by prescribing a high-dose, long-acting opioid.

f. Detailers for Purdue, which is owned and controlled by the Sacklers, have
directed doctors and their medical staff across the country, including in
Missouri communities such as Pike County, to PartnersAgainstPain.com,
which contained false and misleading materials describing
pseudoaddiction.

g. Purdue, which is owned and controlled by the Sacklers, and Cephalon
sponsored APF’s Treatment Options: A Guide for People Living with
Pain (2007), which states: “Pseudo-addiction describes patient behaviors
that may occur when pain is undertreated...Pseudo-addiction can be
distinguished from true addiction in that this behavior ceases when pain
is effectively treated.”

140. The medical community now rejects the concept of pseudoaddiction and
does not recommend that opioid dosages be increased if a patient is not experiencing pain
relief. To the contrary, widely accepted opioid treatment guidelines now provide that
“Tp]atients who do not experience clinically meaningful pain relief early in treatment...are
unlikely to experience pain relief with longer-term use,” and that physicians should
“reassess[] pain and function within 1 month” in order to decide whether to “minimize

risks of long-term opioid use by discontinuing opioids” because the patient is “not

receiving a clear benefit.”

52

NW L5:60 - BLOZ "80 18G0}90 ~ SINC} IS JO AND - pally Apeouogoaly
141. Even one of the Manufacturer Defendants has effectively repudiated the
concept of pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been
empirically validated and in fact has been abandoned by some of its proponents,” the NY
AG, in its 2016 settlement with Endo, reported that “Endo’s Vice President for
Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware
of any research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty
in distinguishing “between addiction and ‘pseudoaddiction.’”3* Consistent with this
testimony, Endo agreed not to “use the term ‘pseudoaddiction’ in any training or
marketing” in New York.*?

142. The Manufacturer Defendants also falsely promised prescribers and their
patients that addiction risk screening tools, patient contracts, urine drug screens, and similar
strategies would both allow these prescribers to reliably identify and safely prescribe
opioids to patients who are predisposed to addiction and be efficacious enough to
essentially rule out the risk of opioid addiction (even in the context of long-term opioid
therapy). These misrepresentations were especially insidious because the Manufacturer
Defendants aimed them at general practitioners and family doctors who lack the time and
expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants’
misrepresentations made these doctors feel more comfortable prescribing opioids to their
patients, and patients more comfortable starting on opioid therapy for chronic pain. Some
illustrative examples of these deceptive claims that were made by, are continuing to be
made by, and/or have not been corrected by the Manufacturer Defendants after March 21,
2011 are described below:

a. Endo paid for a 2007 supplement in the Journal of Family Practice written
by a doctor who became a member of Endo’s speakers bureau in 2010.

 

38 Tn the Matter of Endo Health Solutions Inc., et al., Assurance No. 15-228, p. 7, {
23 (NY AG, Mar. 1, 2016), https:/Avww.ag.ny.gov/pdfs/ENDO_AOD_030116-
Fully_Executed.pdf.

39 Td., p. 15, J 41.e.

53

NW LS:60 - BLOZ ‘80 J9qgo}OO ~ SINO™ ‘IS JO AUD - pals Aypeoiuooe|y
The supplement, entitled Pain Management Dilemmas in Primary Care:
Use of Opioids, emphasized the effectiveness of screening tools, claiming
that patients at high risk of addiction could safely receive chronic opioid
therapy using a “maximally structured approach” involving toxicology
screens and pill counts.

b. Purdue, owned and controlled by the Sacklers, sponsored a November
2011 webinar, Managing Patient’s Opioid Use: Balancing the Need and
Risk, which claimed that screening tools, urine tests, and patient
agreements prevent “overuse of prescriptions” and “overdose deaths.”

c. As recently as 2015, Purdue, owned and controlled by the Sacklers, has
represented in scientific conferences that “bad apple” patients—and not
opioids—are the source of the addiction crisis and that once those “bad
apples” are identified, doctors can safely prescribe opioids without
causing addiction.

d. Since at least May 21, 2011, detailers for Purdue, owned and controlled
by the Sacklers, have touted and continue to tout to doctors across the
country, including in Missouri communities such as Pike County, the
reliability and effectiveness of screening or monitoring patients as a tool
that would virtually eliminate the risks of opioid abuse and addiction.

143. Consistent with what the Manufacturer Defendants already knew—but failed
to disclose—at all times relevant to this action, opioid treatment guidelines now confirm
that the Manufacturer Defendants’ statements were false, misleading, and unsupported at
the time they were made by the Manufacturer Defendants. These guidelines note that there
are no studies assessing the effectiveness of risk mitigation strategies—such as screening
tools, patient contracts, urine drug testing, or pill counts widely believed by doctors to
detect and deter abuse—“for improving outcomes related to overdose, addiction, abuse, or
misuse.” As a result, opioid treatment guidelines now recognize that available risk
screening tools “show insufficient accuracy for classification of patients as at low or high
risk for [opioid] abuse or misuse” and counsels that prescribers “should not overestimate
the ability of these tools to rule out risks from long-term opioid therapy.” (Emphasis

added.)

54

INV LS:60 - 60% ‘80 1840399 ~ SINC] IS JO AND - pals Aljesiuosyoe|
4, The Manufacturer Defendants Peddled Falsehoods to Keep
Patients Away from Safer Alternatives
A. Deception about Quality of Life
144. The Manufacturer Defendants also steered patients away from safer
alternatives with the false claim that its opioids improve patients’ “quality of life.” For
instance, internal documents from Purdue, which is owned and controlled by the Sacklers,
reveal that “Purdue has no clinical studies or other substantial evidence demonstrating that
a Purdue Product will improve the quality of a person’s life.” Nevertheless, Purdue sales
reps repeatedly claimed that its opioids improve quality of life. Purdue also devised and
funded third-party publications to say that opioids give patients the “quality of life we
deserve.”
B. Deception about Risk of Abuse
145. In addition to visiting prescribers and pharmacists hundreds of thousands of
times, the Manufacturer Defendants distributed thousands of copies of its deceptive
publications, including Providing Relief, Preventing Abuse; Resource Guide for People
with Pain; Exit Wounds; Opioid Prescribing: Clinical Tools and Risk Management
Strategies; Responsible Opioid Prescribing; Clinical Issues in Opioid Prescribing; and In
The Face of Pain.
5. The Manufacturer Defendants Downplayed Opioids Withdrawal
146. To downplay the risk and impact of addiction and make doctors feel more
comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that
opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a
problem and failed to disclose the increased difficulty of stopping opioids after long-term
use. For example, a 2011 non-credit educational program sponsored by Endo, entitled
“Persistent Pain in the Older Adult,” claimed that withdrawal symptoms can be avoided by
tapering a patient’s opioid dose by 10%-20% for 10 days. Purdue, which is owned and

controlled by the Sacklers, sponsored APF’s A Policymaker’s Guide to Understanding

55

j APROUOLOeIS

NW 15°60 - BLO? ‘80 J8qgO}9Q ~ SINOF "IS JO ANID - pall
Pain & Its Management, which claimed that “[s]ymptoms of physical dependence can
often be ameliorated by gradually decreasing the dose of medication during
discontinuation” without mentioning any hardships that might occur. This publication was
available on APF’s website until the organization dissolved in May 2012. Detailers for
Janssen have told and continue to tell healthcare providers across the country, including in
Missouri and Pike County, that their patients would not experience withdrawal if they
stopped using opioids.

147. The Manufacturer Defendants deceptively minimized the significant
symptoms of opioid withdrawal that, per widely accepted opioid treatment guidelines,
include drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating,
tremor, rapid heartbeat, spontaneous abortion and premature labor in pregnant women, and
the unmasking or exacerbating of anxiety, depression, and addiction.

148. The Manufacturer Defendants also grossly understated the difficulty of
tapering, particularly after long-term opioid use. Widely accepted opioid treatment
guidelines now emphasize that the duration of opioid use and the dosage of opioids
prescribed should be “limit[ed]” to “minimize the need to taper opioids to prevent
distressing or unpleasant withdrawal symptoms,” because “physical dependence on opioids
is an expected physiologic response in patients exposed to opioids for more than a few
days.” These guidelines further state that “tapering opioids can be especially challenging
after years on high dosages because of physical and psychological dependence” and
highlights the difficulties, including the need to carefully identify “a taper slow enough to
minimize symptoms and signs of opioid withdrawal” and to “pause[] and restart[]” tapers
depending on the patient’s response. Likewise, regulators have acknowledged the lack of
any “high-quality studies comparing the effectiveness of different tapering protocols for
use when opioid dosage is reduced or opioids are discontinued.”

149. Some prescribers and many patients across the country relied on the truth of

the Manufacturer Defendants’ representations about both the benefits of opioid analgesics

56

IAW -G°BO ~ BL0Z ‘SO JeqolNO ~ SINET "Is Jo AND - polly Ajpeoiuosoe]y
and the risks of opioid addiction. Because each of the Manufacturer Defendants willfully
or recklessly concealed the truth about their products and knew or should have known their
representations were false at the time they were made, Pike County and its citizens are
forced to pay the price for Defendants’ misconduct.
6. The Manufacturer Defendants Hid the Greater Risks to Patients
at Higher Dosages of Opioids

150. The Manufacturer Defendants were in the best position to know, and in fact
did know, that—relative to the general population—the risk of opioid-related death
increases exponentially after a patient takes opioids for several consecutive months.

151. Specifically, the Manufacturer Defendants falsely claimed that doctors and
patients could increase opioid dosages indefinitely without added risk and failed to disclose
the greater risks to patients at higher dosages. The ability to escalate dosages was critical
to the Manufacturer Defendants’ efforts to market opioids for long-term use to treat chronic
pain because, absent this misrepresentation, doctors would have abandoned treatment when
patients built up tolerance and lower dosages did not provide pain relief. Some illustrative
examples of these deceptive claims that were made by, are continuing to be made by, and/or
have not been corrected by the Manufacturer Defendants after May 21, 2011, are described
below:

a. Actavis’ predecessor created a patient brochure for Kadian in 2007
that stated, “Over time, your body may become tolerant of your
current dose. You may require a dose adjustment to get the right
amount of pain relief. This is not addiction.” Upon information and
belief, based on Actavis’ acquisition of its predecessor’s marketing
materials along with the rights to Kadian, Actavis continued to use
these materials in 2009 and beyond.

b. Purdue, which is owned and controlled by the Sacklers, and Cephalon
sponsored APF’s Treatment Options: A Guide for People Living with
Pain (2007), which claims that some patients “need” a larger dose of
an opioid, regardless of the dose currently prescribed. The guide

57

NW LS°60 - BLOZ ‘80 Jeqgo}Ng ~ SINOT "IS Jo AUD - palit Alpeduosoa|y
stated that opioids have “no ceiling dose” and are therefore the most
appropriate treatment for severe pain.*°

c. Endo sponsored a website, painknowledge.com, which claimed in
2009 that opioid dosages may be increased until “you are on the right
dose of medication for your pain.” The website was still accessible
online after May 21, 2011.

d. Endo distributed a pamphlet edited by a KOL entitled Understanding
Your Pain: Taking Oral Opioid Analgesics, which was still available
after May 21, 2011 on Endo’s website. In Q&A format, it asked “IfI
take the opioid now, will it work later when I really need it?” The
response is, “The dose can be increased... You won’t ‘run out’ of pain
relief.”

e. Janssen sponsored a patient education guide entitled Finding Relief:
Pain Management for Older Adults (2009), which was distributed by
its sales force. This guide listed dosage limitations as “disadvantages”
of other pain medicines but omitted any discussion of risks of
increased opioid dosages.

f. Through March 2015, Purdue’s Jn the Face of Pain website promoted
the notion that if a patient’s doctor does not prescribe what, in the
patient’s view, is a sufficient dosage of opioids, he or she should find
another doctor who will.

g. Purdue, which is owned and controlled by the Sacklers, sponsored
APF’s A Policymaker’s Guide to Understanding Pain & Its
Management, which taught that dosage escalations are “sometimes
necessary,” even unlimited ones, but did not disclose the risks from
high opioid dosages. This publication is still available online.

h. Purdue, which is owned and controlled by the Sacklers, sponsored a
CME entitled Overview of Management Options that is still available

 

40 The Manufacturer Defendants frequently contrasted the lack of a ceiling dosage
for opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal
anti-inflammatories (or NSAIDs). The Manufacturer Defendants deceptively describe the
risks from NSAIDs while failing to disclose the risks from opioids. (See, e.g., Case
Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing
massive gastrointestinal bleeds from long-term use of NSAIDs and recommending
opioids); Finding Relief: Pain Management for Older Adults (Janssen) (NSAIDs caused
kidney or liver damage and increased risk of heart attack and stroke, versus opioids, which
cause temporary “upset stomach or sleepiness” and constipation).)

58

IW L960 - BLOZ ‘BO J8q0}99 - SNOT IS JO AUD - pojigs ABoiuosoe|y
for CME credit. The CME was edited by a KOL and taught that
NSAIDs and other drugs, but not opioids, are unsafe at high dosages.

i. Purdue, which is owned and controlled by the Sacklers, presented a
2015 paper at the College on the Problems of Drug Dependence
challenging the correlation between opioid dosage and overdose.

j. Since at least May 21, 2011, Purdue’s detailers have told healthcare
providers in Missouri, including in Pike County, that they should
increase the dose of OxyContin, rather than the frequency of use, to
address early failure.

152. Through aseries of internal strategy presentations and other communications
with its sales force and prescriber-accomplices, Purdue, which is owned and controlled by
the Sacklers, aimed to “drive” patients toward higher doses of opioids for longer periods
by dramatically increasing the supply. Purdue also sought to increase consumer demand

for opioids, namely by offering discounts to patients on their first prescriptions. These

aoe te freien a length of fy with:

 

: SL ee ie) Me Ne) e SD (MA Ci forecast :

Purdue internal st Stretey presentation from 2012

discounts ultimately proved to be one of Purdue’s most powerful tactics to keep patients
on opioids longer, as Purdue’s return on investment from these discounts was a staggering
4.28—i.e., every $1,000,000 Purdue gave away in first-time patient discounts came back
to Purdue as $4,280,000 in revenue.

153. These claims conflict with the scientific evidence, as confirmed by widely
accepted opioid treatment guidelines. These guidelines explain that the “[b]enefits of high-
dose opioids for chronic pain are not established” and the “risks for serious harms related
to opioid therapy increase at higher opioid dosage.” More specifically, these guidelines
explain that “there is now an established body of scientific evidence showing that overdose
risk is increased at higher opioid dosages.” Opioid treatment guidelines also provide that

“there is an increased risk for opioid use disorder, respiratory depression, and death at

59

NW L9:60 - BLOZ ‘80 4Aq0}90 - SINT ‘Ig JO AID - pall Ajjeotucjoe|y
higher dosages” because “the available data do suggest a relationship between increasing
opioid dose and risk of certain adverse events.” Specifically, the clinical research
“appear[s] to credibly suggest a positive association between high-dose opioid use and the
risk of overdose and/or overdose mortality.” In fact, a recent study found that 92% of
persons who died from an opioid-related overdose were initially prescribed opioids for
chronic pain. In light of this evidence, prescribing clinicians are now advised to “avoid
increasing dosages” above 90 morphine milligram equivalents (“MMEs”) each day.

154. Finally, the Manufacturer Defendants’ deceptive marketing of the so-called
abuse-deterrent properties of some of their opioids has created false impressions that these
opioids can prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000
primary care physicians, nearly half reported that they believed abuse-deterrent
formulations are inherently less addictive.

155. These abuse deterrent formulations (“AD opioids”) are harder (but not
impossible) to crush, chew, or grind; become gelatinous when combined with a liquid,
making them harder to inject; or contain a counteragent such as naloxone that is activated
if the tablets are tampered. Though at all times relevant to this action the Manufacturer
Defendants falsely claimed that AD opioids “cannot be crushed,” these claims were
conclusively debunked by a study, finding that AD opioids are, in fact, “not impossible” to
abuse. They can be defeated—often quickly and easily—by those determined to do so.
Moreover, they do not stop oral intake, the most common avenue for opioid misuse and
abuse, and do not reduce the rate of misuse and abuse by patients who become addicted
after using opioids long-term as prescribed or who escalate their use by taking more pills
or higher doses.

156. Because of these significant limitations on AD opioids and because of the
heightened risk for misconceptions and for the false belief that AD opioids can be
prescribed safely, regulators have admonished the Manufacturer Defendants that any

communications from the sponsor companies regarding AD properties must be truthful and

60

NW LS°60 - BLOZ QO Jegoyog - SINC} Ys JO Alig ~ pally Ayesu0oa|y
not misleading (based on a product’s labeling), and supported by sound science taking into
consideration the totality of the data for the particular drug. Claims for AD opioid products
that are false, misleading, and/or insufficiently proven do not serve the public health.*!

157. Despite this admonition, the Manufacturer Defendants have made and
continue to make misleading claims about the extent to which their AD opioids can prevent
or reduce abuse and addiction.

158. For example, Endo has marketed Opana ER as tamper- or crush-resistant and
less prone to misuse and abuse since at least May 21, 2011 even though: (1) Endo’s petition
to approve Opana ER as abuse-deterrent was rejected in 2012; (2) regulators found in 2013
that there was no evidence that Opana ER “would provide a reduction in oral, intranasal or
intravenous abuse”; and (3) Endo’s own studies, which it failed to disclose, showed that
Opana ER could still be ground and chewed. Endo’s advertisements for the 2012
reformulation of Opana ER falsely claimed that Opana ER could not be crushed, creating
the impression that the drug was more difficult to abuse. On information and belief,
detailers for Endo continue to reiterate these false statements to prescribers and patients
across the country, including prescribers and patients in Missouri and Pike County
communities.

159. Inthe 2016 settlement with the NY AG, Endo agreed not to make statements
in New York that Opana ER was “designed to be, or is crush resistant.” The NY AG found
those statements false and misleading because there was no difference in the ability to
extract the narcotic from Opana ER. The NY AG also found that Endo failed to disclose
its own knowledge of the crushability of redesigned Opana ER in its marketing to
formulary committees and pharmacy benefit managers.

160. Because Opana ER could be “readily prepared for injection” and was linked

to outbreaks of HIV and a serious blood disease, in 2017, regulators requested that Endo

 

4 Tbid.

61

a

NW LS:60 - BLOZ ‘80 J9g0}0Q ~ SINOT IS JO ANID - pels Alpeauo.oa|
withdraw Opana ER from the market.

161. Likewise, Purdue, which is owned and controlled by the Sacklers, has
engaged and continues to engage in deceptive marketing of its AD opioids—ie.,
reformulated Oxycontin and Hysingla—since at least May 21, 2011. Before April 2013,
Purdue did not market its opioids based on their abuse deterrent properties. However,
Missouri prescribers report that detailers from Purdue have regularly used the so-called
abuse deterrent properties of Purdue’s opioid products as a primary selling point to
differentiate those products from their competitors. Specifically, these detailers: (1) claim
that Purdue’s AD opioids prevent tampering and cannot be crushed or snorted; (2) claim
that Purdue’s AD opioids prevent or reduce opioid misuse, abuse, and diversion, are less
likely to yield a euphoric high, and are disfavored by opioid abusers; (3) Purdue’s AD
opioids are “safer” than other opioids; and (4) fail to disclose that Purdue’s AD opioids do
not impact oral abuse or misuse and that its abuse deterrent properties can be defeated.

162. These statements and omissions by Purdue, which is owned and controlled
by the Sacklers, are false and misleading and conflict with or are inconsistent with the label
for Purdue’s AD opioids—which indicates that abusers do seek them because of their high
likability when snorted, that their abuse deterrent properties can be defeated, and that they
can be abused orally notwithstanding their abuse deterrent properties and which does not
indicate that AD opioids prevent or reduce abuse, misuse, or diversion.

163. To the contrary, testimony in litigation against Purdue, which is owned and
controlled by the Sacklers, and other evidence indicates that Purdue knew and should have
known that “reformulated OxyContin is not better at tamper resistance than the original
OxyContin” and is still regularly tampered with and abused. Websites and message boards
used by drug abusers, such as bluelight.org and Reddit, also report a variety of ways to
tamper with OxyContin and Hysingla, including through grinding, microwaving then
freezing, or drinking soda or fruit juice in which the tablet has been dissolved. Even

Purdue’s own website describes a study it conducted that found continued abuse of

62

INV 1S:60 - LOZ ‘80 4990190 - SINC} IS JO AUD - pally Ajpeoiuonoe|y
OxyContin with so-called abuse deterrent properties. Finally, there are no reliable studies
indicating that Purdue’s AD opioids are safer than any other opioid products.

164. A 2015 study also shows that many opioid addicts are abusing Purdue’s AD
opioids through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-
third of the patients in the study defeated the abuse deterrent mechanism and were able to
continue inhaling or injecting the drug. And to the extent that the abuse of Purdue’s AD
opioids was reduced, those addicts simply shifted to other drugs such as heroin.*? Despite
this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in
2016 that the evidence does not show that Purdue’s AD opioids are being abused in large
numbers.

165. Similarly, widely accepted clinical guidelines for opioid therapy state that
“Injo studies” support the notion that “abuse-deterrent technologies [are] a risk mitigation
strategy for deterring or preventing abuse,” noting that the technologies “do not prevent
opioid abuse through oral intake, the most common route of opioid abuse, and can still be
abused by nonoral routes.” Regulatory agencies have further reported that their staff could
not find “any evidence showing the updated opioids [ADFs] actually reduce rates of
addiction, overdoses, or death.”

166. These false and misleading claims about the abuse deterrent properties of
their opioids are especially troubling. First, the Manufacturer Defendants are using these
claims in a spurious attempt to rehabilitate their image as responsible opioid manufacturers.
Indeed, Purdue, which is owned and controlled by the Sacklers, has conveyed that its sale

of AD opioids is “atonement” for its earlier sins even though its true motive was to preserve

 

“2 Cicero, Theodore J., and Matthew S. Ellis, Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin,
72.5 JAMA Psychiatry, 424-30 (2015).

‘3 Perrone, Drugmakers push profitable, but unproven, opioid solution (Dec. 15,
2016), https://publicintegrity.org/state-politics/drugmakers-push-profitable-but-unproven-
opioid-solution/.

63

NW LS°60 - BLOZ ‘80 Jeqo}OQ - SIND} Is Jo AUD ~ pals Ayjeoiucoe|y
the profits it would have lost when its patent for OxyContin expired. Purdue introduced
its first AD opioid days before that patent would have expired and petitioned regulators to
withdraw its non-AD opioid as unsafe and; thereby, preventing generic competition.
Second, these claims are falsely targeting doctors’ concerns about the toll caused by the
explosion in opioid prescriptions and use and encouraging doctors to prescribe AD opioids
under the mistaken belief that these opioids are safer, even though they are not. Finally,
these claims are causing doctors to prescribe more AD opioids—which are far more
expensive than other opioid products even though they provide little or no additional
benefit.

167. These numerous, longstanding misrepresentations of the risks of long-term
opioid use spread by the Manufacturer Defendants successfully convinced healthcare
providers and patients to discount those risks.

7. The Manufacturer Defendants Grossly Overstated the Benefits of
Chronic Opioid Therapy

168. To convince doctors and patients that opioids should be used to treat chronic
pain, the Manufacturer Defendants also had to persuade them that there was a significant
upside to long-term opioid use. However, widely accepted clinical guidelines for opioid
therapy now make it clear that there is “insufficient evidence to determine the long-term
benefits of opioid therapy for chronic pain.” (Emphasis added.) In fact, these guidelines
found that “[n]o evidence shows a long-term benefit of opioids in pain and function versus
no opioids for chronic pain with outcomes examined at least 1 year later (with most
placebo-controlled randomized trials < 6 weeks in duration)” and that other treatments
were more or equally beneficial and less harmful than long-term opioid use.

169. Likewise, regulators recognize the lack of evidence to support long-term
opioid use. In 2013, for instance, one regulator stated it was “not aware of adequate and
well-controlled studies of opioids use longer than 12 weeks.” Despite this, the

Manufacturer Defendants falsely and misleadingly touted the benefits of long-term opioid

64

WW LS:60 - BLOZ ‘80 JOqo}OO - SINOT IS JO AUD ~ pall4 Aypesuonoaly
use and falsely and misleadingly suggested that these benefits were supported by scientific

evidence. On information and belief, not only have the Manufacturer Defendants failed to

correct these false and misleading claims, they continue to make them today in Missouri

and in Pike County.

170. For example, the Manufacturer Defendants falsely claimed that long-term

opioid use improved patients’ function and quality of life. Some illustrative examples of

these deceptive claims that were made by, are continuing to be made by, and/or have not

been corrected by the Manufacturer Defendants after May 21, 2011 are described below:

a.

Actavis distributed an advertisement that claimed that the use of Kadian
to treat chronic pain would allow patients to return to work, relieve “stress
on your body and your mental health,” and help patients enjoy their lives.

Endo distributed advertisements that claimed that the use of Opana ER
for chronic pain would allow patients to perform demanding tasks like
construction work or work as a chef and portrayed seemingly healthy,
unimpaired subjects.

Janssen sponsored and edited a patient education guide entitled Finding
Relief: Pain Management for Older Adults (2009)—which states as “a
fact” that “opioids may make it easier for people to live normally.” The
guide lists expected functional improvements from opioid use, including
sleeping through the night, returning to work, recreation, sex, walking,
and climbing stairs and states that “[u]sed properly, opioid medications
can make it possible for people with chronic pain to ‘return to normal.’”

Purdue, which is owned and controlled by the Sacklers, ran a series of
advertisements for OxyContin in 2012 in medical journals entitled “Pain
vignettes,” which were case studies featuring patients with pain
conditions persisting over several months and recommending OxyContin
for them. The ads implied that OxyContin improves patients’ function.

Responsible Opioid Prescribing (2007), sponsored and distributed by
Endo, Cephalon and Purdue, taught that relief of pain by opioids, by
itself, improved patients’ function.

Purdue, which is owned and controlled by the Sacklers, and Cephalon
sponsored APF’s Treatment Options: A Guide for People Living with

65

NY LS:60 - BLOZ ‘80 18qO}99 - SINOT IS JO AND - pally Aleouojoe|y
k.

Pain (2007), which counseled patients that opioids “give [pain patients]
a quality of life we deserve.”

Endo’s NIPC website painknowledge.com claimed in 2009 that with
opioids, “your level of function should improve; you may find you are
now able to participate in activities of daily living, such as work and
hobbies, that you were not able to enjoy when your pain was worse.”
Elsewhere, the website touted improved quality of life (as well as
“improved function”) as benefits of opioid therapy. The grant request
that Endo approved for this project specifically indicated NIPC’s intent
to make misleading claims about function, and Endo closely tracked visits
to the site.

Endo was the sole sponsor, through NIPC, of a series of non-credit
educational programs titled Persistent Pain in the Older Patient, which
claimed that chronic opioid therapy has been “shown to reduce pain and
improve depressive symptoms and cognitive functioning.” The CME
was disseminated via webcast.

Janssen sponsored, funded, and edited a website, Let’s Talk Pain, in 2009,
which featured an interview edited by Janssen claiming that opioids
allowed a patient to “continue to function.”

Purdue, which is owned and controlled by the Sacklers, sponsored the
development and distribution of APF’s A Policymaker’s Guide to
Understanding Pain & Its Management, which claimed that “multiple
clinical studies” have shown that opioids are effective in improving daily
function, psychological health, and health-related quality of life for
chronic pain patients.”

In a 2015 video on Forbes.com discussing the introduction of Hysingla
ER, Purdue’s Vice President of Health Policy, J. David Haddox, talked
about the importance of opioids, including Purdue’s opioids, to chronic
pain patients’ “quality of life,” and complained that government statistics
do not take into account that patients could be driven to suicide without
pain relief.

Since at least May 21, 2011, Purdue’s, Endo’s, Teva’s and Janssen’s sales
representatives have conveyed and continue to convey to prescribers in
Missouri, including in Pike County, the message that opioids will
improve patient function.

66

NW 19:60 - BLOZ ‘80 J8q0}90 - SINC IS JO ANID - pally Apeoiuo.oe|y
171. These claims find no support in the scientific literature. Regulators and
industry stakeholders have made this clear for years. Most recently, widely accepted
clinical guidelines for opioid therapy concluded that “there is no good evidence that opioids
improve pain or function with long-term use, and...complete relief of pain is unlikely.” As
illustrated below, this conclusion is reinforced throughout these guidelines:

e “No evidence shows a long-term benefit of opioids in pain and function
versus no opioids for chronic pain with outcomes examined at least I year
later...”

e “Although opioids can reduce pain during short-term use, the clinical
evidence review found insufficient evidence to determine whether pain relief
is sustained and whether function or quality of life improves with long-term
opioid therapy.”

e “/E]vidence is limited or insufficient for improved pain or function with
long-term use of opioids for several chronic pain conditions for which
opioids are commonly prescribed, such as low back pain, headache, and
fibromyalgia.”

172. Industry guidelines for opioid therapy also note that the risks of addiction
and death “can cause distress and inability to fulfill major role obligations.” As a matter
of common sense (and medical evidence), drugs that can kill patients or commit them to a
life of addiction or recovery do not improve their function and quality of life.

173. Consistent with these guidelines, regulators have also repudiated Defendants’
claim that opioids improved function and quality of life. In 2010, for instance, regulators
warned Actavis, in response to its advertising described above, that “[w]e are not aware of
substantial evidence or substantial clinical experience demonstrating that the magnitude of
the effect of the drug [Kadian] has in alleviating pain, taken together with any drug-related
side effects patients may experience...results in any overall positive impact on a patient’s
work, physical and mental functioning, daily activities, or enjoyment of life.” And in 2008,
regulators sent a warning letter to an opioid manufacturer, making it clear “that [the claim

that] patients who are treated with the drug experience an improvement in their overall

67

NY LS:60 - BLOZ ‘80 J8q0199 ~ SNOT ‘IS JO ANID - pally Apeouonse|y
function, social function, and ability to perform daily activities...has not been demonstrated
by substantial evidence or substantial clinical experience.”

174. The Manufacturer Defendants also falsely and misleadingly emphasized or
exaggerated the risks of competing products like NSAIDs, so that doctors and patients
would look to opioids first for the long-term treatment of chronic pain. For example, the
Manufacturer Defendants, before and after May 21, 2011, have overstated the number of
deaths from NSAIDS and have prominently featured the risks of NSAIDS, while
minimizing or failing to mention the serious risks of opioids. Once again, these
misrepresentations by the Manufacturer Defendants contravene widely accepted clinical
guidelines for opioid therapy as well as pronouncements by and guidance from regulators.
Indeed, in 2013, the labels for ER/LA opioids were changed to state that opioids should
only be used as a last resort “in patients for which alternative treatment options” like non-
opioid drugs “are inadequate.” An identical change was made to the labels of IR opioids
in 2016. And widely accepted clinical guidelines for opioid therapy expressly state that
NSAIDs—not opioids—should be the first-line treatment for chronic pain, particularly
arthritis and lower back pain.

8. The Manufacturer Defendants Engaged in Other Unlawful and
Unfair Misconduct

175. Since at least 2010, Purdue’s sales representatives have pressed doctors to
prescribe its opioids in order to be rewarded with talks paid by Purdue, which is owned and
controlled by the Sacklers.

176. Although regulators have repeatedly informed Purdue, which is owned and
controlled by the Sacklers, about its legal “obligation to design and operate a system to
disclose...suspicious orders of controlled substances” and to inform the regulators “of
suspicious orders when discovered,” Purdue also unlawfully and unfairly failed to report
or address illicit and unlawful prescribing of its drugs after 2010, despite knowing about it

for years.

68

INY 19:60 - BLOZ ‘80 Jeqgo}IO ~ SINO> '}g Jo ALO - pall4 Aljeauos9e}5
177. For over a decade, Purdue, which is owned and controlled by the Sacklers,
has been able to track the distribution and prescribing of its opioids down to the retail and
prescriber levels. Through its extensive network of sales representatives, Purdue had and
continues to have knowledge of the prescribing practices of thousands of doctors in
Missouri and could identify Missouri doctors who displayed red flags. Using this
information, Purdue has maintained a database since 2002 of doctors suspected of
inappropriately prescribing its drugs. Rather than report these clinicians to state medical
boards or law enforcement authorities (as Purdue is legally obligated to do) or cease
marketing to them, Purdue used the list to demonstrate the high rate of diversion of
OxyContin—the same OxyContin that Purdue had promoted as less addictive—in order to
persuade regulators to bar the manufacture and sale of generic copies of the drug because
the drug was too likely to be abused.

178. In an interview with the Los Angeles Times, Purdue’s senior compliance
officer acknowledged that in five years of investigating suspicious pharmacies, Purdue
failed to take action—even where Purdue employees personally witnessed the diversion of
its drugs. The same was true of prescribers; despite Purdue’s knowledge of illegal
prescribing, Purdue did not report until after law enforcement shut down clinics that
overprescribed OxyContin tablets and that Purdue’s district manager described internally
as “an organized drug ring.” In doing so, Purdue protected its own profits, and that of its
owners, the Sacklers, at the expense of public health and safety.

179. This misconduct by Purdue is ongoing. In 2016, the NY AG found that,
between January 1, 2008 and March 7, 2015, Purdue’s sales representatives, at various
times, failed to timely report suspicious prescribing and continued to detail those
prescribers even after they were placed on a “no-call” list.

180. As Dr. Mitchell Katz, director of the Los Angeles County Department of
Health Services, said in a Los Angeles Times article, “[a]ny drug company that has

information about physicians potentially engaged in illegal prescribing or prescribing that

69

NW L$:60 - BLOT ‘BO JeqoO}9Q - SIN "IS JO ANID - Pally AjeoiuoNoe|y
is endangering people’s lives has a responsibility to report it.” The NY AG’s settlement
with Purdue, which is owned and controlled by the Sacklers, specifically cited the company
for failing to adequately address suspicious prescribing. Yet, on information and belief,
Purdue continues to profit from the prescriptions of such prescribers in Missouri, including
in Pike County.

181. Defendant Endo has been cited for its failure to set up an effective system for
identifying and reporting suspicious prescribing. In its settlement agreement with Endo,
the NY AG found that Endo failed to require sales representatives to report signs of abuse,
diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing
prescribers who were subsequently arrested or convicted for illegal prescribing; and failed
to prevent sales representatives from visiting prescribers whose suspicious conduct had
caused them to be placed on a no-call list. The NY AG also found that, in certain cases
where Endo’s sales representatives detailed prescribers who were convicted of illegal
prescribing of opioids after May 21, 2011, those representatives could have recognized
potential signs of diversion and reported those prescribers but failed to do so.

F. Although the Manufacturer Defendants Knew That Their Marketing of

Opioids Was False and Misleading, They Fraudulently Concealed Their
Misconduct

182. The Manufacturer Defendants, both individually and collectively, made,
promoted, and profited from their misrepresentations about the risks and benefits of opioids
for chronic pain even though they knew that their misrepresentations were false and
misleading. The history of opioids, as well as research and clinical experience over the last
20 years, established that opioids were highly addictive and responsible for a long list of
very serious adverse outcomes. Regulators warned the Manufacturer Defendants of this,
and Purdue, which is owned and controlled by the Sacklers, entered into settlements in the
hundreds of millions of dollars to address similar misconduct that occurred before 2008.

The Manufacturer Defendants had access to scientific studies, detailed prescription data,

70

NY LS°60 ~ BLOZ ‘80 49qO}90 ~ SINET 3S JO AUD ~ pals Ajfesiuojoe|y
and reports of adverse events, including reports of addiction, hospitalization, and deaths—
all of which made clear the harms from long-term opioid use and that patients are suffering
from addiction, overdoses, and death in alarming numbers. More recently, regulators have
issued pronouncements based on the medical evidence that conclusively expose the known
falsity of the Manufacturer Defendants’ misrepresentations, and Endo and Purdue have
recently entered agreements prohibiting them from making some of the same
misrepresentations described in this Petition in New York.

183. Moreover, at all times relevant to this Petition, the Manufacturer Defendants
fraudulently concealed their deceptive marketing and unlawful, unfair, and fraudulent
conduct. For example, the Manufacturer Defendants disguised their own role in the
deceptive marketing of chronic opioid therapy by funding and working through third
parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid
behind the assumed credibility of these individuals and organizations and relied on them
to vouch for the accuracy and integrity of the Manufacturer Defendants’ false and
misleading statements about the risks and benefits of long-term opioid use for chronic pain.

184. The Manufacturer Defendants also never disclosed their role in shaping,
editing, and approving the content of information and materials disseminated by these third
parties. The Manufacturer Defendants exerted considerable influence on these promotional
and “educational” materials in emails, correspondence, and meetings with KOLs, Front
Groups, and public relations companies that were not, and have not yet become, public.
For example, painknowledge.org, which is run by the NIPC, did not disclose Endo’s
involvement. Other Manufacturer Defendants, such as Janssen, ran similar websites that
masked their own direct role.

185. Finally, the Manufacturer Defendants manipulated their promotional
materials and the scientific literature to make it appear that these items were accurate,
truthful, and supported by objective evidence when they were not. The Manufacturer

Defendants distorted the meaning or import of studies they cited and offered them as

71

INV 19:60 - BLOZ ‘80 JEqOIDO - SINC7 IS Jo AIO - pally AljeotuosOE|y
evidence for propositions the studies did not support. The lack of support for the
Manufacturer Defendants’ deceptive messages was not apparent to medical professionals
who relied upon them in making treatment decisions, nor could it have been detected by
Plaintiff.

186. Thus, the Manufacturer Defendants successfully concealed from the medical
community, patients, and health care payors facts sufficient to arouse suspicion of the
claims that Plaintiff now asserts. Plaintiff did not know of the existence or scope of the
Manufacturer Defendants’ industry-wide fraud and could not have acquired such
knowledge earlier through the exercise of reasonable diligence.

187. As detailed in the allegations below, the Sacklers were intimately aware of
the potential liabilities against the Purdue entities because the Sacklers controlled the
companies. The Sacklers personally participated in the misconduct or at least acquiesced
to the misconduct by way of their knowledge of the wrongful acts combined with their
failure to act. The Sacklers also performed multiple fraudulent transfers of billions of
dollars to enrich themselves while leaving the Purdue entities hopelessly undercapitalized
if ever forced to pay for the injuries they had caused.

G. By Knowingly Causing an Explosion in Opioid Prescribing, Use, Misuse,

Abuse, and Addiction Through Their Deceptive Marketing Schemes and

Unlawful and Unfair Business Practices, Each Manufacturer Defendant

Has Created or Assisted in the Creation of a Public Nuisance in Pike

County

1. The Manufacturer Defendants’ Deceptive Marketing Scheme Has
Caused and Continues to Cause a Huge Increase in Opioid
Prescriptions and Use in Pike County

188. The Manufacturer Defendants’ misrepresentations deceived and continue to
deceive doctors and patients in Pike County about the risks and benefits of long-term opioid

use. Studies also reveal that some doctors and many patients are not aware of or do not

72

NW £9°60 - BLO% ‘80 Jego}2Q ~ SINE] “Is Jo AUD - pels Aljequonse|y
understand these risks and benefits. Indeed, patients often report that they were not warned
they might become addicted to opioids prescribed to them. As reported in January 2016, a
2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told opioids
were potentially addictive. Indeed, Missouri residents in treatment for opioid addiction,
including citizens of Pike County, were never told that they might become addicted to
opioids when they started taking them, were told that they could easily stop using opioids,
or were told that the opioids they were prescribed were less addictive than other opioids.

189. The Manufacturer Defendants knew and should have known that their
misrepresentations about the risks and benefits of long-term opioid use were false and
misleading when they made them.

190. The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices caused and continue to cause doctors and other
clinicians in Pike County to prescribe opioids for the treatment of long-term chronic pain
conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent the
Manufacturer Defendants’ deceptive marketing scheme and their unlawful and unfair
business practices, these clinicians would not have prescribed as many opioids to as many
patients, and there would not have been as many opioids available for misuse and abuse or
as much demand for those opioids.

191. The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices also caused and continue to cause patients in
Missouri, including patients in Pike County, to purchase and use opioids for their chronic
pain believing they are safe and effective. Absent Defendants’ deceptive marketing
scheme, fewer patients would be using opioids long-term to treat chronic pain, and those
patients using opioids would be using less of them. The Manufacturer Defendants’
deceptive marketing and their unlawful and unfair business practices have caused and
continue to cause the prescribing and use of opioids to explode in Pike County.

192. The Manufacturer Defendants’ deceptive marketing of the abuse-deterrent

73

ais

NW LS:60 - BLOZ ‘80 J8qg0}09 - SINOF IS JO AUD - pally Alfediue.yo
properties of their opioids during the past few years has been particularly effective,
including in Pike County. For example, one survey reports that pain specialists were more
likely to recognize that OxyContin had abuse deterrent properties and to prescribe
OxyContin specifically because of those properties. Further, prescribers who knew of
OxyContin’s abuse deterrent properties were using more of it than those who did not know
it was an AD opioid. Although sales of AD opioids still represent only a small fraction of
opioids sold (less than 5% of all opioids sold in 2015), they represent a disproportionate
share of opioid sales revenue ($2.4 billion or approximately 25% in opioid sales revenue
in 2015).

193. The dramatic increase in opioid prescriptions and use corresponds with the
dramatic increase in the Manufacturer Defendants’ spending on their deceptive marketing
scheme. The Manufacturer Defendants’ spending on opioid marketing totaled
approximately $91 million in 2000. By 2011, that spending had tripled to $288 million.

2. By Causing an Explosion in Opioid Prescriptions and Use, the
Manufacturer Defendants Have Created or Assisted in the
Creation of a Public Nuisance in Pike County

194. The escalating number of opioid prescriptions written by healthcare
providers who were deceived by the Manufacturer Defendants’ deceptive marketing
scheme is the cause of a correspondingly dramatic increase in opioid addiction, overdose,
and death throughout the United States and Missouri communities, including in Pike
County.

195. Representing the regulators in hearings before the Senate Caucus on
International Narcotics Control in May 2014, Dr. Nora Volkow explained that “aggressive
marketing by pharmaceutical companies” is “likely to have contributed to the severity of
the current prescription drug abuse problem.”

196. In August 2016, the Surgeon General published an open letter to be sent to

physicians nationwide, enlisting their help in combating this “urgent health crisis” and

74

INW LS:60 - BLOZ ‘80 Jeqo}9Q - SINO7 ‘IS JO AUD - pels Alpesiuooe|y
linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain,
and the “devastating” results that followed, had “coincided with heavy marketing to
doctors...[m]any of [whom] were even taught—incorrectly—that opioids are not addictive
when prescribed for legitimate pain.”

197. Scientific evidence demonstrates a strong correlation between opioid
prescriptions and opioid abuse. In a 2016 report, one regulator explained that “[o]pioid
pain reliever prescribing has quadrupled since 1999 and has increased in parallel with
[opioid] overdoses.” Patients receiving prescription opioids for chronic pain account for
the majority of overdoses. For these reasons, regulators have concluded that efforts to rein
in the prescribing of opioids for chronic pain are critical “to reverse the epidemic of opioid
drug overdose deaths and prevent opioid-related morbidity.”

198. Contrary to the Manufacturer Defendants’ misrepresentations, most opioid
addiction begins with legitimately prescribed opioids. In 2011, 71% of people who abused
prescription opioids got them through friends or relatives, not from pill mills, drug dealers
or the internet. Numerous doctors and substance abuse counselors note that many of their
patients who misuse or abuse opioids started with legitimate prescriptions, confirming the
important role that doctors’ prescribing habits have played in the opioid epidemic. As
regulators observed in 2016, the opioid epidemic is getting worse, not better.

199. The overprescribing of opioids for chronic pain caused by the Manufacturer
Defendants’ deceptive marketing scheme has also resulted in a dramatic rise in the number
of infants in Missouri who are born addicted to opioids due to prenatal exposure and suffer
from neonatal abstinence syndrome. From 2006 to 2016, there was a 538% increase in
reported cases of NAS in Missouri alone. These infants face painful withdrawal and may

suffer long-term neurologic and cognitive impacts.

75

NY +S:60 - BLOZ 80 4@GO}IO - SINCT "Is JO ANID - Pal! =| Alpediuosoe|y
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 137 of 184 PagelD #: 161

Number of Infants Born with NAS and Percent
Increase from 2006

MISSOURI INFANTS BORN WITH NAS AND CUMULATIVE PERCENT CHANGE, 2006-2016
709
+495 Cases
- 538% Increase 9
bod

600%
7 5007
Z 500%
oe
i 7
500 a
_— 4008
403 es
we 200%
200 — af
[oi
~ 200%
200
a
100 | 100%
_
0 = o%
2006 2007 2008 2009 oat 212 2013 2014 2015 2016"
C ercant Change
Source: Kosptal ndestyy ts et £2, WAS Aicths i DCS-D0S Ker oted with ICE-8 CM eae 7795,

2010 2

MEENA Births

hte, (MAS births 7 201d weshed nth FE-10 CH Eades A

 

200. The Manufacturer Defendants’ creation, through false and misleading
advertising and other unlawful and unfair conduct, of a virtually limitless opioid market
has significantly harmed communities across the nation, including Pike County and its
citizens. The Manufacturer Defendants’ success in extending the market for opioids to
new patients and chronic pain conditions has created an abundance of drugs available for
non-medical and criminal use and fueled a new wave of addiction and injury. It has been
estimated that 60% of the opioids that are abused come, directly or indirectly, through
doctors’ prescriptions.

201. The rise in opioid addiction caused by the Manufacturer Defendants’
deceptive marketing scheme has also resulted in an explosion in heroin use. Almost 80%
of those who used heroin in the past year previously abused prescription opioids.

202. Many patients who become addicted to opioids will lose their jobs. Some
will lose their homes and their families. Some will get treatment and fewer will
successfully complete it; many of those patients will relapse, returning to opioids or some
other drug. Of those who continue to take opioids, some will overdose—some fatally,
some not. Others will die prematurely from related causes—falling or getting into traffic
accidents due to opioid-induced somnolence; dying in their sleep from opioid-induced

respiratory depression; suffering assaults while engaging in illicit drug transactions; or

76

INV 15:60 - BLOZ ‘80 J8q0}00 - SINO7 “IS JO AyD - pall4 Aljediuosj99/3
dying from opioid-induced heart or neurological disease.

203. Absent each Manufacturer Defendants’ deceptive marketing scheme and
their unlawful and unfair business practices, the public health crisis caused by opioid
misuse, abuse, and addiction in Pike County, would have been averted or much less severe.

204. These harms in Pike County, caused by the Manufacturer Defendants’
deceptive marketing schemes and unlawful and unfair business practices are a public
nuisance because they are an offense against the public order and economy and violates
the public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons.

3. The Manufacturer Defendants Knew and Should Have Known
That Their Deceptive Marketing Schemes Would Create or Assist
in the Creation of This Public Nuisance in Pike County

205. The Manufacturer Defendants knew and should have known about these
harms that their deceptive marketing and unlawful and unfair business practices have
caused and continue to cause in Pike County. The Manufacturer Defendants closely
monitored their sales and the habits of prescribing doctors. Their sales representatives,
who visited doctors and attended CMEs, knew which doctors were receiving their
messages and how they were responding. The Manufacturer Defendants also had access
to and watched carefully government and other data that tracked the explosive rise in opioid
use, addiction, injury, and death. They knew—and, indeed, intended—that their
misrepresentations would persuade healthcare providers in Pike County to prescribe, and
patients in Pike County to use, their opioids for the long-term treatment of chronic pain.

4, The Manufacturer Defendants’ Conduct and Role in Creating or
Assisting in the Creation of the Public Nuisance Is Not Excused
by the Actions of any Third Parties

206. The Manufacturer Defendants’ actions are not permitted nor excused by the

77

IY LS°60 - 6LOZ ‘gO JeqoI90 - SINO7 IS JO AN - pally Ayeoiuooe|y
fact that their drug labels may have allowed or did not exclude the use of opioids for chronic
pain. Regulatory approval of opioids for certain uses did not give the Manufacturer
Defendants license to misrepresent the risks and benefits of opioids. Indeed, the
Manufacturer Defendants’ misrepresentations were directly contrary to pronouncements
by and guidance from regulators based on the medical evidence and their own labels.

207. Likewise, the Manufacturer Defendants’ causal role was not broken by the
involvement of healthcare providers. Defendants’ marketing efforts were ubiquitous and
highly persuasive. Their deceptive messages tainted virtually every source doctors could
rely on for information and prevented them from making informed treatment decisions.
The Manufacturer Defendants were also able to harness and hijack what doctors wanted to
believe—namely, that opioids represented a means of relieving their patients’ suffering and
of practicing medicine more compassionately.

H. The Manufacturer Defendants’ Fraudulent Marketing Has Led To

Record Profits

208. While the use of opioids has taken an enormous toll both on communities
across the nation and on Pike County and its citizens, the Manufacturer Defendants have
realized blockbuster profits. In 2014 alone, opioids generated $11 billion in revenue for
drug companies like the Manufacturer Defendants. Indeed, financial information indicates
that each Manufacturer Defendant experienced a material increase in sales, revenue, and
profits from the false and misleading advertising and other unlawful and unfair conduct
described above.

I. The Sacklers Led Purdue’s Misconduct

209. A corporation’s officers and directors can be jointly and severally liable for
their misconduct. In this case, the Purdue Individual Defendants, or “the Sacklers,” made
the decisions to break the law; they controlled the unfair and deceptive conduct; and they
personally collected many millions of dollars from the deception.

210. The Sacklers knowingly and intentionally sent sales representatives to

78

NW L9°60 - BLOZ ‘80 J8qgo}2Q ~ SINC”) ‘JS JO AID ~ Pall Aljequojoe|y
promote opioids to prescribers in Missouri thousands of times.

211. The Sacklers knew and intended that the sales reps in Missouri would
unfairly and deceptively promote opioid sales that are risky for patients, including by:

e falsely blaming the dangers of opioids on patients instead of the addictive drugs;

e pushing opioids for elderly patients, without properly disclosing the higher
risks;

e pushing opioids for patients who had never taken them before, without
disclosing the higher risks;

e pushing opioids as substitutes for safer medications, with improper comparative
claims;

e falsely assuring doctors and patients that reformulated OxyContin was so safe;

e pushing doctors and patients to use higher doses of opioids without disclosing
the higher risks;

e pushing doctors and patients to use opioids for longer periods of time, without
disclosing the higher risks; and

e pushing opioid prescriptions by doctors that Purdue knew were writing

dangerous prescriptions.

212. The Sacklers knew and intended that the sales representatives would not tell
doctors and patients in Missouri and Pike County about the truth about Purdue’s opioids.
Indeed, they knew and intended these unfair and deceptive tactics achieved their purpose
by concealing the truth.

213. The Sacklers knew and intended that prescribers, pharmacists, and patients
in Missouri would rely on Purdue’s deceptive sales campaign to prescribe, dispense, and
take Purdue opioids. Securing that reliance was the purpose of the sales campaign.

214. The Sacklers knew and intended that staff reporting to them would pay top
prescribers tens of thousands of dollars to encourage other doctors to write dangerous
prescriptions across the State of Missouri as well as in Pike County.

215. The Sacklers knew and intended that staff reporting to them would reinforce

these misleading acts through thousands of additional acts in Pike County including by

79

- SINOF IS JO AYO - pots Aypesiuooa}y

NY S60 - 610% °8O Jeqo}OQ
sending deceptive publications to prescribing clinicians across the country, including
clinicians in Pike County, which publications deceptively promoted opioids at—inter
alia—community healthcare facilities and other institutions.
216. The Sacklers knowingly and intentionally took money from Purdue’s
deceptive business in Missouri.
217. Each individual defendant knowingly and intentionally sought to conceal his
or her misconduct.
1. Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler,
and Theresa Sackler
218. The opioid epidemic can be largely traced back to eight people in a single
family—the Sacklers—who made decisions for their own pecuniary benefit that caused
much of the opioid epidemic. The Sackler family owns Purdue, and has always held a
majority of the seats on its Board. They controlled their own privately held drug company,
and as a result, the Sacklers had the power to decide how their addictive narcotics were
sold. They hired hundreds of workers to carry out their plan, and they fired those who
failed to sell enough drugs. They got more patients on opioids, at higher doses, and for
longer, than ever before. And to reward themselves, they paid themselves billions of
dollars. They should be held accountable now.
2. The Sacklers’ Misconduct Leading To The 2007 Judgment
219. The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and
Theresa Sackler was neither new, nor accidental. Indeed, it was particularly unfair,
deceptive, unreasonable, and unlawful because they already had been given a second
chance. From the 1990s until 2007, they presided over a decade of illegal and immoral
conduct, which led to criminal convictions, a multi-state consent judgment, and
commitments that Purdue would not deceive doctors and patients again. That background

confirms that their subsequent and sustained misconduct was knowing and intentional.

80

NW 15:60 - BLOZ ‘80 J8qO}OQ - SINOT IS JO AUD ~ pals Ayeouojoe|y
220. The Purdue Frederick Company, the Sacklers’ first drug company, was
purchased by them in 1952. In 1990, they created Purdue Pharma Inc. and Purdue Pharma
L.P. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler took seats
on the Board.** For events before July 2012, this Petition uses “the Sacklers” to refer to
them. David Sackler joined the Board in July 2012. From that time forward, “the Sacklers”
includes him as well.

221. The Sacklers insisted that the family control Purdue at all times. From 1990
until today, the family has consistently held the majority of seats on the Board. In 1994,
Jonathan Sackler issued a memorandum to Purdue staff requiring that the Sacklers should
receive “all Quarterly Reports and any other reports directed to the Board.”

222. Purdue launched OxyContin in 1996. It quickly earned the superlative
“honor” of becoming one of the deadliest drugs of all time. This is consistent with what
the renowned scientist who evaluated OxyContin wrote in his original review: “Care
should be taken to limit competitive promotion.” The Sacklers disagreed.

223. The Sacklers were—and have always been—behind Purdue’s decision to
deceive doctors and patients about the risks and benefits of Purdue’s opioids. In 1997,
Richard Sackler, Kathe Sackler, and other Purdue executives determined that doctors had
the beneficial but crucial misconception that OxyContin was weaker than morphine, which
led them to prescribe OxyContin much more often, even as a substitute for Tylenol. The
truth was that OxyContin is more potent than morphine. Richard directed Purdue staff not

to tell doctors the truth, because the truth would reduce OxyContin sales.

 

“4 Purdue Pharma Inc.’s 1991 filings with the Secretary of State of Connecticut
state that it was incorporated in New York on October 2, 1990. Richard, Ilene, Jonathan,
and Kathe Sackler are all listed as directors on the earliest (1991) report. Beverly,
Mortimer, and Theresa all appear on the 1995 report. (See The Office of Secretary of
State Denise W. Merill, https:/(www.concord-
sots.ct.gov/CONCORD/online?sn=PublicInquiry &eid=9740.).

45 The scientist (Curtis Wright) ultimately approved OxyContin for widespread
use. Thereafter, Wright left his government position and started working for Purdue.

81

IW 19°60 - BLOZ ‘80 Jeqo}9Q ~ SINOF “IS JO AYO - pally Aljeduosyoely
224. In 1999, Richard Sackler became the President of Purdue. Jonathan, Kathe,
and Mortimer were Vice Presidents. The company hired hundreds of sales representatives
and taught them all the false claims they would need to sell drugs. Purdue managers tested
the sales representatives on the most important false statements during training at company
headquarters. On the crucial issue of addiction, which would destroy so many lives, Purdue
trained its sales representatives to deceive doctors by insisting that the risk of addiction
was “less than one percent.”4 In February 2001, a federal prosecutor reported 59 deaths
from OxyContin in a single state. Meanwhile, Richard Sackler came up with Purdue’s plan
to blame and stigmatize people who become addicted to opioids. Sackler wrote, “We have
to hammer on the abusers in every way possible. They are the culprits and the problem.
They are reckless criminals.”

225. The Sacklers delighted in their success by landing on the front page of the
New York Times which reported that “OxyContin’s sales have hit $1 billion, more than
even Viagra’s.” The only dark spot? The article reported that “OxyContin has been a
factor in the deaths of at least 120 people, and medical examiners are still counting.”*’

226. When Time magazine published an article about OxyContin deaths, Purdue
employees told Richard Sackler they were worried. Richard responded with his thematic
message to the staff: Time’s coverage of people who lost their lives to OxyContin was not
“balanced,” and the deaths were the fault of “the drug addicts,” instead of Purdue. “We
intend to stay the course and speak out for people in pain—who far outnumber the drug
addicts abusing our product.”

227. Meanwhile, Purdue kept pushing opioids and people kept dying. Soon, the

company was engulfed in a wave of investigations by state attorneys general and

 

46 Barry Meier, Pain Killer (1 ed. 2003) at 99.

47 Barry Meier, Sales of Painkiller Grew Rapidly, But Success Brought a High Cost
(March 5, 2001), https://www.nytimes.com/2001/03/05/business/sales-of-painkiller-grew-
rapidly-but-success-brought-a-high-cost.html.

82

NY L960 ~ BLOZ ‘80 18qgo}9Q - SINC} ‘Ig JO AD - Pally Ajpeotuojoe|y
regulators. In 2003, Richard Sackler left his position as President of Purdue. After a few
more years of investigation, Jonathan, Kathe, and Mortimer Sackler resigned from their
positions as Vice Presidents. But those resignations were superficial. The Sacklers
remained in control of the company and continued to direct Purdue’s deceptive marketing

campaign.

228. By 2006, prosecutors found damning evidence that Purdue intentionally
deceived doctors and patients about its opioids. In May 2007, The Purdue Frederick
Company confessed to a felony and effectively went out of business. However, the
Sacklers continued their opioid business in two other companies: Purdue Pharma Inc. and
Purdue Pharma L.P.

229. The Sacklers voted to admit in an Agreed Statement of Facts that, for more
than six years, supervisors and employees intentionally used to deceive doctors about
OxyContin: “Beginning on or about December 12, 1995, and continuing until on or about
June 30, 2000, certain Purdue supervisors and employees, with the intent to defraud or
mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and
diversion, and less likely to cause tolerance and withdrawal than other pain medications.”**

230. The Sacklers entered into a plea agreement that stated: “Purdue is pleading
guilty as described above because Purdue is in fact guilty.”*? Those intentional violations
of the law happened while Richard Sackler was President; Jonathan, Kathe, and Mortimer
were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene, Beverly, and Theresa

Sackler were all on the Board.

231. The Sacklers also voted for Purdue to enter a Corporate Integrity Agreement

 

48 See, e.g., Attachment B to Plea Agreement in United States v. The Purdue
Frederick Co., Inc., Case No. 1:07-cr-00029-JPJ: Purdue Agreed Statement of Facts,
(“PASF”) at 20.

49 2007-05-09 Plea Agreement,
https://www.ctnewsjunkie.com/upload/20 16/02/usdoj-purdue-guilty-plea-S-10-2007.pdf.

 

83

NW L:60 - BLOZ ‘80 Jaqoy}OQ - SINE "IS Jo AjIO - pals AypeauoNoe|y
with the U.S. government. The agreement required the Sacklers to ensure that Purdue did
not deceive doctors and patients again. As part of the agreement, the family promised to
comply with rules that prohibit deception about Purdue opioids. They were required to
complete hours of training to ensure that they understood the rules. They were required to
report any deception. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa
Sackler each certified in writing to the government that he or she had read and understood
the rules and would obey them.°°
232. Finally, the Sacklers voted to enter into a Consent Judgment in 2007 (“2007
Judgment”). The 2007 Judgment ordered that Purdue “shall not make any written or oral
claim that is false, misleading, or deceptive” in the promotion or marketing of OxyContin.
The judgment further required that Purdue provide balance regarding risks and benefits in
all promotion of OxyContin. That judgment required balance in presentation of the risks
of taking higher doses for longer periods and the risks of addiction, overdose, and death.!
233. The 2007 Judgment also required that Purdue establish and follow an abuse

and diversion detection program to identify high-prescribing doctors who show signs of
inappropriate prescribing, stop promoting drugs to them, and report them to the authorities:

“Upon identification of potential abuse or diversion,” Purdue

must conduct an inquiry and take appropriate action, “which

may include ceasing to promote Purdue products to the

particular Health Care Professional, providing further

education to the Health Care Professional about appropriate

use of opioids, or providing notice of such potential abuse or

diversion to appropriate medical, regulatory or law

enforcement authorities.”

234. The 2007 Judgment and related agreements should have ended the Sacklers’

misconduct for good. Instead, the Sacklers decided to expand their deceptive sales

 

°° 2007-05-09 Plea Agreement,
https:/Avww.ctnewsjunkie.com/upload/2016/02/usdoj-purdue-guilty-plea-5-10-2007.pdf.

51 9007-05-15 Consent Judgment, Commonwealth v. Purdue Pharma L.P. et al.,
No. 07-1967(B), Mass. Super. Ct.

2 Td.

84

NW -S:60 - BLO? ‘80 48qO}D0 - SINE} Ys JO AUD - palis AyeoUEsoS|y
campaign to make more money from more patients on higher doses of opioids.
3. The Sacklers Continue Their Misconduct From The 2007
Judgment

235. From the 2007 Judgment to 2018, the Sackler family controlled Purdue’s
deceptive sales campaign. They directed the company to hire hundreds more sales
representatives to visit doctors thousands more times than they otherwise could. They
insisted that sales representatives repeatedly visit the most prolific prescribers. They
directed representatives to encourage doctors to prescribe more of the highest doses of
opioids. They studied and adopted unlawful tactics to keep patients on opioids longer and
then ordered staff to use them. They asked for detailed reports about doctors suspected of
misconduct, how much money Purdue made from them, and how few of them Purdue had
reported to the authorities. The family was well informed: they sometimes demanded more
detail than anyone else in the entire company, so staff had to create special reports just for
them. Richard Sackler even went into the field to promote opioids to doctors and supervise
representatives face-to-face.

236. The Sacklers’ iron rule impacted everyone in the company from the top
down. When they berated sales managers, the managers turned around and passed angry
messages to the sales representatives in the field. When Richard Sackler complained to
sales managers, sales managers threatened their sales representatives with termination.

237. In July 2007, staff informed the Sacklers that more than 5,000 cases of
“adverse events” had been reported to Purdue in just the first three months of 2007. Staff
also told the Sacklers that Purdue received 572 “Reports of Concern” about abuse and
diversion of Purdue opioids during Q2 2007. Shockingly, staff reported to the Sacklers
that they completed only 21 field inquiries in response to these reports. Staff also told the
Sacklers that they received more than 100 calls to Purdue’s compliance hotline during the
quarter, which was a “significant increase,” but Purdue did not report any of the hotline

calls or Reports of Concern to regulators or law enforcement authorities.

85

=“
a2

i
i

IW LS°60 - BLOZ ‘BO 48G0}90 ~ SINT "Ig JO AID - polls AjpeoiucoS
238. Purdue’s intentional failure to report abuse and diversion continued
unabated, even though the 2007 Judgment required Purdue to report “potential abuse or
diversion to appropriate medical, regulatory or law enforcement authorities.” Instead of
reporting these prescribers, or even directing sales representatives to stop visiting them, the
Sacklers chose to keep pushing opioids to whoever prescribed the most.

239. The Sacklers were further aware that Purdue staff members continued to mail
out thousands of deceptive marketing materials. The single most-distributed material was
volume #1 of Purdue’s “Focused and Customized Education Topic Selections in Pain
Management” (FACETS). In FACETS, Purdue falsely instructed doctors and patients that

2 66

physical dependence on opioids is not dangerous and instead improves patients’ “quality
of life.” In the same material, Purdue also falsely told doctors and patients that signs of
addiction are actually “pseudoaddiction,” and that doctors should respond by prescribing
more opioids. Staff told the Sacklers that another of the publications they had sent most
often to doctors was “Complexities in Caring for People in Pain.” In it, Purdue repeated
its false claim that warning signs of addiction are really “pseudoaddiction” that should be
treated in the worst way possible: with more opioids.

240. At the same time, Purdue was making more money than expected. A few
months earlier, there had been a projected profit of $407,000,000; now it expected more
than $600,000,000. The Sacklers had every reason to know that Purdue employed 301
sales representatives to promote opioids and that sales representatives were the largest
group of Purdue employees by far. In comparison, Purdue employed only 34 people in
drug discovery.

241. As a result of Purdue’s overwhelming number of sales representatives—
which varied from a low of 300 representatives in mid-2007 to a peak of over 700

representatives in 2015—the impact of Purdue on Missouri and Pike County was

significant and direct—from the 2007 felony conviction to 2018, on information and belief,

86

IW LG{B0 - BLOZ ‘GO LeqOINQ - SINC] ‘Is JO AYO - patty Ayequonoe[y
Purdue sales representatives regularly visited Plaintiff's local healthcare providers and
marketed to Plaintiff's citizens.

242. In August 2007, Howard Udell was serving as Purdue’s top lawyer, even
after his 2007 criminal conviction for assisting Purdue in misleading doctors and patients
by claiming that OxyContin was less prone to abuse than similar drugs. He warned the
Sacklers about the negative press OxyContin was receiving.

243. In October 2007, the Sacklers learned that Purdue received 284 Reports of
Concern about abuse and diversion of Purdue’s opioids in Q3 2007, and they conducted
only 46 field inquiries in response. Moreover, they received 39 tips to Purdue’s compliance
hotline during the quarter, but Purdue did not report any of them to the authorities.

244. By late 2007, Purdue expected to collect more than half its total revenue from
sales of 80mg OxyContin—its most powerful, most profitable, and most addictive pill.

245. In January 2008, the Sacklers had every reason to know that Purdue still
employed 304 sales representatives and they were succeeding at the goal of promoting
higher doses of opioids. Purdue’s net sales were just over $1 billion in 2007, almost double
what the company had projected. OxyContin accounted for more than 90% of those sales.

246. Purdue received 689 Reports of Concern about abuse and diversion of
Purdue’s opioids in Q4 2007, and they conducted only 21 field inquiries in response.
Purdue received 83 tips to Purdue’s compliance hotline during the quarter, but Purdue did
not report any of them to the authorities. The Sacklers did nothing to comply with their
obligations.

247. Instead of complying with their legal obligations, the Sacklers wanted more
details on tactics for pushing sales, including the distribution and use of savings cards for
Purdue opioids.

248. The Sacklers made it a point to become personally involved in various
decision-making processes of the company, ranging from selling opioids door-to-door and

arranging in-person visits to doctor’s offices and hospitals, to pressuring Purdue’s sales

87

WW 19:60 - BLOZ ‘80 Jeqgo}9Q ~ SINE] ‘Ig JO AUD - pally Aypediuoo8|3
forces to increase orders—whatever the cost.

249. The Sacklers also ensured that their top-performing sales representatives
were rewarded. For example, top sales representatives were rewarded with bonuses and
lavish, all-expense-paid vacations to tropical islands, hoping all the while that Purdue’s
relatively less productive sales representatives would hone in on the perks of increasing
their sales, and ignore the clear risks of pushing higher doses of Purdue’s opioids on
vulnerable patients.

250. By 2008, Purdue was working on a crush-proof reformulation of OxyContin
to extend Purdue’s patent monopoly. The Sacklers learned that another company was
planning clinical research to test whether crush-proof opioids were actually safer for
patients. The Sacklers decided not to do the research because they wanted the profits from
a new product.

251. In March 2008, Richard Sackler focused on Purdue’s strategy for selling
more OxyContin. In response to clear indications that Purdue’s VP of Sales, Russell
Gasdia, had doubts about the company’s increasingly aggressive sales tactics, Richard
Sackler immediately ramped up the pressure, both pushing staff to sell more of the highest
doses of opioids and get more pills in each prescription, as well as seeking to identify tactics
for exceeding prior sales numbers. Under Richard Sackler’s direction, Purdue began
preparing plans for how adding sales representatives, opioid savings cards, and promoting
more intermediate doses of OxyContin could help increase sales.

252. Staff told the Sacklers that they would use opioid savings cards to meet the
challenge of keeping OxyContin scripts at the same level in 2008 as in 2007.

253. In April 2008, staff told the Sacklers that Purdue employed 304 sales
representatives and that the representatives had obtained data showing which pharmacies
stocked higher strengths of OxyContin, which helped them convince area doctors to
prescribe the highest doses. At that time, the Sacklers learned that Purdue received 853

Reports of Concern about abuse and diversion of Purdue opioids in Q1 2008, and they had

88

INY LS°60 - BLOZ ‘80 18G0190 - SINC IS JO MID - Pallz Apeouooe|y
conducted only 17 field inquiries in response. Staff also reported to the Sacklers that they
received 83 tips to Purdue’s compliance hotline during the quarter, but did not report any
of them to the authorities.

254. On April 18, 2008, Richard Sackler felt it important to install a CEO who
would be loyal to the family. He recommended John Stewart for the position because of
his loyalty. Richard also proposed that the family should either sell Purdue in 2008 or, if
they could not find a buyer, milk the profits out of the business and “distribute more free
cash flow” to themselves.

255. When the Sacklers directed Purdue to pay their family, they knew and
intended that they were paying themselves from opioid sales in Missouri. Purdue and the
Sacklers tracked revenue and staff reported to the Sacklers that prescriptions of Purdue’s
highest doses provided seven-figure revenues per year and represented a significant
percentage of Purdue’s overall revenues from high-dose opioids.

256. In May 2008, the Sacklers received more ideas from Purdue staff about ways
to promote Purdue’s opioids. One strategy that particularly pleased the Sacklers was to
deflect blame from Purdue’s addictive drugs by stigmatizing people who become addicted.
“KEY MESSAGES THAT WORK” included this dangerous lie: “It’s not addiction, it’s
abuse. It’s about personal responsibility.” This blame-the-victim approach has
characterized the Sacklers’ response to the opioid crisis they helped create.

257. Meanwhile, Richard Sackler pushed Purdue’s opioid savings cards. 67,951
patients had used Purdue’s opioid savings cards, and that the cards provided a discount on
a patient’s first five prescriptions. Predictably, after five prescriptions, many patients
would face significant withdrawal symptoms if they tried to stop taking opioids. 27% of
patients (more than 18,000 people) had used the cards for all five prescriptions.

258. InJuly 2008, Purdue’s Fleet Department reported to the Sacklers that Purdue
had bought one hundred new Pontiac Vibes for the expanded sales force. Staff also told

the Sacklers that Purdue received 890 Reports of Concern regarding abuse and diversion

89

NY LG:60 - GLOZ ‘80 19q0}90 - SINC] }S JO ALID - pall Aypeotuonos|y
of Purdue’s opioids in Q2 2008 and had conducted only 25 field inquiries in response.
Staff reported to the Sacklers that they received 93 tips to Purdue’s compliance hotline
during the quarter, but did not report any of them to the authorities.

259. Staff also told the Sacklers that they promoted Purdue opioids in various
presentations, which echoed the company’s messaging from presentations such as “The
Assessment and Management of Chronic Pain with an Emphasis on the Appropriate Use
of Opioid Analgesics” and “The Role of Urine Drug and other Biofluid Assays in Pain
Management.” Through these presentations, the Sacklers intentionally ensured that a
dangerous (and false) message would be disseminated to Missouri doctors and elsewhere—
i.e., Purdue opioids were the best way to manage chronic pain and that urine tests protected
patients from addiction were both part of Purdue’s unfair and deceptive scheme.

260. In October 2008, surveillance data monitored by Purdue indicated a “wide
geographic dispersion” of abuse and diversion of OxyContin “throughout the United
States.” The Sacklers learned that “availability of the product” and “prescribing practices”
were key factors driving abuse and diversion of OxyContin. On the same day, Purdue had
begun a new “Toppers Club sales contest” for sales representatives to win bonuses, based
on how much a representative increased OxyContin use in her territory and how much the
representative increased the broader prescribing of opioids—the same “availability of
product” and “prescribing practices” factors that worsen the risk of diversion and abuse.
Purdue also knew it received 163 tips to Purdue’s compliance hotline during Q3 2008, but
did not report any of them to the authorities.

261. To the contrary, the Sacklers’ decided to expand Purdue’s sales forces, which
effectively increased both the number of in-person visits to Missouri prescribers, as well
as the disastrous consequences that would follow.

262. The Sacklers wanted to hire a new staff member who would contact
prescribers electronically and would promote Purdue opioids through the deceptive

website, Partners Against Pain.

90

a4

2

y
+

NW 19:60 - BLOZ ‘80 40G0190 - SINC IS JO AID - PeTi4 AIEoUO!
263. Purdue received 122 tips to Purdue’s compliance hotline during the first
quarter of 2009, one of which was from an outside monitor. The Sacklers did nothing to
stop the compliance problems, including the improper use of OxyContin marketing
materials and opioid savings cards.

264. In addition to disregarding non-compliance, the Sacklers further instructed
Purdue management to disregard supervision requirements under federal law mandating
that—in order to mitigate the high risk of misconduct by sales representatives—Purdue
managers needed to supervise sales representatives in-person at least five days each year. 33

265. Still, the Sacklers and Purdue created new sales territories and expanded
sales staff. The expansion was focused on the most prolific opioid prescribers, because
“there are a significant number of the top prescribers” that Purdue had not been able to visit
with its smaller force of sales representatives.

266. By July 2009, Purdue employed 429 sales representatives. Richard Sackler
was not satisfied with that number, wanting more.

267. By August 2009, the 80mg OxyContin pill was far-and-away Purdue’s best
performing drug. Purdue sold many more kilograms of active ingredient in the 80mg dose
than any other dose (about 1,000 kilograms: literally a ton of oxycodone).

268. Purdue and the Sacklers reviewed their newest OxyContin sales campaign,
with the slogan: Options. The Options campaign exemplified the strategy that Purdue
would follow for years to come—pushing doctors and patients up the ladder to higher
doses. To make it easy for sales representatives to promote higher doses, suggesting that
doctors could or should adjust the patient’s dose as frequently as every one-to-two days.
They planned to advertise the Options campaign in medical journals reaching 245,000
doctors.

269. By 2009, more than 160,000 patients had used Purdue’s opioid savings cards,

 

53 Purdue Corporate Integrity Agreement, section III.K., p. 23-24 (May 8, 2007),
http://www.pharmacomplianceforum.org/docs/resources/PurdueCIA.pdf.

91

NW £S:60 - BLOZ '8O JAqO}IQ ~ SIND “Ig JO AUD - Pally Aljeauooe|y
more than doubling the result reported to the Sacklers the summer before. Purdue and the
Sacklers also decided to advertise OxyContin using a special television network and that
thousands of doctors would be given free digital video recorders for their home televisions,
in exchange for watching advertisements for drugs.

270. As set forth throughout this Petition, the Sacklers paved the way for the
opioid epidemic in Pike County by organizing and ensuring the execution of an intentional,
underhanded strategy to combine strong-arm sales tactics with misrepresentation about the
benefits and risks of Purdue’s opioids. The Sacklers accomplished their goal through not
only their individual and combined actions, but also through the actions of their executive-
agents, including Peter Boer, Judith Lewent, Cecil Pickett, Paulo Costa, Ralph Snyderman,
John Stewart, Russel Gasdia, Mark Timney and Craig Landau. And they did so while
making themselves extraordinarily wealthy. Ultimately a single family, the Sacklers drove
much of the opioid epidemic, at the expense of Pike County, Missouri, as well as the entire
nation.

J. John Kapoor and Michael Babich Led Insys’s Misconduct

271. John Kapoor (“Kapoor”), the founder and majority owner of Insys, and
Michael Babich (“Babich”), the former CEO and President of Insys, led a nationwide
conspiracy to profit using bribes and fraud to cause the illegal distribution of Subsys.

272. Kapoor and Babich conspired to bribe practitioners in various states,
including in Missouri, many of whom operated pain clinics, in order to get them to
prescribe Subsys. In exchange for bribes and kickbacks, the practitioners wrote large
numbers of prescriptions for patients, many of whom were not diagnosed with cancer, and
therefore did not need Subsys.

273. Kapoor and Babich also conspired to mislead and defraud health insurance
providers who were reluctant to approve payment for the drug when it was prescribed for
non-cancer patients. They achieved this goal by setting up a “reimbursement unit” which

was dedicated to obtaining prior authorization directly from insurers and pharmacy benefit

92

j Ayeotuoloe|a

~ SINOT "FS Jo AYO - pall

NY LG‘60 - BLO? (BO Heqo1Dg
managers.

274. Kapoor and Babich fueled the opioid epidemic by paying doctors to
needlessly prescribe Subsys for patients who did not need it, and without complying with
Missouri law, thus putting patients at risk and contributing to the current opioid crisis.
Kapoor and Babich committed fraud, placing profit before patient safety, to sell a highly
potent and addictive opioid.

K. Distributor Defendants’ Violation of Duty

275. Distributor Defendants have a duty to exercise reasonable care under the
circumstances. This involves a duty not to create a foreseeable risk of harm to others.
Additionally, one who engages in affirmative conduct and thereafter realizes or should
realize that such conduct has created an unreasonable risk of harm to another is under a
duty to exercise reasonable care to prevent the threatened harm.

276. Specifically, under Mo. Rev. Stat. §195.050.6 all “[e]very person registered
to manufacture, distribute or dispense controlled substances”—i.e., “Registrants”—are
obligated to design and operate a system to disclose to the registrant suspicious orders of
controlled substances, especially opioids. Each of the Distributor Defendants is a registrant
for purposes of this section and, therefore, must satisfy certain reporting requirements of
any and all “suspicious orders.” Orders of controlled substances that are either unusual in
size or frequency, or otherwise substantially deviate from a normal pattern, qualify as
“suspicious orders.”

L. Distributor Defendants Knew or Should Have Known They Were

Facilitating Widespread Opioid Diversion

277. Opioid diversion in the supply chain has always been a widespread problem
and has been highly publicized. Numerous publications from regulators and professional
associations have highlighted the epidemic rate of opioid abuse and overdose rates in
Missouri and Pike County as well as throughout the United States. Prescription drug abuse

is one of the fastest-growing drug problems in the United States, particularly in Missouri.

93

NW LS:60 - BLOT ‘80 J8qO}NQ - SINO7 ‘JS JO AND - pall4 Aljesuojoe|y
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 155 of 184 PagelD #: 179

In 2010-2011, 4.76%-6.37% of Missourians engaged in non-medical use of pain relievers.

 

Average Past Year Prevalence of Non-Medical Use

of Pain Relievers, 2010-2011
Persons Aged 12 and Older

  
  

Percentage using
in the past year
(CT) 362% - 4.40%
Gh 4.4158 - 4.75%"
GB 4.76% - 6.37%

  

99% coatderce nterval
the US extmate

 

 

278. To combat the problem of opioid diversion, regulators have provided
guidance to distributors on the requirements of suspicious order reporting in numerous
venues, publications, documents, and final agency actions.

279. Since 2006, regulators have conducted one-on-one briefings with distributors
regarding downstream customer sales, their due diligence responsibilities, and their legal
and regulatory responsibilities (including the responsibility to know their customers and
report suspicious orders.) The distributors were provided with data on controlled substance
distribution patterns and trends, including data on the volume of orders, frequency of
orders, and percentage of controlled vs. non-controlled purchases. The distributors were
also given case studies, legal findings against other registrants, and profiles of their
customers whose previous purchases may have reflected suspicious ordering patterns.
These materials pointed out “red flags” distributors should look for in order to identify
potential diversion. This initiative was created to help distributors understand their duties

with respect to diversion control.

94

NY 1LS:60 - BLOZ ‘80 J9q0}90 - SINCT ‘Ig Jo AlID - pally Ajjeaiuosoa/y
280. For years, regulators have hosted conferences to provide distributors with
updated information about diversion trends and regulatory changes that affect the drug
supply chain, the distributor initiative, and suspicious order reporting. All of the major
distributors—including AmerisourceBergen and Cardinal Health—attended at least one of
these conferences. The conferences allowed the distributors to ask questions, raise
concerns, and request clarification on policies and procedures intended to prevent opioid
diversion.

281. Likewise, regulators have participated in numerous meetings and events with
the legacy Healthcare Distribution Management Association (“HDMA”), now known as
the Healthcare Distribution Alliance (“HDA”), an industry trade association for
wholesalers and distributors. Regulators have provided guidance to the association
concerning suspicious order monitoring, and the association has published guidance
documents for its members on suspicious order monitoring, reporting requirements, and
the diversion of controlled substances.** (HDMA, “Industry Compliance Guidelines:
Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,” (2008).)

282. On September 27, 2006 and again on December 27, 2007, regulators sent
letters to all relevant opioid distributors providing guidance on suspicious order monitoring
of controlled substances and the responsibilities and obligations of the registrant to conduct
due diligence on controlled substance customers as part of a program to maintain effective
controls against diversion. These letters reminded these distributors that they were required
by law to exercise due diligence to avoid filling orders that may be diverted into the illicit
market. These letters explained that as part of the legal obligation to maintain effective

controls against diversion, the distributor is required to exercise due care in confirming the

 

4 See, e.g, HDA.org, Issues in Distribution, Prescription Drug Abuse and
Diversion (2018) (describing various resources “address[ing] the industry’s approach to
countering diversion and ensuring the safe supply of medicines to licensed entities across
the supply chain”), https://www.hda.org/issues/prescription-drug-abuse-and-diversion.

95

a

INY £9.60 - BLOZ ‘BO 48GO}OQ - SINC} IS JO ANID ~ patty Aljediuooe}:
legitimacy of all orders prior to filling.

283. In late 2007, regulators sent a follow-up letter to all relevant opioid
distributors providing guidance and reinforcing the legal requirements outlined in the
September 2006 correspondence. The letter reminded these distributors that suspicious
orders must be reported when discovered and monthly transaction reports of excessive
purchases did not meet the regulatory criteria for suspicious order reporting. The letter
also advised distributors that they must perform an independent analysis of a suspicious
order prior to the sale to determine if controlled substances would likely be diverted, and
that filing a suspicious order and then completing the sale does not absolve the distributors
from legal responsibility.

284. The Distributor Defendants were on notice that their own industry group, the
Healthcare Distribution Management Association, published Industry Compliance
Guidelines titled “Reporting Suspicious Orders and Preventing Diversion of Controlled
Substances” that stressed the critical role of each member of the supply chain in distributing
controlled substances.

285. Opioid distributors themselves recognized the magnitude of the problem and,
at least rhetorically, their legal responsibilities to prevent diversion. They have made
statements assuring the public they are supposedly undertaking a duty to curb the opioid
epidemic.

286. For example, a Cardinal Health executive recently claimed that it uses
“advanced analytics” to monitor its supply chain; Cardinal Health assured the public it was
being “as effective and efficient as possible in constantly monitoring, identifying, and
eliminating any outside criminal activity.”

287. These assurances, in addition to obligations imposed by law, show that
Distributor Defendants understand and have undertaken a duty to protect the public against
diversion from their supply chains, and to curb the opioid epidemic.

288. However, despite these statements and duties, Distributor Defendants have

96

NW L9:60 - BLOZ ‘80 Jaqgo}2Q ~ SIND] YS JO AUD - pall AleauoNoOe|y
knowingly or negligently allowed diversion. Their misconduct has resulted in numerous
civil fines and other penalties recovered by state and federal agencies, including actions by
regulators.

289. In 2008, Cardinal Health paid a $34 million penalty to settle allegations about
opioid diversion taking place at seven warehouses around the United States. Again in
2012, Cardinal Health reached an administrative settlement to resolve allegations of opioid
diversion between 2009 and 2012 in multiple states. Even more recently, in December
2016, Cardinal Health settled similar allegations of opioid diversion, paying $34 million
plus penalties. During the investigation of Cardinal Health, evidence was discovered that
Cardinal Health’s own investigator warned Cardinal Health against selling opioids to a
particular pharmacy in Florida that was suspected of opioid diversion. Instead of heeding
the investigator’s warning, Cardinal Health increased its opioid shipments to this pharmacy
by almost 2 million doses of oxycodone in just one year, while other comparable
pharmacies were receiving approximately 69,000 doses/year.

290. In 2007, AmerisourceBergen lost its license to send controlled substances
from a distribution center amid allegations that it was not controlling shipments of
prescription opioids to Internet pharmacies. Again in 2012, AmerisourceBergen was
implicated for failing to protect against the diversion of particular controlled substances
into non-medically necessary channels. It has been reported that AmerisourceBergen has
been subpoenaed for documents in connection with a grand jury proceeding seeking
information on the company’s “program for controlling and monitoring diversion of
controlled substances into channels other than for legitimate medical, scientific and
industrial purposes.”

291. Although these Distributor Defendants have been penalized by law
enforcement authorities, these penalties have not changed their conduct. They pay fines as
a cost of doing business in an industry which generates billions of dollars in revenue.

292. Plaintiff does not bring causes of action based on violations of federal

97

INV £960 - BLOZ ‘80 JaqeyoQ - sINO7 IS JO AUD ~ pails Ajpeoruosjoa|y
statutes and regulations. However, the existence of these complicated regulatory schemes
shows Defendants’ intimate knowledge of the dangers of diversion of prescription opioids
and the existence of a thriving illicit market for these drugs. The Defendants breached their
duties to Plaintiff despite this knowledge and longstanding regulatory guidance of how to
deter and prevent diversion of prescription opioids.

M. The Pharmacy-Distributor Defendants Knew or Should Have Known

They Were Facilitating Widespread Opioid Diversion

293. Pharmacy-Distributor Defendants Walmart and PBA earned enormous
profits by flooding the country, including Pike County, with prescription opioids. They
gained unique knowledge of the oversupply of prescription opioids through the extensive
data and information they developed and maintained as both distributors and dispensaries.
Rather than act to stem the flow of opioids into communities like Pike County, they
participated in and profited from the oversupply.

294. The Pharmacy-Distributor Defendants have publicly acknowledged the risks
of opioids and assured the public that public health and safety are their highest priorities.
However, their public representations belied their own wrongdoing that contributed to the
opioid epidemic. The Pharmacy-Distributor Defendants have recklessly or negligently
permitted opioid diversion to occur, engaging in a consistent pattern of illegally distributing
prescription opioids, while failing to uphold their duty to report such suspicious orders,
and—on information and belief—each of the Pharmacy-Distributor Defendants is a top
dispenser of opioids to Pike County patients and has committed and continues to commit
serious and flagrant violations of their duties under Missouri law regarding—inter alia—
recordkeeping and dispensing opioids to Pike County patients.

295. For instance, in 2017, Walmart acknowledged the need for a “solution to the

[opioid] epidemic” and noted the epidemic has “devastated so many families and

98

NW 19:60 - BL0Z ‘80 49q0}90 - SINT IS JO AUD - pally Afeotuonoely
communities across America.”°> However, on information and belief, Walmart has also
paid settlements to resolve allegations of violations in connection with Walmart’s
distribution of opioids to various states.

N. Each of the Defendant’s Misconduct Has Injured and Continues to

Injure Pike County and Its Citizens

296. In addition to the significant social costs associated with illicit drug use,
Defendants’ predatory and willful misrepresentations in manufacturing, marketing and/or
distributing opioids have imposed significant tax-based economic damages on Pike
County, including tax revenue expended incident to providing various public services that
Pike County is required to provide to its citizens under Missouri law, including healthcare-
and crime-related costs. These revenues would not have been expended but for the opioid
crisis that Defendants willfully and foreseeably caused in Missouri, generally, and in Pike
County, specifically.

297. As Defendants’ opioids continue to wreak havoc on communities across the
country and in Missouri, including Pike County, citizens are becoming incapacitated by
and/or dying from opioids. Pike County has also been deprived of the benefits these
citizens would have conferred to their community but for Defendants’ wrongful conduct.
Pike County has lost both the productivity of its citizens who have been hospitalized,
incarcerated, killed, or otherwise incapacitated by opioids as a result of Defendants’
deception described in this Petition, including the collection of property and/or sales taxes
these citizens would have paid had Defendants’ simply told the truth about the risks and

benefits of opioids for the long-term treatment of chronic pain.

 

55 Press Release, Walmart, Walmart Supports the State of Emergency Declaration
on Opioids (Oct. 26, 2017), https://news.walmart.com/2017/10/26/walmart-supports-
state-of-emergency-declaration-on-opioids.

99

a

INW LS°60 - BLOZ '9O JeqO}OO ~ sino] 7S Jo Aud - pays Ayesiuonoe|
1. Tax Revenue Expended—Healthcare-Related Costs

298. Since 2010 to present day, drugs kill more Missourians than motor vehicle
accidents with 70% of drug overdose deaths attributed to opioid abuse.°°

299. While Defendants reaped billions of dollars in profits from their deceptive
conduct, Pike County has suffered—and continues to suffer—irreparable damage in the
form of increased healthcare-related costs, which Missouri law requires that Pike County
pay, to protect the health and safety of its citizenry. Pike County would not have incurred
these costs had Defendants not concealed the dangers (and misrepresented the benefits) of
the relevant opioids.

300. In particular, each of the Defendants have directly and proximately caused
Pike County to divert precious tax dollars and local resources from Pike County’s general
and special revenue funds, in order to address its citizens’ ever-increasing need for county-
funded, opioid-related health services, particularly for inmates of Pike County jails.

(a) Health Services for Pike County Jail Population

301. Between 2006 to 2015, Missouri saw a 138% increase in hospitalizations and
emergency department visits due to opioid misuse or abuse.*’ Opioids have a significant
impact upon Missouri’s medical care system due to the volume of encounters involving
opioids, and the costs of these encounters. While the full economic burden of opioids upon
the healthcare system is difficult to precisely calculate, a reasonable measure may be
derived using hospital reported charges provided by the Hospital Industry Data Institute.

In 2016, using this approach, the cost of 921 opioid overdose deaths was an estimated $12.1

 

56 Reidhead, M. & Porth, L. (2018), 4 Dangerous Intersection: Drug Overdose
Fatalities Surpass Motor Vehicle Deaths. Missouri Hospital Association,
https://www.mhanet.com/mhaimages/opioid/MVA_v_Opioids/A_Dangerous_Intersectio
n.pdf.

57 Missouri Hospital Association, Trends in Hospital Utilization for Opioid
Overuse and Drug-Dependent Newborns in Missouri, p. 4 (2016),

https://www.mhanet.com/mhaimages/opioid/NAS_Research.pdf.

100

; AVBOILIOIOa]

- BLOT ‘BO 4GOIDG ~ SINCT IS JO AUD - Pal!

INW LS-60
billion.5® Thus, in 2016, the average cost per opioid-related death amounts to
$13,029,315.96. In 2017, opioid use and overdose deaths cost the state of Missouri more
than $14 billion, or $38.4 million a day.*?

302. Consistent with this general trend, Pike County has expended significant
resources in connection with providing healthcare services to the Pike County’s jail
population. Pike County dedicates substantial general funds to meet the health and
wellness needs of inmates, and a significant portion of these funds are used to provide
opioid-related health services to these inmates.

303. Moreover, as the number of opioid-related hospital encounters in Pike
County has ballooned, the costs of treatment and supplies have also increased. This
increase has strained—and continues to strain—Plaintiff’s coffers, which provide the
financial resources needed to respond appropriately to an increasing demand for opioid-
related medical services for Pike County inmates, including costs for furnishing necessary
supplies such as providing Narcan and Naloxone, specialized training, law enforcement
and public safety.

2. Tax Revenue Expended—Crime-Related Costs

304. In addition to imposing on Plaintiff increasing healthcare-related costs,
Defendants’ scheme has also damaged Pike County in the form of increased criminal
justice costs, including those associated with opioid-related arrests, investigations and
other local services provided by the sheriff's office. Funds necessary to maintain the day-

to-day operating expenses and equipment for these programs come from Plaintiff’s General

 

58 M, Reidhead, The Economic Cost of the Opioid Epidemic in Missouri, Missouri
Hospital Association, p. 2 (Jan. 2018),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Feb201 8HealthStats Special _Opi
oidsEconomy.pdf.

59 Lily Lieberman, Missouri’s costs from opioid crisis exceed $14B, Kansas City
Business Journal (Mar. 28, 2019),
https://www.bizj ournals.com/kansascity/news/2019/03/28/missouri-s-costs-from-opioid-
crisis-exceed-14b.html.

101

INOF IS Jo AID - pall Ajpeoruosoey

-S

IAW LG-60 - BLOE BO 48GOO
Fund.©

305. Because Plaintiff finances the operation of the Pike County Sheriffs Office
through its General Fund, the increased burden on the Pike County Sheriffs Office
resulting from Defendants’ misconduct has likewise damaged Plaintiff.

(a) Opioid-Related Arrests and Investigations

306. The effects of Defendants’ deceptive marketing and distribution scheme have
further impacted Plaintiff by creating various public nuisances—including public health
and safety hazards—which Plaintiff is obligated to abate. Plaintiff has dedicated
substantial tax dollars to maintain the public safety and mitigate the incidence of drug and
property crimes. Many of these drug and property crimes are committed by opioid addicts
who are both actively looking to feed their addictions, as well as suffering from serious
medical and/or physical conditions typically associated with the spread opioid abuse, such
as Hepatitis B and C, HIV, sexually transmitted diseases and methicillin-resistant
staphylococcus aureus (“MRSA”), among other conditions.

307. Specifically, the Pike County Sheriff’s Office has expended funds and
exerted effort to investigate and respond to opioid-related calls and crimes. From 2015 to
2017, there were 237 reported drug-related arrests in Pike County.*!

308. From 2012-2016, there were at least 104 recorded opioid overdose cases in
Pike County, many of which required the dedicated time of several sheriff's department
officers to perform various tasks, including—but not limited to—investigations, arrests,
bookings, report writing, evidence impounding, scene security and follow up time.

309. Because Plaintiff finances the operation of the Pike County Sheriff's Office

 

8° Td.

61 2018 Status Report on Missouri’s Substance Use and Mental Health,
https://dmh.mo.gov/ada/countylinks/documents/indicator-pike.pdf.

62 Bureau of Health Care Analysis and Data Dissemination, Missouri Department
of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
slide-16.pdf.

102

LOGO - BLOZ ‘80 J8GOINO - sINO"] IS Jo AO ~ pala Ajeouojnos]y

IA
through Pike County’s General Fund, the increased criminal-related costs associated with
opioid-related arrests and investigations has likewise damaged Plaintiff. These costs,
which Plaintiff incurred and continues to incur in connection with Pike County’s ongoing
efforts to abate the public nuisance Defendants created and/or facilitated in Plaintiff's
communities, would not have been incurred but for Defendants’ deceptive and unfair
conduct as described in this Petition.

310. In abating the opioid nuisance to protect the health and safety of the citizens
of Pike County, Plaintiff has suffered pecuniary damages, proximately caused by
Defendants’ misrepresentations and omissions of material fact.

(b) Jail Services

311. Increases in jail services costs may also be attributed to Plaintiff's efforts to
abate the ongoing public nuisance that the Defendants created and/or exacerbated in Pike
County. From 2016 to 2018, there were 102 drug-related prison admissions in Pike
County. From 2016 to 2018, 223 Pike County citizens were on drug-related parole or
probation.

(c) Court Costs

312. As the Defendants’ misconduct has continually frustrated Plaintiff's efforts
to protect the health and safety of its citizenry, Pike County has allocated and continues to
allocate substantial sums to finance the operation of juvenile court referrals. From 2015 to
2017, there were 14 drug-related offenses committed by juveniles in Pike County.® For
that same period, there were 28 juvenile out-of-home placements due to parental drug

use. ©

 

63 Missouri Behavioral Health Epidemiology Workgroup, Behavioral Health

Profile, Pike County (2018), https://dmh.mo.gov/ada/countylinks/documents/indicator-
pike.pdf.

103

- SINO7T IS JO AUD - pally Ayeouowoayy

IW bS:60 - 602 “80 Jeqo}PEQ
313. As the utilization of these services by Pike County citizens has increased over
the years of the opioid crisis, so too have Plaintiff’s allocations to maintain these important
county-funded services and maintain the health and safety of Plaintiff's citizens.

3. Tax Revenue Forgone

314. Tax revenue forgone is a consequence of incapacitation. The principal
events associated with incapacitation include specialty treatment, hospitalization, and
death. As a result of such incapacitation, the citizens of Pike County who became addicted
to Defendants’ opioids are unable to work or contribute to Pike County’s financial health
through sales, property, and other taxes.

315. The lost tax revenue attributable to these patients is especially significant for
Plaintiff, as the vast majority of such patients would—but for their addiction—be
productive members of Plaintiff's community.

316. The opioid epidemic and public nuisance that resulted from Defendants’
deceptive strategy continues to frustrate Plaintiff's ability to recover from the crisis.

317. Leading up to and following the peak years of the opioid crisis, Plaintiffs
total tax revenue per capita has been largely affected. As set forth below, Defendants’
willful, dishonest scheme made it much more difficult—and significantly more
expensive—for Plaintiff to ameliorate its tax-related damages associated with the
incapacitation of both its citizens and others who either died in Pike County, or were
incapacitated in Pike County.

(a) Hospitalization

318. Patients who are hospitalized in connection with opioid-related emergencies
are likewise unable to contribute to the County’s financial health with their labor or through
the payment of taxes. In 2005, 10,847 Missourians visited hospital inpatient or emergency

departments for treatment related to opioid overuse. By 2014, this rate increased by 137%

104

INV 19°60 - BLOZ ‘80 1840}90 ~ SINC] JS JO AUD - pally Aypertuonoely
with 25,711 visits and continues to rise.6? From 2012-2016, approximately 40,213

68 Moreover,

Missouri residents visited the Emergency Room due to opioid abuse.
according to a 2018 report published by DHHS, opioid-related hospital stays were
consistently longer than those attributable to both hallucinogens and stimulants, including
cocaine and methamphetamine.°’ Longer hospital stays are usually more expensive and
lead to larger losses of productivity for the hospitalized patient.

319. Due to Pike County’s small population size and rural geography, Pike
County residents have limited access to emergency medical care resources. Pike County
Memorial Hospital, located within Pike County, is the County’s only full-service hospital
with an emergency department. Because Pike County does not have the funding for
specialty healthcare-related services and programs related to opioid abuse for its citizens,
Pike County citizens continue to suffer from preventable opioid overdoses at their own
expense, contributing to the loss of productivity for the hospitalized patient. From 2012-
2016, there were at least 104 recorded emergency room visits due to opioid overdoses in

Pike County.” In 2015 alone, Pike County citizens reported 13 drug-related

hospitalization and 23 drug-related emergency room visits.”

 

67 Missouri Hospital Association, Alarming Trends in Hospital Utilization for
Opioid Overuse in Missouri (Oct. 2015),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Opioids_HealthStats_1015.pdf.

68 Bureau of Health Care Analysis and Data Dissemination, Missouri Department
of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
slide-16.pdf.

6 Laura Radel, Substance Use, the Opioid Epidemic, and the Child Welfare
System: Key Findings from a Mixed Methods Study, U.S. Dept. of Health and Human
Services, Note 78 at p. 4 (Mar. 7, 2018),
https://aspe.hhs.gov/system/files/pdf/258836/SubstanceUseChild WelfareOverview.pdf.

7 Bureau of Health Care Analysis and Data Dissemination, Missouri Department
of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
slide-16.pdf.

71 Missouri Behavioral Health Epidemiology Workgroup, Behavioral Health

105

NW LS:60 - BLOT ‘80 Jego}9O - SINE “IS JO AUD - pell4 AyeaUoNoe[y
(b) Death

320. According to government estimates, some 50,000 Americans died from an
opioid overdose in 2016—i.e., 137 people per day, and roughly one person every 12
minutes.” The emotional devastation caused by Defendants’ despicable actions is
impossible to quantify; however, as described above, the purely economic consequences
of the opioid epidemic can and have been successfully tracked in terms of lives, lost
productivity, healthcare, criminal justice and other costs. In fact, Missouri’s years of
potential life lost (YPPL) has been consistently higher than the U.S. average for the past
five years due to opioid abuse.” Accordingly, in 2017, President Donald Trump’s Council
of Economic Advisers estimated that the economic consequences to the nation of the opioid
drug epidemic cost the United States $504 billion in 2015 alone, prompting the President
to declare the opioid crisis a nationwide public health emergency.

321. Undoubtedly, Plaintiff has been affected by the opioid crisis. From 2013 to
2017, approximately 3,827 Missourians died from opioid-related intoxication causes.”
During that same period, at least 3 Pike County individuals died from opioid-related
intoxication causes, who would not have died but for the Defendants’ misconduct as
described in this Petition.”

WAIVER OF CERTAIN CLAIMS FOR RELIEF

322. Pike County expressly disclaims and waives any and all right to recovery,

 

Profile, Pike County (2018), https://dmh.mo.gov/docs/ada/commprofile2018-pike.pdf.

2 Money.com, Here’s What I Would Cost to Fix the Opioid Crisis, According to 5
Experts (Nov. 27, 2017), http:/;money.com/money/5032445/cost-fix-opioid-crisis/.

3 Bureau of Vital Statistics, Missouri Department of Health and Senior Services
and WONDER, Centers for Disease Control and Prevention,
https://health.mo.gov/data/opioids/pdf/opioid-dashboard-slide-29.pdf.

™ Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
https://health.mo.gov/data/opioids/pdf/opioid-dashboard-slide-4.pdf.

B Td.

106

NY LS:60 - BLOT '8O J8q40}9Q - SINOT ‘IS JO AND - pally Apeatuoyjoe|y
whether financial, injunctive, or equitable, relating to or arising out of the distribution by
any person of any product, or the provision of any service, pursuant to McKesson
Corporation’s (“McKesson”) Pharmaceutical Prime Vendor Contract (“PPV Contract”)
with the United States Department of Veteran Affairs. Specifically, Pike County expressly
disclaims and waives any and all right to recover against any of the Distributor or
Pharmacy-Distributor Defendants under the terms and conditions of any PPV Contract or
any similar contract.

323. Pike County further commits that it will not, in any forum, rely on or raise
the PPV Contract in connection with its allegations and/or prosecution in this matter.

324. Pike County agrees that should Defendants present evidence sufficient for
the trier of fact to determine that Pike County’s injuries were caused, in whole or in part,
by the distribution of products or provision of services through the PPV, Defendants are
entitled to a reduction of their liability proportionately by the extent to which the trier of
fact determines that any injury to Pike County was caused by goods or products distributed
and/or services provided through the PPV.

V. CAUSES OF ACTION
COUNT I
Public Nuisance
(Against All Defendants)

325. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

326. Pike County brings a public nuisance action under Missouri’s common law,
which provides that counties in Missouri have the power to suppress all nuisances, which
are, or may be, injurious to the health and welfare of the inhabitants as well as to recover
costs associated with the nuisance.

327. In Missouri, a public nuisance is an offense against the public order and

107

IW 19:60 - BLOT ‘O JAqoI9g - SINC} IS Jo AUD - peli Ajpeouonoely
economy of that state and violates the public’s right to life, health, and the use of property,
while, at the same time, annoys, injures, endangers, renders insecure, interferes with, or
obstructs the rights or property of the whole community, or neighborhood, or of any
considerable number of persons. Public rights include the public health, the public safety,
the public peace, the public comfort, or the public convenience.

328. Each Defendant has caused actual harm to Plaintiff because of the products
manufactured, marketed, and distributed through deceptive practices and conduct resulting
in a public nuisance often referred to as the “opioid epidemic.”

329. Additionally, or in the alternative, Defendants engaged in an agreement and
conspiracy to illicitly market and distribute opioids in Missouri and/or not report illegal
diversions of opioids within Pike County. Defendants are jointly and severally liable for
the public nuisance. For example, and as previously described in this Petition, Defendants
funded organizations like the American Pain Association to mislead doctors and the public
about the safety and efficacy of prescription opioids.

330. The Defendants acted in concert with one another pursuant to an agreement
with a common intent and purpose that has resulted in a public nuisance and has directly
contributed to Plaintiff's damages.

331. Plaintiff further alleges that each Defendant is jointly and severally liable for
the public nuisance in Pike County because their conduct has caused an offense against the
public order, threatens Plaintiff's economy, and violates the public’s right to life and health.

332. Defendants, acting in concert and/or in conspiracy with one another,
intentionally, unlawfully, and/or recklessly manufactured, marketed, and distributed
prescription opioids which Defendants knew, or reasonably should have known, would be
improperly diverted, causing widespread distribution of prescription opioids in and/or to
Pike County resulting in: addiction and abuse, an elevated level of crime, death and injuries
to the citizens of Pike County at the expense of Plaintiff, a higher level of fear, discomfort

and inconvenience within Pike County, and direct and indirect costs to Plaintiff.

108

NW £S:60 - BLOZ BO 1eqO}IQ - SINC} ‘Is JO AD - pals Apeoiuosoe|y
333. Defendants, acting in concert and/or in conspiracy with one another,
intentionally, unlawfully, and/or recklessly deceived doctors and patients about the risks
and benefits of prescription opioids for the treatment of chronic pain, sabotaging
practitioners’ and prescribers’ ability to protect their patients from opioid-related injuries
and conditions.

334. Defendants have unlawfully and/or intentionally caused and permitted highly
addictive drugs under their control to be diverted in a way that injures Pike County’s
citizenry at the expense of Plaintiff.

335. Defendants have unlawfully and/or intentionally distributed opioids or
caused opioids to be distributed without maintaining effective controls against diversion,
which is illegal. Defendants’ failure to effectively monitor for suspicious orders, report
suspicious orders, and/or stop shipment of suspicious orders, which has created an opioid
epidemic throughout Missouri and, specifically, within Pike County.

336. The conduct of each Defendant is of a continuing nature and has produced a
permanent or long-lasting effect that, as each Defendant knows or has reason to know, has
and continues to have a substantial effect on the entire community.

337. Asa direct and proximate result of Defendants’ conduct, Plaintiffs citizens
have suffered from physical and mental injuries, including death, at Plaintiffs expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering
and trying to save those lives, and the costs incurred by Plaintiff are far reaching.

338. This injury to the public includes, but is not limited to (a) widespread
dissemination of false and misleading information regarding the risks, benefits, superiority
and appropriateness of opioids for the long-term treatment of chronic pain; (b) distortion
of the medical standard of care for treating chronic pain, resulting in a pervasive
overprescribing of opioids and the failure to provide more appropriate pain treatment; (c)

high rates of opioid abuse, injury, overdose, and death, and their impact on Pike County

109

NW LS°60 - BLOZ ‘80 18G0190 - SINE IS JO AND - pelis Ajjeojucsoe@|y
families and communities; (d) increased healthcare costs for individuals, families,
employers, and Pike County; (e) lost employee productivity resulting from the cumulative
effects of long-term opioid use, addiction, and death; (f) the creation and maintenance of a
secondary, illicit market for opioids; and (g) greater demand for emergency services and
law enforcement paid for by Pike County.

339. Defendants knew or should have known that their promotion of opioid use
would create a public nuisance.

340. Defendants’ actions were, at least, a substantial factor in opioids becoming
widely available and widely used. Absent Defendants’ actions and omissions described in
this Petition, opioid use would not have become so widespread, and the enormous public
health hazard of opioid overuse and addiction that now exists in Pike County would have
been averted.

341. The health and safety of Pike County’s citizens, including those who use,
have used, or will use opioids, as well as those affected by users of opioids, is a matter of
great public interest and of legitimate concern to Pike County and the entire state.

342. Defendant’ conduct has injuriously affected, and continues to affect, Pike
County’s property, patrons, employees, and a considerable number of other people within
Pike County, and across the state.

343. Asa direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs to address and attempt
to abate this public nuisance in an amount to be determined according to proof at trial. As
alleged herein, Defendants misconduct was and remains willful, wanton, reckless and
outrageous given Defendants’ evil motives and/or reckless indifference to both human life
and the rights and safety of Plaintiff and its citizens, resulting in the extensive damages
incurred by Plaintiff and justifying an award of punitive damages in a sum to be determined
at trial that will serve to punish Defendants and to deter Defendants and others from like

conduct.

110

NY LS°60 - BLOZ '8O JAqO}9Q - $INE] ‘Ig Jo AID - pall Ajjeoiuosyoa|y
344. Additionally, Plaintiff requests an order providing for abatement of the
public nuisance and enjoining Defendants from such future violations.
COUNT 0
Negligence
(Against All Defendants)

345. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

346. Missouri recognizes a legal duty where the foreseeability of harm is such that
harm may result if due care is not exercised. In any action for negligence, the plaintiff
must establish the existence of a duty on the part of the defendant to protect the plaintiff
from injury, failure of defendant to perform the duty, and that the plaintiffs injury was
proximately caused by that failure.

347. At all times mentioned herein, Defendants were under a duty to exercise
reasonable care in the manufacturing, marketing, and distribution of their opioid products
to ensure that the use of their products did not result in avoidable injuries.

348. Each Defendant owed a duty of care to Plaintiff, including but not limited to,
taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.

349. In violation of this duty, Defendants, and each of them, failed to take
reasonable steps to prevent the misuse, abuse, and over-prescription of opioids by
misrepresenting the risks and benefits associated with opioids and by distributing and
prescribing dangerous quantities of opioids.

350. Each of the Manufacturer Defendants’ misrepresentations include falsely
claiming that the risk of opioid addiction was negligible, falsely instructing doctors and
patients that describing more opioids was appropriate when patients presented symptoms
of addiction, falsely claiming that risk-mitigation strategies were so efficacious as to

virtually negate concerns about addiction, falsely claiming that doctors and patients could

lll

INY £S°60 ~ BLOZ ‘80 LegO}0Q ~ SINC} ‘Is Jo Allg ~ peyl4 Ajpesiuooe|y
increase opioid doses without significant added risk, and falsely claiming that long-term
opioid use could actually restore function and improve a patient’s quality of life without
posing significant additional risks. Each of these misrepresentations made by Defendants
violated a duty of care to Pike County.

351. Each of the Manufacturer Defendants, each of the Distributor Defendants
and each of the Pharmacy-Distributor Defendants also owed a a duty to report suspicious
sales; to not fill suspicious orders; to abide by any government agreements entered into
regarding the same and to comply with state regulations. Each of these Defendants
breached its duty by failing to design and operate a system that would disclose the existence
of suspicious orders of controlled substances or by failing to report such suspicious orders
to the appropriate regulators.

352. These Defendants knew of the serious problem posed by prescription opioid
diversion and were under a legal obligation to take reasonable steps to prevent diversion.

353. The Distributor Defendants and the Pharmacy-Distributor Defendants
negligently distributed suspiciously large quantities of potent opioids and failed to report
such distributions. As such, the Distributor Defendants and the Pharmacy-Distributor
Defendants violated their duty of care by moving these highly addictive products into Pike
County in such quantities, facilitating the misuse and abuse of opioids.

354. Plaintiff is not asserting a cause of action under the federal Controlled
Substances Act or any other federal controlled substances laws, including—inter alia—
federal statutes and regulations regarding opioid promotion, opioid manufacturing, opioid
distribution, and/or opioid prescribing or dispensing practices.

355. Asa direct and proximate result of Defendants’ conduct, Plaintiff's citizens
have suffered from physical and mental injuries, including death, at Plaintiff's expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering

and trying to save those lives, and the costs incurred by Plaintiff are far reaching.

112

a

NW LS:60 - BLOZ ‘80 Jeqo}OQ ~ SINE7 ‘IS JO AYO - Pall AljeduooS|
356. Asa direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.

357. Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiffis entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct.

COUNT U1
Negligence Per Se
(Against All Defendants)

358. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

359. At all times mentioned herein, Defendants were under a duty to exercise due
care in the manufacturing, marketing, and distribution of their opioids.

360. Missouri law mandates that the Defendants implement effective controls and
procedures in their supply chains to guard against theft, diversion, and the abuse of
prescription opioids.

361. Missouri Code of State Regulations, 20 CSR 2220-5, et seq., governs the
State Board of Pharmacy and statutory requirements for dispensing medication. Missouri
Code of State Regulations, 20 CSR 2220-5.030(3)() requires wholesale drug distributors
to establish and maintain inventories and records of all transactions regarding the receipt
and distribution or other disposition of prescription drugs.

362. Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M) requires
wholesale drug distributors to establish written policies and procedures for identifying,

recording, and reporting losses or thefts and for correcting errors and inaccuracies in

113

NW LS:60 ~ BLOZ ‘SO J8qo}OQ - SINOT "IS JO ANID - Pals Alfeoiuosoe|5
inventory.

363. Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5) requires
wholesale drug distributors to report suspicions of diversion or theft.

364. Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5),(7)
requires that any suspected criminal activity or diversion be reported.

365. Missouri Code of State Regulations, 20 CSR 2220-5.060 requires wholesale
drug and pharmacy distributors to report the distribution of opioid controlled substances.

366. In violation of the above regulations, Defendants failed to adequately design
and operate a system to detect, halt, and/or report suspicious orders of prescription opioids.

367. Defendants negligently disseminated massive quantities of prescription
opioids into Pike County. Defendants’ conduct, actions, and failure to act moved once-
legal prescription drugs to unlawful channels of distribution or use.

368. Asa direct and proximate result of Defendants’ conduct, actions, and failure
to act, Pike County has been inundated with an illegal opioid market, which in turn, created
substantial addiction problems leading to numerous deaths and other injuries, the costs of
which Plaintiff has born, resulting in significant economic damages.

369. Defendants negligently distributed enormous quantities of opioids into the
illegal drug market, especially acting as a supplier to illegal drug dealers and permitting
opioids to be trafficked and sold in Pike County.

370. Defendants’ actions were a substantial factor in making opioids widely
available and widely used by the citizens of Pike County. Defendants’ actions were a
substantial factor in doctors and patients inaccurately assessing the risks and benefits of
opioids for chronic pain. Without Defendants’ actions, opioid use would not have been so
widespread and the significant public health hazard of opioid abuse and addiction that
exists could have been averted.

371. Defendants knowingly, intentionally, recklessly, and/or negligently

disseminated prescription opioids without effective controls and procedures to guard

114

INV LS:60 - BLOT ‘80 1eqO}0Q - SINE} Is Jo Allg - pally Aljesiuosoe|y
against theft, diversion, and/or abuse of prescription opioids.

372. Defendants’ nuisance-causing activities include, but are not limited to,
failing to implement effective controls and procedures in their supply chains to guard
against theft, diversion, and misuse of prescription opioids, as well as failing to adequately
design and operate a system to detect, halt, and/or report suspicious orders of prescription
opioids.

373. Asa direct and proximate result of Defendants’ conduct, Plaintiffs citizens
have suffered from physical and mental injuries, including death, at Plaintiff's expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering
and trying to save those lives, and the costs incurred by Plaintiff are far reaching and
ongoing.

374. Asa direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.

375. Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct. Indeed, Defendants’
misconduct is particularly reprehensible since—in creating, facilitating and/or failing to
abate the opioid epidemic in Plaintiff's community—-Defendants intentionally performed
acts in violation of their legal duties to Plaintiff and/or intentionally failed to perform acts
which Defendants had legal duties to perform. Moreover, Defendants’ engaged and
continue to engage in this misconduct despite knowing or having reason to know of facts
which would lead a reasonable person to realize that such misconduct not only created and

continues to create an unreasonable risk of harm, but that Defendants’ engaged in this

115

NY LS:60 - BLOZ ‘80 49qG0}90 - SINC] IS JO AUD - Pally Ajpeatuonoely
misconduct despite their full realization of the high degree of probability of resulting,
substantial harm.
COUNT IV
Unjust Enrichment
(Against All Defendants)

376. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

377. A claim for unjust enrichment in Missouri requires the defendant to be
enriched by the receipt of a benefit; that the enrichment be at the expense of the plaintiff;
and that it would be unjust to allow the defendant to retain the benefit.

378. Each Defendant was required to take reasonable steps to prevent the misuse,
abuse, and over-prescription of opioids.

379. Rather than prevent or mitigate the wide proliferation of opioids into Pike
County, each Defendant, instead, chose to place its monetary interests first and each
Defendant profited from prescription opioids sold in Pike County.

380. Each Defendant also failed to maintain effective controls against the
unintended and illegal use of the prescription opioids it or he manufactured or distributed,
again choosing, instead, to place its or his monetary interests first.

381. Each Defendant, therefore, received a benefit from the sale, distribution, or
prescription of prescription opioids to and in Pike County, and these Defendants have been
unjustly enriched at the expense of Pike County.

382. Asaresult, Pike County is entitled to damages on its unjust enrichment claim

in an amount to be determined according to proof at trial.

116

NY 19°60 - 6L0Z ‘80 Jeqo}OQ - SINOF "IS JO AND - pally Alpesiuo.yoe|3]
COUNT V
Negligent Misrepresentation
(Against the Manufacturer Defendants)

383. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

384. At all relevant times mentioned herein, Defendants made many
misrepresentations to doctors, patients, and the public in their advertising which, as set
forth above, was misbranded, misleading, and contrary to the prescription label.

385. The Manufacturer Defendants are liable for negligent misrepresentation
because they supplied information in the course of their business to patients, including
those in Pike County. Because the representatives referred to in this Petition were
employed or were supplied by the Manufacturer Defendants, they had a duty to exercise
reasonable and ordinary care and skill, in accordance with applicable standards of conduct,
to adequately warn the medical profession about the risks of addiction from the use of
opioid products and to not over-promote and over-market opioid products so as to nullify,
cancel out, and render meaningless any written warnings about addiction, however
inadequate, regarding the risk of addiction from the use of opioid products.

386. The Manufacturer Defendants intentionally breached their duty to exercise
reasonable and ordinary care by negligently misrepresenting the true risks of addiction
from the use of opioid products to the medical profession. Moreover, the Manufacturer
Defendants so over-promoted the products to nullify, cancel out and render meaningless
any warnings in the labels about any addiction risk due to the Manufacturer Defendants’
marketing, sales and promotional efforts that were designed to stimulate the use of opioid
products for patients who either should not have been using those drugs, or should have
used them only as a last resort before other means were used or other less addictive and

dangerous drugs were prescribed.

117

a
=

ApRoIUo.98|

60 - BLOZ ‘BO 1990} - SINC] IS JO AllD = Pally

fe
fe
wf

IAW
387. Asa direct and proximate cause of Defendants’ unreasonable and negligent
conduct, the citizens of Pike County have suffered and will continue to suffer harm, and
Plaintiff is entitled to damages in an amount to be determined according to proof at trial.

388. Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct. Indeed, Defendants’
misconduct is particularly reprehensible since—in creating, facilitating and/or failing to
abate the opioid epidemic in Plaintiff's community—Defendants intentionally performed
acts in violation of their legal duties to Plaintiff and/or intentionally failed to perform acts
which Defendants had legal duties to perform. Moreover, Defendants’ engaged and
continue to engage in this misconduct despite knowing or having reason to know of facts
which would lead a reasonable person to realize that such misconduct not only created and
continues to create an unreasonable risk of harm, but that Defendants’ engaged in this
misconduct despite their full realization of the high degree of probability of resulting,
substantial harm.

COUNT VI
Fraud in the Omission
(Against all Defendants)

389. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

390. Defendants, having undertaken the manufacturing, marketing, distributing,
monitoring, reporting, and promotion of their various opioid products as previously
described in this Petition, owed a duty to provide accurate and complete information

regarding these products.

118

INY LS:60 - BLOZ ‘80 1@q0}00 ~ SINOT Is Jo AND - Pali Apeoiuosjoe|3
391. Through the use of Front Groups, KOLs, and advertising to treating and
prescribing physicians, Defendants omitted material facts about the lack of evidence
regarding the safety and efficacy for opioid use in treating chronic pain.

392. Defendants, acting in concert and/or in a conspiracy with each other,
deceptively misrepresented the true nature of their opioid products with a mutual intent and
purpose to deceive patients and prescribing physicians about the safety and efficacy of
opioids. These deceptive omissions caused or contributed to cause damages incurred by
Plaintiff.

393. Defendants marketed, advertised, and distributed, through the use of KOLs
and organizations which they funded, the following omissions that were materially relied
upon by patients and prescribing physicians as previously described in this Petition.

394. Plaintiff has had to expend funds for criminal investigation, judicial, public
safety, and health-related costs as a direct result of Defendants’ fraudulent conduct.

395. Defendants’ conduct in illegally distributing and/or selling prescription
opioids or conduct allowing opioids to be distributed and/or sold illegally is ongoing and
continues to harm Plaintiff and continues to create an ongoing public nuisance.

396. Defendants’ conduct in marketing, distributing, selling, and filling
prescription opioids which Defendants know, or reasonably should know, will be diverted
for non-legitimate use and thereby cause significant injury and death to the citizens of Pike
County at Plaintiffs expense. Additionally, the prevalence and widespread availability of
diverted opioids creates a climate of fear throughout Pike County, which Plaintiff must
combat through enhanced law enforcement measures at significant expense to Plaintiff.
Defendants’ conduct, therefore, has made it increasingly easy for the diversion of
prescription opioids, which has harmed and continues to harm the public health and safety
of Pike County’s citizens while also causing Pike County and its citizens to incur
significant economic harm.

397. Asa direct and proximate result of Defendants’ conduct, Plaintiff's citizens

119

eoiuOloela

I

£
\

pals /

INY LS°60 > BLOZ ‘BO Fago}OQ - SINE] ‘IS jo Ali -
have suffered from physical and mental injuries, including death, at Plaintiff's expense.
The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
quantified because the loss of human life, the resources devoted to administering and trying
to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.

398. Asa direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.

399. Because Defendants’ misconduct as described in this complaint/petition was
and remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiffis entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct.

COUNT VU
Fraud
(Against All Defendants)

400. Pike County re-alleges and incorporates by reference each of the allegations
contained in the preceding paragraphs of this Petition as though fully alleged in this Cause
of Action.

401. At all times relevant to this action, Defendants acted in concert with a
common intent and purpose to deceive patients and physicians, including those within Pike
County. Defendants’ actions and deceptive conduct caused, contributed to, and continues
to cause or contribute to Plaintiff's damages.

402. Defendants marketed, advertised, and distributed, through the use of KOLs
and organizations which they funded, deceptive and false statements and
misrepresentations regarding the long-term use and benefits of prescription opioids which
were materially relied upon by patients and physicians, as previously described in this

Petition.

120

INV LG:60 ~ BLOZ ‘80 Heqo}OQ - SINE7F IS Jo AUD ~ pali_{ Ajeduonoayy
403. Defendants, as the manufacturers, marketers, distributers, and promoters of
opioids, owed a duty to provide accurate and complete information regarding their opioid
products.

404. Defendants’ promotional, marketing, and distribution plan, developed in
concert with one another, had the goal of increasing the volume of opioid products present
in Pike County. As previously described herein, Defendants cultivated an image that the
use of opioid products was proper for the treatment of chronic pain and that the opioid
products were safe, non-addictive, and would not interfere with everyday life.

405. Defendants acted in concert to fund, direct, and guide KOLs and Front
Groups to tout the false benefits of opioids and downplay its harsh side effects, specifically,
addiction and death, which patients and physicians in Pike County reasonably relied on to
their detriment.

406. As a direct and proximate result of Defendants’ conduct, Plaintiff's citizens
have suffered from physical and mental injuries, including death, at Plaintiff's expense.
The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
quantified because the loss of human life, the resources devoted to administering and trying
to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.

407. As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.

408. Because Defendants’ misconduct as described in this complaint/petition was
and remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiffis entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct.

VI. PRAYER FOR RELIEF

Pike County prays that the Court issue:

121

IW LG:60 ~ BLOZ ‘80 Jego}ag - sino} ‘Is jo Ald - pays Ayesuo.noe}y
1, An Order declaring that Defendants have created a public nuisance;

2. An Order enjoining Defendants from performing any further acts which
constitute a public nuisance;

3. An Order requiring Defendants to abate the public nuisance that they created;

4. An Order that Defendants are negligent under Missouri law;

5. An Order that Defendants have been unjustly enriched at Pike County’s
expense under Missouri law;

6. An Order that Pike County is entitled to recover all measure of damages
permissible under the statutes identified herein and under Missouri common law, in an
amount to be proven at trial;

7. An Order that judgment be entered against Defendants, jointly and severally,
in favor of Pike County;

8. An Order that Pike County is entitled to attorney’s fees and costs pursuant to
any applicable provision of law;

9. Compensatory damages in the sum to be proven at trial;

10. Punitive damages against Defendants in sums to be proven at trial that will
serve to punish Defendants and deter Defendants and others from like conduct; and

11. An Order awarding any other and further relief deemed just and proper,
including pre-judgment and post-judgment interest on the above amounts.

VII. JURY TRIAL DEMAND

409, Pike County demands a trial by jury on all claims and of all issues so triable.

122

~ pati4 Apeauoloe|y

INY LS'60 - BLOZ ‘80 Jago}IO - siNo7 Is Jo AUD
Case: 4:19-cv-03170-PLC Doc. #: 1-1 Filed: 11/27/19 Page: 184 of 184 PagelD #: 208

DATED: October 8, 2019

123

Respectfully submitted,
EDGAR LAW FIRM LLC

/s/ John F. Edgar

John F. Edgar # 47128
Michael R. Owens #67002
4340 Grand Blvd., Suite 440
Kansas City, Missouri 64108
Telephone: (816) 531-0033
Facsimile: (816) 531-3322
jfe@edgarlawfirm.com

mro@edgarlawfirm.com

 

Terry L. Pabst #37187
EDGAR LAW FIRM LLC
950 Francis Place, Ste. 107
St. Louis, Missouri 63105
Telephone: (314) 812-8780
Facsimile: (314) 725-0912
tpabst@webpabstlaw.com

 

Jeff Reeves (pro hac vice)

Cheryl Priest Ainsworth (pro hac vice)
Kevin N. Royer (pro hac vice)
THEODORA ORINGHER PC

535 Anton Blvd., Ninth Floor

Costa Mesa, California 92626
Telephone: (714) 549-6200

Facsimile: (714) 549-6201
jreeves@tocounsel.com

cainsworth@tocounsel.com

kro yer @tocounsel.com

Attorneys for Plaintiff

 

NY LS:60 - BLOZ ‘80 J8q0}90 - SINC] ‘JS JO AYO - pall4 Ajjeoluoso9/F
